Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 1 of 78




              EXHIBIT 2
                                                Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 2 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                                 Description                    Date       Deposition        Sponsoring Witness             Purpose           Cisco’s        Plaintiff’s    For
  Trial                                                                                                 Exhibit No.                                                       Objections     Responses to   Court’s
 Exh. No.                                                                                                                                                                                 Objections      Use
    1     FINJAN-CISCO 000001 -              U.S. Patent No. 6,154,844                     5/16/2016                     Cole; Jaeger; Ben-        Background of                   PJE
          FINJAN-CISCO 000020                                                                                            Itzhak; Touboul;          Finjan, Willfulness,
                                                                                                                         Hartstein; Bims;          Background of Cisco,
                                                                                                                         Goodrich; Layne-          Infringement,
                                                                                                                         Farrar; Medvidovic;       Damages, Validity
                                                                                                                         Garland; Samet
     2       FINJAN-CISCO 000442 -           U.S. Patent No. 6,804,780                     10/12/2004                    Medvidovic;               Background of                   PJE
             FINJAN-CISCO 000459                                                                                         Mitzenmacher; Orso;       Finjan, Willfulness,
                                                                                                                         Ben-Itzhak; Touboul;      Background of Cisco,
                                                                                                                         Hartstein; Bims;          Infringement,
                                                                                                                         Goodrich; Layne-          Damages, Validity
                                                                                                                         Farrar; Garland; Samet
     3       FINJAN-CISCO 000617 –           U.S. Patent No. 7,647,633                     9/16/2016                     Kroll; Medvidovic;        Background of                   PJE
             FINJAN-CISCO 000646                                                                                         Jaeger; Ben-Itzhak;       Finjan, Willfulness,
                                                                                                                         Touboul; Hartstein;       Background of Cisco,
                                                                                                                         Bims; Goodrich; Layne-    Infringement,
                                                                                                                         Farrar; Garland; Samet    Damages, Validity

     4       FINJAN-CISCO 001027 -           U.S. Patent No. 8,141,154                     3/20/2012                     Mitzenmacher; Orso;       Background of                   PJE
             FINJAN-CISCO 001042                                                                                         Ben-Itzhak; Touboul;      Finjan, Willfulness,
                                                                                                                         Hartstein; Bims;          Background of Cisco,
                                                                                                                         Goodrich; Layne-          Infringement,
                                                                                                                         Farrar; Garland; Samet;   Damages, Validity
                                                                                                                         Medvidovic
     5       FINJA-CISCO 001488 -    FINJA- U.S. Patent No. 8,677,494                      3/18/2014                     Cole; Jaeger; Kroll;      Background of                   PJE
             CISCO 001515                                                                                                Ben-Itzhak; Touboul;      Finjan, Willfulness,
                                                                                                                         Hartstein; Bims;          Background of Cisco,
                                                                                                                         Goodrich; Layne-          Infringement,
                                                                                                                         Farrar; Garland; Samet;   Damages, Validity
                                                                                                                         Medvidovic
     6       CISCO-FINJAN 00000645           Cisco Document – Outbreak Filters Deep Dive   00/00/0000 Allena Ex. 1       Cole; Mitzenmacher;       Infringement,           DUPE, PJE,
                                                                                                                         Medvidovic; Allena;       Background of Cisco,    EXCL (CN)
                                                                                                                         Kenchappa; Owens;         Willfulness
                                                                                                                         Szeto
     7       CISCO-FINJAN 00000313           Cisco Presentation – Encore Chalk Talk:         3/5/2010 Allena Ex. 2       Allena; Kenchappa         Infringement,          DUPE, EXCL
                                             Outbreak Filters, by Nilesh Bhandari, Bernie                                                          Background of Cisco           (CN)
                                             Hackett
     8       CISCO-FINJAN 00189316           Cisco Presentation – Cisco Email Security with 00/00/0000 Allena Ex. 3 Allena                         Infringement,
                                             AMP – Industry Leading Protection Across the                                                          Background of Cisco
                                             Attack Continuum
     9       CISCO-FINJAN 0000729            GitHub Webpage – threatgrid/wiki – Data Flow 02/05/0000 Brozefsky Ex. Cole; Mitzenmacher;             Infringement,            EXCL (CN)
                                                                                                       1            Medvidovic; Brozefsky          Background of Cisco,
                                                                                                                                                   Willfulness

    10       CISCO-FINJAN 00074965           Cisco Report – Research and Efficacy Team     12/00/2016 Brozefsky Ex. Cole; Mitzenmacher;   Infringement,                     DUPE, PJE
                                             Report                                                   2             Medvidovic; Brozefsky Background of Cisco,
                                                                                                                                          Willfulness

    11       CISCO-FINJAN 0000733            GitHub Webpage – threatgrid/wiki – Database   10/11/2016 Brozefsky Ex. Cole; Mitzenmacher;   Infringement,                     EXCL (CN)
                                             Schema and Database Migration                            3             Medvidovic; Brozefsky Background of Cisco,
                                                                                                                                          Willfulness




DM2:12525305.1                                                                                            Page 1 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 3 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                             Description                       Date      Deposition       Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s      For
  Trial                                                                                               Exhibit No.                                                  Objections     Responses to     Court’s
 Exh. No.                                                                                                                                                                          Objections        Use
   12     CISCO-FINJAN-SC_000298 –       Source Code                                     00/00/0000 Brozefsky Ex. Cole; Mitzenmacher;   Infringement,                       PJE
          CISCO-FINJAN-SC_000310                                                                    4             Medvidovic; Brozefsky Background of Cisco,
                                                                                                                                        Willfulness

    13       CISCO-FINJAN 0000793        GitHub Webpage – threatgrid/wiki                1/22/2016  Brozefsky Ex. Brozefsky                 Infringement,        PJE, EXCL (CN)
                                         –IntegrationOverview                                       5                                       Background of Cisco
    14       CISCO-FINJAN-SC_000030 –    Source Code                                     00/00/0000 Brozefsky Ex. Cole; Brozefsky           Infringement,
             CISCO-FINJAN-SC_000035                                                                 6                                       Background of Cisco,
                                                                                                                                            Willfulness

    15       CISCO-FINJAN 0000876        GitHub Webpage – threatgrid/wiki –              00/00/0000 Brozefsky Ex. Cole; Mitzenmacher;   Infringement,                EXCL (CN)
                                         Configuration                                              7             Medvidovic; Brozefsky Background of Cisco,
                                                                                                                                        Willfulness

    16       CISCO-FINJAN 0001019        GitHub Webpage – threatgrid/wiki –              11/26/2015 Brozefsky Ex. Cole; Mitzenmacher;   Infringement,                EXCL (CN)
                                         ThreatGRID integration QA guide                            8             Medvidovic; Brozefsky Background of Cisco,
                                                                                                                                        Willfulness

    17       CISCO-FINJAN 0000822        GitHub Webpage – threatgrid/wiki – Migration    00/00/0000 Brozefsky Ex. Brozefsky                 Infringement,
                                         of IOC Type queries                                        9                                       Background of Cisco
    18       CISCO-FINJAN 0000990        GitHub Webpage – threatgrid/wiki – Structure     8/6/2015 Brozefsky Ex. Cole; Mitzenmacher;        Infringement,            EXCL (CN)
                                         of analysis                                                10            Medvidovic; Brozefsky     Background of Cisco,
                                                                                                                                            Willfulness

    19       CISCO-FINJAN 0001006        GitHub Webpage – threatgrid/wiki – TG Labs      12/3/2014  Brozefsky Ex. Brozefsky                 Infringement,
                                         and Datacenters                                            11                                      Background of Cisco
    20       CISCO-FINJAN-SC_000284      Source Code                                     00/00/0000 Brozefsky Ex. Cole; Mitzenmacher;       Infringement,
                                                                                                    12            Medvidovic; Brozefsky     Background of Cisco,
                                                                                                                                            Willfulness

    21       CISCO-FINJAN-SC_0000274 –   Source Code                                     00/00/0000 Brozefsky Ex. Brozefsky                 Infringement,
             CISCO-FINJAN-SC_0000276                                                                13                                      Background of Cisco

    22       CISCO-FINJAN 00092264       Cisco Presentation – CiscoLive! – A Deep        01/29/2018 Brozefsky Ex. Cole; Mitzenmacher;       Infringement,              DUPE, A          901, 902
                                         Dive on how Cisco’s Advanced Threat                  –     14            Medvidovic;               Background of Cisco,
                                         Security Portfolio Integrates and Supports IR   02/02/2018               Brozefsky; De Beer;       Willfulness
                                         Investigation and Response Strategies                                    Auger
    23       CISCO-FINJAN 00074535       Guide – An Introduction to ThreatGRID – A        8/10/2016 Brozefsky Ex. Cole; Mitzenmacher;       Infringement,            DUPE, PJE
                                         Field Guide to ThreatGRID Concepts,                        15            Medvidovic; Brozefsky     Background of Cisco,
                                         Components and Conceits – Scott W. Dunlop                                                          Willfulness

    24       CISCO-FINJAN-SC_000281 –    Source Code                                     00/00/0000 Buck Ex. 1        Cole; Mitzenmacher;   Infringement,                   PJE
             CISCO-FINJAN-SC_000283                                                                                   Medvidovic; Buck      Background of Cisco,
                                                                                                                                            Willfulness

    25       CISCO-FINJAN-SC_000083 –    Source Code                                     00/00/0000 Buck Ex. 2        Cole; Mitzenmacher;   Infringement,                   PJE
             CISCO-FINJAN-SC_000091                                                                                   Medvidovic; Buck      Background of Cisco,
                                                                                                                                            Willfulness




DM2:12525305.1                                                                                         Page 2 of 77
                                          Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 4 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                       Date      Deposition        Sponsoring Witness         Purpose           Cisco’s          Plaintiff’s     For
  Trial                                                                                              Exhibit No.                                                   Objections       Responses to    Court’s
 Exh. No.                                                                                                                                                                            Objections       Use
   26     CISCO-FINJAN-SC_000001 –      Source Code                                     00/00/0000 Buck Ex. 3         Cole; Mitzenmacher;   Infringement,                    PJE
          CISCO-FINJAN-SC_000012                                                                                      Medvidovic; Buck      Background of Cisco,
                                                                                                                                            Willfulness

    27       CISCO-FINJAN-SC_000196 –   Source Code                                     00/00/0000 Buck Ex. 4         Cole; Mitzenmacher;   Infringement,                    PJE
             CISCO-FINJAN-SC_000203                                                                                   Medvidovic; Buck      Background of Cisco,
                                                                                                                                            Willfulness

    28       CISCO-FINJAN 00000008      Cisco Presentation – Cisco Advanced Malware     05/00/2016 Buck Ex. 5         Layne-Farrar; Cole;   Infringement,                  DUPE
                                        Protection – Technical Discussion                                             Mitzenmacher;         Background of Cisco,
                                                                                                                      Medvidovic; Buck;     Willfulness
                                                                                                                      Hwang                 Damages


    29       CISCO-FINJAN 00000226      Cisco Presentation – AMP for Endpoints          04/00/2017 Buck Ex. 6         Cole; Mitzenmacher;   Infringement,             DUPE, PJE
                                        (FireAMP) – Apr 2017 Training, by Millard                                     Medvidovic; Buck;     Background of Cisco,
                                        Arnold                                                                        Huger                 Willfulness

    30       CISCO-FINJAN 00073545      ThreatGRID: API Documentation –                 9/25/2015   De Beer Ex. 1 Cole; Mitzenmacher;       Infringement,             DUPE, PJE
                                        ThreatGRID Data API (Version 2.0)                                         Medvidovic; De Beer       Background of Cisco,
                                                                                                                                            Willfulness

    31       CISCO-FINJAN 00001021      GitHub Webpage – threatgrid/wiki –              11/17/2013 De Beer Ex. 2 Cole; Mitzenmacher;        Infringement,           DUPE, PJE,
                                        ThreatGRID 3 Overview                                                    Medvidovic; De Beer        Background of Cisco,    EXCL (CN)
                                                                                                                                            Willfulness

    32       CISCO-FINJAN 00205308      ThreatGRID 3.4 Process Flow                     2/15/2015   De Beer Ex. 3 Cole; Mitzenmacher;       Infringement,          DUPE, EXCL
                                                                                                                  Medvidovic; De Beer       Background of Cisco,          (CN)
                                                                                                                                            Willfulness

    33       CISCO-FINJAN 00205282      ThreatGRID Portal Chart                         00/00/0000 De Beer Ex. 4 Cole; Mitzenmacher;        Infringement,           DUPE, PJE,
                                                                                                                 Medvidovic; De Beer        Background of Cisco,    EXCL (CN)
                                                                                                                                            Willfulness

    34       CISCO-FINJAN 00172716      Email from Dean De Beer to Al Huger Re:         03/00/2016 De Beer Ex. 5 De Beer; Huger             Infringement,           401, 402, 403             401
                                        AMP-ODNS Data Sharing                                                                               Background of Cisco
    35       CISCO-FINJAN 00146821      Email from Dean De Beer to Adam O’Donnell       11/3/2016   De Beer Ex. 6 De Beer; Brozefsky        Infringement,           EXCL (CN),                401
                                        et al., Re: CloudLock+AMP notes                                                                     Background of Cisco     401, 402, 403
    36       CISCO-FINJAN 00090226      Email from Dean De Beer to Mike Simone et       5/31/2017   De Beer Ex. 7 Cole; Mitzenmacher;       Infringement,                  DUPE
                                        al., Re: AMP Cloud IOCs                                                   Medvidovic; De Beer       Background of Cisco,
                                                                                                                                            Willfulness

    37       CISCO-FINJAN 00087441      Email from Dean De Beer to Sasi Kumar et al.,    5/9/2016   De Beer Ex. 8 De Beer                   Infringement,                    PJE
                                        Re: AMP malicious verdict is not poked with                                                         Background of Cisco
                                        the AMP reputation server.
    38       CISCO-FINJAN 000089273     Email from Dean De Beer to Al Huger et al.,     00/00/0000 De Beer Ex. 9 De Beer; Huger; Yoran Infringement,                401, 402, 403             401
                                        Re: Israel Visit Feb 2017: Minerva Labs                                                        Background of Cisco
                                        (ENDPOINT)                                                                                     Willfulness, Damages
    39       WITHDRAWN
    40       CISCO-FINJAN 00087566      Cisco Presentation – CiscoLive! – Advanced      07/10/2015 De Beer Ex. 11 De Beer                   Infringement,
                                        Threats & Response Method Used                       –                                              Background of Cisco
                                                                                        07/14/2015



DM2:12525305.1                                                                                         Page 3 of 77
                                          Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 5 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                       Date       Deposition        Sponsoring Witness          Purpose           Cisco’s         Plaintiff’s     For
  Trial                                                                                               Exhibit No.                                                    Objections      Responses to    Court’s
 Exh. No.                                                                                                                                                                             Objections       Use
   41     CISCO-FINJAN 00269877         Spreadsheet – Total number of samples            00/00/0000 De Beer Ex. 12 De Beer                    Infringement,                   PJE
                                        submitted to Threat Grid for analysis                                                                 Background of Cisco
    42       CISCO-FINJAN 00111941      Email from Al Huger to Matt Watchinski Re:       11/26/2014 De Beer Ex. 13 De Beer; Huger;            Infringement,
                                        FW: AMP Bookings Report - Q215 wk4                                         Watchinski; Hwang          Background of Cisco,
                                                                                                                                              Willfulness
                                                                                                                                              Damages
    43       CISCO-FINJAN 00111942      Spreadsheet on Lookups and File Submissions      00/00/0000 De Beer Ex. 14 De Beer; Hwang;            Infringement,                 DUPE
                                                                                                                   Huger; Watchinski;         Background of Cisco,
                                                                                                                   Kuruganti;                 Willfulness
                                                                                                                   Medvidovic;                Damages
    44       CISCO-FINJAN 00128919      Cisco Webpage – The Network: Cisco’s              7/23/2013 Deeble Ex. 1 Deeble; Romanski;            Infringement,            DUPE, 403               401
                                        Technology News Site – Cisco Announces                                     Layne-Farrar;              Background of Cisco,
                                        Agreement to Acquire Sourcefire                                            Medvidovic; Cole;          Willfulness
                                        http://newsroom.cisco.com/press-release-                                   Mitzenmacher; Eddy         Damages
                                        contenf1type=webcontent&articleld = 1225204

    45       CISCO-FINJAN 00078241      Cisco Presentation – Project Shasta – Board      7/21/2013   Deeble Ex. 2      Deeble; Layne-Farrar   Background of Cisco,
                                        Acquisition Committee Update                                                                          Damages
    46       CISCO-FINJAN 00128933      Cisco Presentation – Project Shasta –            7/19/2013   Deeble Ex. 3      Deeble; Layne-Farrar   Background of Cisco,
                                        Overview & Discussion                                                                                 Damages
    47       CISCO-FINJAN 00310729      Spreadsheet – Cost of Integration – SourceFire   00/00/0000 Deeble Ex. 4       Deeble                 Background of Cisco,
                                        (summary by quarter and year)                                                                         Damages
    48       CISCO-FINJAN-YS 00007082   Cisco Document – Sourcefire Acquisition FAQ      7/22/2013   Deeble Ex. 5      Deeble; Romanski;      Willfulness                   DUPE
                                                                                                                       Layne-Farrar           Background of Cisco
                                                                                                                                              Damages
    49       CISCO-FINJAN 00078194      Cisco Presentation – Overview – Cisco            8/1/2013 Deeble Ex. 6 Deeble; Layne-Farrar           Background of Cisco,    401/402, 403             401
                                        Systems, Inc. 4(c)-4                                                                                  Damages
    50       CISCO-FINJAN 00128922      Cisco Guide – Project Shasta – Board           07/00/2013 Deeble Ex. 7 Deeble; Layne-Farrar           Background of Cisco,
                                        Acquisition Committee Materials                                                                       Damages
    51       CISCO-FINJAN 00128908      Cisco Presentation – Security Go Big           03/00/2013 Deeble Ex. 8 Deeble; Layne-Farrar           Background of Cisco,    401/402, 403             401
                                        Discussion                                                                                            Damages
    52       CISCO-FINJAN 00131484      Cisco Presentation – ASC 805 Valuation          11/8/2013 Deeble Ex. 9 Deeble; Layne-Farrar           Background of Cisco,            PJE
                                        Analysis of Sourcefire, Inc. as of 7 October                                                          Damages
                                        2013
    53       CISCO-FINJAN 00205297      Email from Andrea Lam to Frank Calderoni et      3/7/2014 Deeble Ex. 10 Deeble; Layne-Farrar;         Infringement,
                                        al., Re: Project Trident Pre-Commit Meeting                             Huger; Roesch                 Background of Cisco,
                                        Notes                                                                                                 Damages
    54       CISCO-FINJAN 00131483      Cisco Guide – Fair Value of Certain Intangible   8/5/2014 Deeble Ex. 11 Deeble; Layne-Farrar          Background of Cisco,            PJE
                                        Assets of ThreatGRID, LLC as of June 13, 2014                                                         Damages

    55       CISCO-FINJAN 00000103      Cisco Solution Overview – Cisco Advanced         00/00/2016 Donnan Ex. 1       Cole; Mitzenmacher;    Infringement,            DUPE, PJE
                                        Malware Protection                                                             Medvidovic; Donnan     Background of Cisco,
                                                                                                                                              Willfulness

    56       CISCO-FINJAN 242352        Cisco Catalog – Asia Pacific Vol.6               08/00/2016 Donnan Ex. 2       Donnan                 Infringement,
                                                                                              –                                               Background of Cisco
                                                                                         10/00/2016
    57       CISCO-FINJAN 00080876      Cisco Release Notes – Firepower System            12/5/2017 Donnan Ex. 3       Cole; Mitzenmacher     Infringement,                 DUPE
                                        Release Notes – Version 6.0                                                    Medvidovic; Donnan     Background of Cisco,
                                                                                                                                              Willfulness




DM2:12525305.1                                                                                          Page 4 of 77
                                             Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 6 of 78
                                                                                                Finjan, Inc. v. Cisco Systems, Inc.
                                                                                               No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                      Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                               Description                          Date       Deposition        Sponsoring Witness         Purpose             Cisco’s         Plaintiff’s      For
  Trial                                                                                                     Exhibit No.                                                     Objections      Responses to     Court’s
 Exh. No.                                                                                                                                                                                    Objections        Use
   58     CISCO-FINJAN 00084739           Email from Craig Brozefsky to Matt Donnan et         7/29/2015   Donnan Ex. 4      Cole; Mitzenmacher;   Infringement,                   DUPE
                                          al., Re: query script shows status:error for a run                                 Medvidovic; Donnan;   Background of Cisco,
                                                                                                                             Brozefsky; De Beer    Willfulness

    59       CISCO-FINJAN 00014475        Cisco Guide – Cisco Firepower NGFW Proof             00/00/0000 Donnan Ex. 5       Donnan                Infringement,
                                          of Value Guide – Version 1.2                                                                             Background of Cisco
    60       CISCO-FINJAN-SC_000044 –     Source Code                                          00/00/0000 Donnan Ex. 6       Cole; Mitzenmacher;   Infringement,                     PJE
             CISCO-FINJAN-SC_000047                                                                                          Medvidovic; Donnan    Background of Cisco,
                                                                                                                                                   Willfulness

    61       CISCO-FINJAN-SC_000109 –     Source Code                                          00/00/0000 Donnan Ex. 7       Donnan                Infringement,
             CISCO-FINJAN-SC_000117                                                                                                                Background of Cisco
    62       CISCO-FINJAN-SC_000073       Source Code                                          00/00/0000 Donnan Ex. 8       Donnan                Infringement,
                                                                                                                                                   Background of Cisco
    63       CISCO-FINJAN 00001521        Cisco Presentation – SBG Concept Commit              00/00/0000 Donnan Ex. 9       Donnan                Infringement,                   H, BE NH, 803, 803(6),
                                          Gate – Review for Firepower 6.5 – ASA 9.7.1                                                              Background of Cisco                   1002, 1003, 1004
                                          – Presentation Number: EDCS-1563804

    64                                    Cisco Webpage – 2015 Letter to Shareholders          00/00/2015 Eddy Ex. 1         Eddy                  Background of Cisco,     401/402, 403,             401
                                          https://www.cisco.com/c/en/us/about/annual-                     Vol. I                                   Damages                            MIL
                                          reports/annual-report-2015.html
    65                                    Cisco Report – 2018 Annual Report              10/00/2018 Eddy Ex. 2               Eddy; Layne-Farrar    Background of Cisco,     401/402, 403,             401
                                                                                                    Vol. I                                         Damages                            MIL
    66                                    Spreadsheet – Cisco – Revenue by Product       00/00/2018 Eddy Ex. 3               Eddy                  Damages                  401/402, 403,             401
                                          Category and Service (as Reclassified) FY 2018            Vol. I                                                                            MIL

    67                                    Barron’s Webpage – Network Security,                 12/10/2006 Eddy Ex. 4         Eddy; Layne-Farrar    Background of Cisco,     401/402, 403,             401
                                          Cisco’s Secret Weapon, Is Growing Fast, by                      Vol. I                                   Damages                            MIL
                                          Tiernan Ray
                                          https://www.barrons.com/articles/network-
                                          security-ciscos-secret-weapon-is-growing-fast-
                                          148 l 354...
    68       CISCO-FINJAN 0001833         Spreadsheet – AMP – Base US-only AMP                 00/00/0000 Eddy Ex. 6         Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          Revenue and Threatgrid License Revenue                          Vol. I
    69       CISCO-FINJAN 0001833 (NV)    Spreadsheet – AMP – Base US-only AMP                 00/00/0000 Eddy Ex. 6N        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          Revenue and Threatgrid License Revenue                          Vol. I
                                          (NATIVE VERSION)
    70       CISCO-FINJAN 00001830        Spreadsheet – ATSBU SW Units Data                    00/00/0000 Eddy Ex. 7         Eddy; Layne-Farrar    Damages                           PJE
                                                                                                          Vol. I
    71       CISCO-FINJAN 00157412        Spreadsheet – ATSBU HW Unit Counts                   00/00/0000 Eddy Ex. 8         Eddy; Layne-Farrar    Damages                           PJE
                                                                                                          Vol. I
    72       CISCO-FINJAN 00001835        Spreadsheet – AMP Revenue and ThreatGrid             00/00/0000 Eddy Ex. 9         Eddy; Layne-Farrar    Damages                           PJE
                                          Revenue by FY and Quarter                                       Vol. I
    73       CISCO-FINJAN 00001834        Spreadsheet – GPL Revenue and ELA1.0                 00/00/0000 Eddy Ex. 10        Eddy; Layne-Farrar    Damages                           PJE
                                          revenue                                                         Vol. I
    74       CISCO-FINJAN 00311775        Spreadsheet – Cisco Business Entity – Sum of         00/00/2013 Eddy Ex. 11        Eddy; Layne-Farrar    Damages                DUPE, 401/402,     401, 901, 902
                                          Net Revenue – AMP 2013-19                                 –     Vol. I                                                                  403, A
                                                                                               00/00/2019
    75       CISCO-FINJAN 00311775 (NV)   Spreadsheet – Cisco Business Entity – Sum of         00/00/2013 Eddy Ex. 11N       Eddy; Layne-Farrar    Damages                DUPE, 401/402,   401, 901, 902,
                                          Net Revenue – AMP 2013-19 (NATIVE                         –     Vol. I                                                                403, A, H NH, 803, 803(6)
                                          VERSION)                                             00/00/2019




DM2:12525305.1                                                                                                Page 5 of 77
                                            Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 7 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                      Date       Deposition        Sponsoring Witness         Purpose             Cisco’s         Plaintiff’s      For
  Trial                                                                                                Exhibit No.                                                     Objections      Responses to     Court’s
 Exh. No.                                                                                                                                                                               Objections        Use
   76     CISCO-FINJAN 00311753           Spreadsheet – Cisco Business Entity – Sum of    00/00/0000 Eddy Ex. 12        Eddy; Layne-Farrar    Damages                         DUPE
                                          Net Revenue                                                Vol. I
    77       CISCO-FINJAN 00311753 (NV)   Spreadsheet – Cisco Business Entity – Sum of    00/00/0000 Eddy Ex. 12N       Eddy; Layne-Farrar    Damages                DUPE, 401/402,   401, 901, 902,
                                          Net Revenue (NATIVE VERSION)                               Vol. I                                                                     A, H NH, 803, 803(6)
    78       CISCO-FINJAN 00311772        Spreadsheet – Business Unite – Sum of Net       00/00/2016 Eddy Ex. 13        Eddy; Layne-Farrar    Damages                DUPE, 401/402,              401
                                          Revenue – 2016                                             Vol. I                                                                403, MSJ
    79       CISCO-FINJAN 00311772 (NV)   Spreadsheet – Business Unite – Sum of Net       00/00/2016 Eddy Ex. 13N       Eddy; Layne-Farrar    Damages                DUPE, 401/402,   401, 901, 902,
                                          Revenue – 2016 (NATIVE VERSION)                            Vol. I                                                           403, MSJ, A, H NH, 803, 803(6)
    80       CISCO-FINJAN 00311773        Spreadsheet – Cisco Business Entity – Sum of    00/00/2017 Eddy Ex. 14        Eddy; Layne-Farrar    Damages                         DUPE
                                          Net Revenue – 2017                                         Vol. I
    81       CISCO-FINJAN 00311773 (NV)   Spreadsheet – Cisco Business Entity – Sum of    00/00/2017 Eddy Ex. 14N       Eddy; Layne-Farrar    Damages                  401/402, 403,  401, 901, 902,
                                          Net Revenue – 2017 (NATIVE VERSION)                        Vol. I                                                                     A, H NH, 803, 803(6)
    82       CISCO-FINJAN 00311777        Spreadsheet – Cisco Business Entity – Sum of    00/00/2018 Eddy Ex. 15        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          Net Revenue – 2018                                         Vol. I
    83       CISCO-FINJAN 00311777 (NV)   Spreadsheet – Cisco Business Entity – Sum of    00/00/2018 Eddy Ex. 15N       Eddy; Layne-Farrar    Damages                  401/402, 403,  401, 901, 902,
                                          Net Revenue – 2018 (NATIVE VERSION)                        Vol. I                                                                     A, H NH, 803, 803(6)
    84       CISCO-FINJAN 00311776        Spreadsheet – Cisco Business Entity – Sum of    00/00/2018 Eddy Ex. 16        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          Net Revenue – 2018                                         Vol. I

    85       CISCO-FINJAN 00311776 (NV)   Spreadsheet – Cisco Business Entity – Sum of    00/00/2018 Eddy Ex. 16N       Eddy; Layne-Farrar    Damages                  401/402, 403,  401, 901, 902,
                                          Net Revenue – 2018 (NATIVE VERSION)                        Vol. I                                                                     A, H NH, 803, 803(6)
    86       CISCO-FINJAN 00311771        Spreadsheet – Cisco Business Entity – Sum of    00/00/0000 Eddy Ex. 17        Eddy; Layne-Farrar    Damages                         DUPE
                                          Net Revenue                                                Vol. I
    87       CISCO-FINJAN 00311771 (NV)   Spreadsheet – Cisco Business Entity – Sum of    00/00/0000 Eddy Ex. 17N       Eddy; Layne-Farrar    Damages                  401/402, 403,  401, 901, 902,
                                          Net Revenue (NATIVE VERSION)                               Vol. I                                                                     A, H NH, 803, 803(6)
    88       CISCO-FINJAN 00311778        Chart – AMP on Content (Unit Attach) – AMP      00/00/2017 Eddy Ex. 18        Eddy; Layne-Farrar    Damages                  401/402, 403,        401, 602
                                          Unit Attach on Content                               –     Vol. I                                                                      602
                                                                                          00/00/2019
    89                                    Cisco At a glance – Cisco Security Enterprise   02/00/2018 Eddy Ex. 19        Eddy; Layne-Farrar    Damages
                                          License Agreement                                          Vol. I
    90       CISCO-FINJAN 00077245        Cisco Guide – Cisco Threat Guide – Ordering     06/00/2018 Eddy Ex. 20        Eddy; Layne-Farrar;   Infringement,              DUPE, PJE
                                          Guide                                                      Vol. I             Cole; Mitzenmacher;   Background of Cisco,
                                                                                                                        Medvidovic; Valerdi   Willfulness
                                                                                                                                              Damages
    91       CISCO-FINJAN 00072364        Cisco Presentation – AMP New Offers –            2/7/2014   Eddy Ex. 21       Eddy; Layne-Farrar    Infringement,                   DUPE
                                          Pricing & Packaging                                         Vol. I            Cole; Mitzenmacher    Background of Cisco,
                                                                                                                        Medvidovic; Kuruganti Willfulness
                                                                                                                                              Damages
    92       CISCO-FINJAN 00269589        Cisco Guide – Strategic Security Forum 2018     00/00/2018 Eddy Ex. 22        Eddy; Layne-Farrar    Background of Cisco,     401/402, 403,         401, 602
                                          CISO – Account Updates                                     Vol. I                                   Damages                            602
    93                                    Cisco Webpage – The Network – Cisco              7/22/2013 Eddy Ex. 23        Eddy; Layne-Farrar;   Infringement,                 403, 602         401, 602
                                          Announces Agreement to Acquire Sourcefire                  Vol. I             Cole; Medvidovic;     Background of Cisco,
                                          https://newsroom.cisco.com/press-release-                                     Mitzenmacher; Deeble; Willfulness
                                          content?type=webcontent&articleld=1225204                                     Romanski              Damages
    94       CISCO-FINJAN 00001831        Spreadsheet – 2015 - US AMP Sales               00/00/2015 Eddy Ex. 24        Eddy; Layne-Farrar    Damages                    DUPE, MSJ
                                                                                                     Vol. I
    95       CISCO-FINJAN 00001831 (NV)   Spreadsheet – 2015 - US AMP Sales (NATIVE       00/00/2015 Eddy Ex. 24N Eddy; Layne-Farrar          Damages                DUPE, MSJ, A,      901, 902, NH,
                                          VERSION)                                                   Vol. I                                                                      H        803, 803(6)
    96       CISCO-FINJAN 00311779 (NV)   Spreadsheet – Outbreak Filters (NATIVE          00/00/0000 Eddy Ex. 25N Eddy                        Damages                          PJE
                                          VERSION)                                                   Vol. I
    97       CISCO-FINJAN 00311780 (NV)   Spreadsheet – Costs of Goods Sold (NATIVE       00/00/0000 Eddy Ex. 26N Eddy                        Damages
                                          VERSION)                                                   Vol. I



DM2:12525305.1                                                                                           Page 6 of 77
                                             Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 8 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                         Date      Deposition        Sponsoring Witness         Purpose             Cisco’s         Plaintiff’s     For
  Trial                                                                                                  Exhibit No.                                                     Objections      Responses to    Court’s
 Exh. No.                                                                                                                                                                                 Objections       Use
   98     CISCO-FINJAN 00312365 (NV)      Spreadsheet – AMP 2013-19 (NATIVE         00/00/2019 Eddy Ex. 27                Eddy; Layne-Farrar    Damages                DUPE, PJE, MSJ
                                          VERSION)                                             Vol. II
    99       CISCO-FINJAN 00312366 (NV)   Spreadsheet – Summary, AMP Unallocated    00/00/0000 Eddy Ex. 28                Eddy; Layne-Farrar    Damages                           PJE
                                          PNL, TG Unallocated PNL, OPEX detail PULL            Vol. II
                                          (NATIVE VERSION)

    100      CISCO-FINJAN 00312367 (NV)   Spreadsheet (NATIVE VERSION)                      00/00/0000 Eddy Ex. 29        Eddy; Layne-Farrar    Damages                  401/402, 403,             401
                                                                                                       Vol. II                                                                     MSJ
    101      CISCO-FINJAN 00312368 (NV)   PowerPoint – Screen Shot of AMP connect to         4/17/2019 Eddy Ex. 30        Eddy; Layne-Farrar    Damages                         DUPE
                                          Email and Web (NATIVE VERSION)                               Vol. II
    102      CISCO-FINJAN 00312369 (NV)   Spreadsheet (NATIVE VERSION)                      00/00/0000 Eddy Ex. 31        Eddy; Layne-Farrar    Damages
                                                                                                       Vol. II
    103      CISCO-FINJAN 00498140 (NV)   Spreadsheet – Allocation FY15 – 19                00/00/2019 Eddy Ex. 32        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          (NATIVE VERSION)                                             Vol. II
    104      CISCO-FINJAN 00498139 (NV)   Spreadsheet (NATIVE VERSION)                      00/00/0000 Eddy Ex. 33        Eddy; Layne-Farrar    Damages                           PJE
                                                                                                       Vol. II
    105      CISCO-FINJAN 00312370 (NV)   Spreadsheet (NATIVE VERSION)                      00/00/0000 Eddy Ex. 34        Eddy; Layne-Farrar    Damages
                                                                                                       Vol. II
    106      CISCO-FINJAN 00498138 (NV)   Spreadsheet (NATIVE VERSION)                      00/00/0000 Eddy Ex. 35        Eddy; Layne-Farrar    Damages                           PJE
                                                                                                       Vol. II
    107      CISCO-FINJAN 00498141 (NV)   Spreadsheet – Outbreak Filter (NATIVE             00/00/0000 Eddy Ex. 36        Eddy; Layne-Farrar    Damages                           PJE
                                          VERSION)                                                     Vol. II
    108      CISCO-FINJAN 00498142        Spreadsheet – Pivot, AMP 2013-19                  00/00/2019 Eddy Ex. 37        Eddy; Layne-Farrar    Damages                           PJE
                                          (NATIVE VERSION)                                             Vol. II
    109      CISCO-FINJAN 00498143 (NV)   Spreadsheet (NATIVE VERSION)                      00/00/0000 Eddy Ex. 38        Eddy; Layne-Farrar    Damages                           PJE
                                                                                                       Vol. II
    110      CISCO-FINJAN 00498144 (NV)   Spreadsheet – Rev Rec – Rev Rec Invoicing         08/08/2017 Eddy Ex. 39        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          (NATIVE VERSION)                                       –     Vol. II
                                                                                            05/07/2019
    111      CISCO-FINJAN 00498145 (NV)   Spreadsheet – 01-MAR-2012 to 07-AUG-2017          03/01/2012 Eddy Ex. 40        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          (NATIVE VERSION)                                       –     Vol. II
                                                                                            08/07/2017
    112      CISCO-FINJAN 00498146 (NV)   Spreadsheet – Outbreak filter data                00/00/0000 Eddy Ex. 42        Eddy; Layne-Farrar    Damages                    DUPE, PJE
                                          (NATIVE VERSION)                                             Vol. II
    113      CISCO-FINJAN 0000026         Cisco Call Guide – Cisco Advanced Malware         10/00/2016 Huger Ex. 1        Cole; Mitzenmacher;   Infringement,
                                          Protection Call Guide                                                           Medvidovic; Huger     Background of Cisco,
                                                                                                                                                Willfulness

    114      WITHDRAWN
    115      CISCO-FINJAN 00169992        Email from Al Huger to Sanjay Dixit et al., Re:   9/12/2014   Huger Ex. 3       Huger                 Damages,                   EXCL (CN)
                                          AMP - return C2 domain/ip in addition to                                                              Infringement,
                                          malware name                                                                                          Background of Cisco

    116      CISCO-FINJAN 00170085        Email from Al Huger to Marty Roesch Re:           10/7/2014   Huger Ex. 4       Huger; Roesch         Damages,                   EXCL (CN)
                                          Data Analytic Possibilities: the Data                                                                 Infringement,
                                                                                                                                                Background of Cisco

    117                                   Diagram “Relations.pdf” attached to Huger Ex.     00/00/0000 Huger Ex. 5        Huger; Roesch         Damages,                   EXCL (CN)
                                          4                                                                                                     Infringement,
                                                                                                                                                Background of Cisco




DM2:12525305.1                                                                                             Page 7 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 9 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                        Date       Deposition        Sponsoring Witness          Purpose           Cisco’s          Plaintiff’s      For
  Trial                                                                                              Exhibit No.                                                    Objections       Responses to     Court’s
 Exh. No.                                                                                                                                                                             Objections        Use
   118    CISCO-FINJAN 00000164       Cisco At-a-Glance – Cisco Advanced Malware        04/00/2016 Huger Ex. 6        Cole; Mitzenmacher;    Infringement,                    PJE
                                      Protection                                                                      Medvidovic; Huger      Background of Cisco,
                                                                                                                                             Willfulness

    119      CISCO-FINJAN 00076213    Cisco Presentation – AMP Deep Dive – Day 1        00/00/0000 Huger Ex. 7        Cole; Mitzenmacher;    Infringement,            DUPE, PJE,
                                      – Architecture                                                                  Medvidovic; Huger      Background of Cisco,     EXCL (CN)
                                                                                                                                             Willfulness

    120      CISCO-FINJAN 00244968-   Subscription and Licensing Agreement              5/14/2014   Huger Ex. 8       Huger                  Damages,                401/402, 403              401
             CISCO-FINJAN 00244971    between Sourcefire LLC and Reversing Labs                                                              Infringement,
                                      International GmbH                                                                                     Background of Cisco
    121      CISCO-FINJAN 00244972    Graph – Consumption last 30 days                  00/00/0000 Huger Ex. 9        Huger                  Damages,
                                                                                                                                             Infringement,
                                                                                                                                             Background of Cisco
    122      CISCO-FINJAN 00238817    Virustotal Satellite Services Quote – Quote ID:   3/20/2017   Huger Ex. 10      Huger                  Damages,                401/402, 403              401
                                      20170320bd54a                                                                                          Infringement,
                                                                                                                                             Background of Cisco
    123      CISCO-FINJAN 00238818    Agreement for Virustotal Services – Contract       1/8/2015   Huger Ex. 11      Huger                  Damages,               401, 402, 403,         401, 602
                                      ID: 260881                                                                                             Infringement,                     602
                                                                                                                                             Background of Cisco
    124      CISCO-FINJAN 00238819    Services Order No. 1 between Rotarua Limited       4/1/2017   Huger Ex. 12      Huger                  Damages,               401, 402, 403,         401, 602
                                      and Customer – Contract ID: 483584                                                                     Infringement,                     602
                                                                                                                                             Background of Cisco
    125      CISCO-FINJAN 00238820    Virustotal Premium Services Agreement –           4/18/2017   Huger Ex. 13      Huger                  Damages,                401/402, 403              401
                                      Contract ID: 419618                                                                                    Infringement,
                                                                                                                                             Background of Cisco
    126                               LinkedIn Profile of Vincent Hwang                 00/00/0000 Hwang Ex. 1        Hwang                  Damages,
                                                                                                                                             Infringement,
                                                                                                                                             Background of Cisco

    127      CISCO-FINJAN 00076160    Cisco Competitive Battlecard – Cisco              00/00/0000 Hwang Ex. 2        Hwang; Layne-Farrar    Damages,
                                      Advanced Malware Protection Battle Card                                                                Infringement,
                                                                                                                                             Background of Cisco

    128      CISCO-FINJAN 00205298    Cisco Document – Cisco Advanced Malware           00/00/0000 Hwang Ex. 3        Hwang; Layne-Farrar    Damages,
                                      Protection (AMP) Deployment Options                                                                    Infringement,
                                                                                                                                             Background of Cisco

    129      CISCO-FINJAN 00092221    Cisco Document – 2018 Gartner MQ for              00/00/2018 Hwang Ex. 4        Hwang; Layne-Farrar    Damages,
                                      Endpoint Protection Platforms (EPP)                                                                    Infringement,
                                                                                                                                             Background of Cisco

    130      CISCO-FINJAN 00000009    Cisco Presentation – Cisco Advanced Malware       05/00/2016 Hwang Ex. 5        Hwang; Cole;           Infringement,                  DUPE
                                      Protection for Business Decision Makers                                         Medvidovic;            Background of Cisco,
                                                                                                                      Mitzenmacher; Layne-   Willfulness
                                                                                                                      Farrar                 Damages

    131      WITHDRAWN
    132                               Cisco At-a-Glance – Cisco Threat Grid             00/00/0000 Hwang Ex. 7        Hwang; Layne-Farrar    Infringement,
                                                                                                                      Cole; Medvidovic;      Background of Cisco,
                                                                                                                      Mitzenmacher           Willfulness
                                                                                                                                             Damages



DM2:12525305.1                                                                                         Page 8 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 10 of 78
                                                                                               Finjan, Inc. v. Cisco Systems, Inc.
                                                                                              No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                     Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                        Date      Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s        For
  Trial                                                                                                 Exhibit No.                                                   Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                              Objections          Use
   133    CISCO-FINJAN 00074468           Cisco Presentation – Pricing Commit for          07/07/2016` Hwang Ex. 8       Hwang; Layne-Farrar   Damages,                DUPE, PJE,                  401
                                          Threat Grid Sample Packs, by Nir Paz                                                                 Infringement,             MIL, 403
                                                                                                                                               Background of Cisco

    134      CISCO-FINJAN 00080802        Cisco Presentation – Cisco Threat Grid –         00/00/0000 Hwang Ex. 9        Hwang; Layne-Farrar   Damages,
                                          Malware Analysis and Threat Intelligence                                                             Infringement,
                                                                                                                                               Background of Cisco

    135      CISCO-FINJAN 00205441 (NV)   Spreadsheet (NATIVE VERSION)                     00/00/0000 Hwang Ex. 10 Hwang; Layne-Farrar;        Infringement,                   PJE
                                                                                                                   Valerdi; Medvidovic         Background of Cisco,
                                                                                                                                               Damages
    136      WITHDRAWN
    137      CISCO-FINJAN 00073604        Cisco Guide – Cisco AMP Threat Grid              01/00/2015 Hwang Ex. 12 Hwang; Layne-Farrar         Damages,                   403, MSJ                401
                                          Ordering Guide                                                                                       Infringement,
                                                                                                                                               Background of Cisco

    138      CISCO-FINJAN 00001525        Cisco Presentation – Cisco AMP Threat Grid       00/00/0000 Hwang Ex. 13 Hwang; Layne-Farrar         Damages,
                                          Scenarios                                                                                            Infringement,
                                                                                                                                               Background of Cisco

    139      CISCO-FINJAN 00245147        Cisco Presentation – Threat Response Update –    10/9/2018   Hwang Ex. 14 Hwang; Layne-Farrar        Damages,
                                          Metrics, Feedback Interviews, TAC Case                                                               Infringement,
                                          Summary                                                                                              Background of Cisco

    140      CISCO-FINJAN 00072008        Spreadsheet – ThreatGRID Manufacturers           00/00/0000 Hwang Ex. 15 Hwang                       Damages,                   403, MIL                401
                                          Suggest Retail Price (MSRP)                                                                          Infringement,
                                                                                                                                               Background of Cisco

    141      CISCO-FINJAN 00074458        Cisco Presentation – Pricing Commit –            08/00/2014 Hwang Ex. 16 Hwang                       Damages,                401/402, 403               401
                                          AMP8050 and AMP8350                                                                                  Infringement,
                                                                                                                                               Background of Cisco

    142      CISCO-FINJAN 00170662        Email from Al Huger to Vince Hwang Re:           1/27/2015   Hwang Ex. 17 Hwang; Huger               Damages,               401/402, 403,               401
                                          AMP Bookings Report - Q215 wk13                                                                      Infringement,                    MSJ
                                                                                                                                               Background of Cisco

    143      CISCO-FINJAN 00000040        Cisco Playbook – Cisco Advanced Malware          00/00/2017 Hwang Ex. 18 Hwang; Layne-Farrar         Damages,                        PJE
                                          Protection (AMP) for Endpoints, Network,                                                             Infringement,
                                          Email and Web                                                                                        Background of Cisco

    144      CISCO-FINJAN 00076108        Cisco Competitive Battlecard – Cisco             00/00/2014 Hwang Ex. 19 Hwang                       Damages,                        PJE
                                          Advanced Malware Protection vs. FireEye                                                              Infringement,
                                                                                                                                               Background of Cisco

    145                                   LinkedIn Profile of Ravichandra K                00/00/0000 Kenchappa          Kenchappa             Infringement,
                                                                                                      Ex. 1                                    Background of Cisco
    146      WITHDRAWN
    147      CISCO-FINJAN 00077926        Cisco Guide – Cisco Email and Web Security       12/00/2015 Kenchappa          Kenchappa             Infringement,
                                          Ordering Guide                                              Ex. 3                                    Background of Cisco
    148      CISCO-FINJAN 00197254        Cisco Cloud Security Solutions FY2016 Q2          12/1/2015 Kenchappa          Kenchappa             Infringement,
                                          Price Book                                                  Ex. 4                                    Background of Cisco




DM2:12525305.1                                                                                            Page 9 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 11 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date      Deposition        Sponsoring Witness         Purpose           Cisco’s       Plaintiff’s    For
  Trial                                                                                           Exhibit No.                                                   Objections    Responses to   Court’s
 Exh. No.                                                                                                                                                                      Objections      Use
   149    CISCO-FINJAN 00075143      Cisco Presentation – ThreatGrid Integration     02/00/2015 Kenchappa          Kenchappa             Infringement,
                                     into ESA/WSA, by Ravichandra Kenchappa                     Ex. 5                                    Background of Cisco
                                     and Nikolay Poturnak
    150      WITHDRAWN
    151      CISCO-FINJAN 00000287   Cisco Presentation – STBU Delivery Commit        4/1/2011  Kenchappa          Kenchappa        Infringement,
                                     Gate Review for ESA-SMA “Encore-Curies”                    Ex. 7                               Background of Cisco
    152      CISCO-FINJAN 00077893   Cisco Proposal – Cisco Email Security: Secure   01/00/2016 Kenchappa     Kenchappa             Infringement,
                                     Email for Today’s Enterprise                               Ex. 8                               Background of Cisco
    153      CISCO-FINJAN 00000020   Cisco Presentation – Cisco Email Security –     05/00/2015 Kenchappa     Kenchappa; Medvidovic Infringement,
                                     Sales Accelerator                                          Ex. 9                               Background of Cisco,
                                                                                                                                    Willfulness
    154      CISCO-FINJAN 00000081   Cisco Solution Overview – Cisco Email           06/00/2016 Kuruganti Ex. Cole; Mitzenmacher;   Infringement,                 DUPE, PJE
                                     Security Appliance Keeps Your Critical                     1             Medvidovic; Kuruganti Background of Cisco,
                                     Business Email Safe                                                                            Willfulness

    155      CISCO-FINJAN 00132230   Cisco Document – Product Functional             11/4/2014   Kuruganti Ex. Cole; Mitzenmacher;    Infringement,              DUPE, PJE,
                                     Specification                                               2             Medvidovic; Kuruganti; Background of Cisco,      EXCL, EXCL
                                                                                                               Owens                  Willfulness                      (CN)

    156      CISCO-FINJAN 00072756   Cisco Presentation – Web Security Appliance     00/00/2013 Kuruganti Ex. Cole; Mitzenmacher;   Infringement,                 DUPE, PJE
                                                                                          –     3             Medvidovic; Kuruganti Background of Cisco,
                                                                                     00/00/2014                                     Willfulness

    157      CISCO-FINJAN 00133561   Cisco Document – Project Initiation Document    1/31/2019   Kuruganti Ex. Mitzenmacher;          Infringement,             DUPE, EXCL,
                                                                                                 4             Medvidovic; Kuruganti; Background of Cisco,        EXCL (CN)
                                                                                                               Owens                  Willfulness

    158      WITHDRAWN
    159      FINJAN-CISCO 003162 –   Cisco Presentation – Content Security Update,   11/3/2015   Kuruganti Ex. Cole; Mitzenmacher;       Infringement,                DUPE
             FINJAN-CISCO 003203     by Gyorgy Acs                                               6             Medvidovic; Layne-        Background of Cisco,
                                                                                                               Farrar; Kuruganti;        Willfulness
                                                                                                               Owens                     Damages
    160      CISCO-FINJAN 00000649   Cisco Functional Specification                  9/28/2010   Kuruganti Ex. Cole; Mitzenmacher;       Infringement,           DUPE, PJE,
                                                                                                 7             Medvidovic; Kuruganti     Background of Cisco,   EXCL, EXCL
                                                                                                                                         Willfulness                   (CN)

    161      CISCO-FINJAN 00000300   Cisco Document – Integration for ESA             1/9/2014   Kuruganti Ex. Cole; Mitzenmacher;   Infringement,               DUPE, PJE,
                                     Software Functional Specification                           8             Medvidovic; Kuruganti Background of Cisco,        EXCL (CN)
                                                                                                                                     Willfulness

    162      CISCO-FINJAN 00000321   Cisco Document – Integration for ESA System     8/29/2013   Kuruganti Ex. Cole; Mitzenmacher;   Infringement,              DUPE, EXCL
                                     Functional Specification                                    9             Medvidovic; Kuruganti Background of Cisco,              (CN)
                                                                                                                                     Willfulness

    163      CISCO-FINJAN 00000457   Cisco Document – ESA WSA gateways and            5/7/2015   Kuruganti Ex. Cole; Mitzenmacher;   Infringement,               DUPE, PJE,
                                     AMP Threat Grid integration                                 10            Medvidovic; Kuruganti Background of Cisco,        EXCL (CN)
                                                                                                                                     Willfulness

    164      WITHDRAWN




DM2:12525305.1                                                                                     Page 10 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 12 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                        Date      Deposition        Sponsoring Witness         Purpose           Cisco’s          Plaintiff’s     For
  Trial                                                                                               Exhibit No.                                                   Objections       Responses to    Court’s
 Exh. No.                                                                                                                                                                             Objections       Use
   165    CISCO-FINJAN 00000396         Cisco Presentation – Standard Agile Commit       6/11/2014   Kuruganti Ex. Cole; Mitzenmacher;   Infringement,                     DUPE
                                        for AMP Phase 2 - WSA and ESA –                              12            Medvidovic; Kuruganti Background of Cisco,
                                        Presentation Number: EDCS-1424763                                                                Willfulness

    166      CISCO-FINJAN-SC_000411 -   Source Code                                      00/00/0000 Kwok Ex. 1         Cole; Mitzenmacher;   Infringement,                    PJE
             CISCO-FINJAN-SC_000413                                                                                    Medvidovic; Kwok      Background of Cisco,
                                                                                                                                             Willfulness

    167      CISCO-FINJAN 00111003      Email from Al Huger to Philip Kwok et al., Re:   4/22/2014   Kwok Ex. 2        Huger; Kwok;          Infringement,             DUPE, PJE
                                        SPERO hash                                                                     Watchinski; Cole;     Background of Cisco,
                                                                                                                       Mitzenmacher;         Willfulness
                                                                                                                       Medvidovic            Damages
    168      CISCO-FINJAN 00072656      Cisco Presentation – Standard Agile Commit –     7/24/2014   Kwok Ex. 3        Cole; Mitzenmacher;   Infringement,             DUPE, PJE
                                        Presentation Number: EDCS-1425359                                              Medvidovic; Kwok      Background of Cisco,
                                                                                                                                             Willfulness

    169      CISCO-FINJAN 00000331      Cisco Presentation – Standard Agile Commit       12/11/2013 Kwok Ex. 4         Cole; Mitzenmacher    Infringement,            DUPE, 401,               401
                                        (AMP+CWS & TD+CWS) – Presentation                                              Medvidovic; Kwok      Background of Cisco,       402, 403
                                        Number: EDCS-1325309                                                                                 Willfulness

    170      CISCO-FINJAN 00146195;     Email from Craig Brozefsky to Ahmed Hassan       9/29/2016   Kwok Ex. 5        Kwok; Brozefsky       Infringement,
             CISCO-FINJAN 00146196      et al., Re: ThreatGrid Integration                                                                   Background of Cisco
    171      CISCO-FINJAN 00086719      Cisco Presentation – CWS AMP Integration         03/00/2015 Kwok Ex. 6         Cole; Mitzenmacher;   Infringement,            DUPE, PJE,
                                        Technical Overview, by Philip Kwok                                             Medvidovic; Kwok      Background of Cisco,     EXCL (CN)
                                                                                                                                             Willfulness

    172      CISCO-FINJAN 00000346      Cisco Document – Phase 2 Requirements and         5/1/2014   Kwok Ex. 7        Cole; Mitzenmacher;   Infringement,          DUPE, EXCL
                                        Architectural Framework                                                        Medvidovic; Kwok      Background of Cisco,          (CN)
                                                                                                                                             Willfulness

    173      CISCO-FINJAN 00000338      Cisco Presentation – Standard Agile Commit       2/11/2014   Kwok Ex. 8        Cole; Mitzenmacher;   Infringement,          401, 402, 403.             401
                                        (AMP+CWS & TD+CWS) – Presentation                                              Medvidovic; Kwok      Background of Cisco,     EXCL (CN)
                                        Number: EDCS-1342787                                                                                 Willfulness

    174      CISCO-FINJAN-SC_000378 –   Source Code                                      00/00/0000 Kwok Ex. 9         Cole; Mitzenmacher;   Infringement,
             CISCO-FINJAN-SC_000379                                                                                    Medvidovic; Kwok      Background of Cisco,
                                                                                                                                             Willfulness

    175      CISCO-FINJAN-YS 00005244   Email from David Karp to Yoav Samet RE:           3/5/2014   Lang Ex. 1        Layne-Farrar; Lang;   Willfulness            H, 408, EXCL NH, 803, 803(6),
                                        Finjan                                                                         Samet                 Damages                                         408
                                                                                                                                             Background of
                                                                                                                                             Cisco/Finjan
    176      FINJAN-CISCO 567533        Email from Dan Lang to Ivan Chaperot Re: I       2/27/2014   Lang Ex. 2        Layne-Farrar; Cole;   Infringement             DUPE, 408,               408
                                        am at the Mayfield bakery restaurant and will                                  Mitzenmacher;         Willfulness                  EXCL
                                        get a table inside                                                             Medvidovic; Lang      Damages
                                                                                                                                             Background of
                                                                                                                                             Cisco/Finjan
    177                                 Cisco – Finjan Holdings, Inc. Mutual No-         3/21/2014   Lang Ex. 3        Lang                  Willfulness               408, EXCL               408
                                        Disclosure Agreement between Finjan                                                                  Damages
                                        Holdings, Inc. and Cisco Systems, Inc.                                                               Background of
                                                                                                                                             Cisco/Finjan




DM2:12525305.1                                                                                         Page 11 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 13 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date      Deposition        Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s    For
  Trial                                                                                            Exhibit No.                                                   Objections     Responses to   Court’s
 Exh. No.                                                                                                                                                                        Objections      Use
   178    CISCO-FINJAN 00080982      Cisco Document – Project Initiation Document     4/15/2019   Owens Ex. 1       Mitzenmacher;         Infringement,          EXCL, EXCL
                                     – Document Number: EDCS-1325364                                                Medvidovic;           Background of Cisco,          (CN)
                                                                                                                    Kuruganti;            Willfulness
                                                                                                                    Owens
    179      WITHDRAWN
    180      WITHDRAWN
    181      CISCO-FINJAN 00000022   Cisco At-a-Glance – Cisco Email Security         06/00/2016 Owens Ex. 4        Owens                 Infringement,                DUPE
                                     Appliance                                                                      Watchinski            Background of Cisco,
                                                                                                                    Layne-Farrar          Willfulness
                                                                                                                    Cole
                                                                                                                    Mitzenmacher          Damages
                                                                                                                    Medvidovic
    182      WITHDRAWN
    183      CISCO-FINJAN 00001382   Cisco Guide – Incoming & Outgoing Mail:          10/00/2015 Owens Ex. 6        Cole; Mitzenmacher;   Infringement,            DUPE, PJE
                                     Anti-Virus AMP and Outbreak Filters –                                          Medvidovic; Owens     Background of Cisco,
                                     Version 1.2                                                                                          Willfulness

    184      WITHDRAWN
    185      CISCO-FINJAN 00000021   Cisco Presentation – Secure solutions for        00/00/0000 Owens Ex. 8        Medvidovic; Owens     Infringement,
                                     advanced email threats – Threat-centric email                                                        Background of Cisco,
                                     and security                                                                                         Willfulness

    186      CISCO-FINJAN 00000150   Cisco Presentation – Email Security: A Buyer’s 00/00/0000 Owens Ex. 9          Medvidovic; Owens     Infringement,                DUPE
                                     Guide                                                                                                Background of Cisco,
                                                                                                                                          Willfulness

    187      CISCO-FINJAN 0081173    IT Wiki Webpage – SECAPPS Talos West             6/29/2016   Owens Ex. 10 Owens                      Infringement,          EXCL, EXCL
                                     https://wiki. cisco.com/display /SE CAPPS                                                            Background of Cisco            (CN)
    188      CISCO-FINJAN 00081205   IT Wiki Webpage – SECAPPS Talos West             10/25/2015 Owens Ex. 11 Cole; Mitzenmacher;         Infringement,          DUPE, EXCL,
                                     https.//wiki.cisco.com/display/SEcAPPS                                   Medvidovic; Owens           Background of Cisco,     EXCL (CN)
                                                                                                                                          Willfulness

    189      CISCO-FINJAN 00137706   Guide for Cisco teams looking to integrate with 00/00/0000 Owens Ex. 12 Owens                        Infringement,            EXCL (CN)
                                     ThreatGrid                                                                                           Background of Cisco
    190      CISCO-FINJAN 00137660   Email from Dan Owens to Craig Brozefsky et       4/10/2015 Owens Ex. 13 Owens; Brozefsky             Infringement,            EXCL (CN)
                                     al., Re: ThreatGrid API information                                                                  Background of Cisco
    191      CISCO-FINJAN 00115736   AMP/Talos Systems Chart                         00/00/0000 Owens Ex. 14 Cole; Mitzenmacher;          Infringement,                DUPE
                                                                                                             Medvidovic; Owens            Background of Cisco,
                                                                                                                                          Willfulness

    192      CISCO-FINJAN 00115540   Talos Intelligence Presentation – Talos – We     00/00/0000 Owens Ex. 15 Cole; Mitzenmacher;         Infringement,                DUPE
                                     Keep Your Network Safe                                                   Medvidovic; Owens;          Background of Cisco,
                                                                                                              Layne-Farrar                Willfulness

                                                                                                                                          Damages
    193      CISCO-FINJAN 00076339   Cisco Presentation – The Cyber Security Arms     12/9/2014   Roesch Ex. 1      Roesch                Infringement,
                                     Race, by Martin Roesch                                                                               Background of Cisco,
                                                                                                                                          Damages




DM2:12525305.1                                                                                      Page 12 of 77
                                          Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 14 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX                Bates Range                          Description                       Date       Deposition        Sponsoring Witness           Purpose            Cisco’s         Plaintiff’s        For
  Trial                                                                                                Exhibit No.                                                      Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                                Objections          Use
   194                                   Cisco Webpage – Cisco Completes                  12/4/2018   Roesch Ex. 2      Layne-Farrar; Roesch    Infringement,        401, 402, 403, H    401, NH, 803,
                                         Acquisitions of Sourcefire – Acquisitions –                                                            Background of Cisco,                             803(6)
                                         Defend Against Today’s Attacks                                                                         Damages
                                         https://www.cisco.com/c/en/us/about/corporate-
                                         strategy-office/acquisitions/sourcefire.html#-
                                         overview
    195      CISCO-FINJAN 00078225       Sourcefire Document – Agile Security –            8/1/2013   Roesch Ex. 3      Layne-Farrar; Roesch    Infringement,          401, 402, 403,     401, NH, 803,
                                         Security for the Real World                                                                            Background of Cisco,           H, BE       803(6), 1002,
                                                                                                                                                Damages                                      1003, 1004
    196      CISCO-FINJAN 00080097       Sourcefire Presentation – Product Roadmaps       00/00/0000 Roesch Ex. 4       Layne-Farrar; Roesch    Infringement,
                                                                                                                                                Background of Cisco,
                                                                                                                                                Damages
    197      CISCO-FINJAN 00201192       Cisco Presentation – Cisco Security Strategy,    12/00/2015 Roesch Ex. 5       Layne-Farrar; Roesch    Infringement,           401, 402, 403               401
                                         by Martin Roesch                                                                                       Background of Cisco,
                                                                                                                                                Damages
    198      CISCO-FINJAN 00106058       Email from Marty Roesch to John Czupak et         1/6/2014   Roesch Ex. 6      Layne-Farrar; Roesch;   Infringement,           401, 402, 403               401
                                         al., Re: FireEye acquires Mandiant                                             Huger                   Background of Cisco,
                                                                                                                                                Damages
    199      CISCO-FINJAN 00168401       Email from Marty Roesch to Chris Young at         1/7/2014   Roesch Ex. 7      Layne-Farrar; Roesch;   Infringement,           401, 402, 403               401
                                         al., Re: Fireeye & Mandiant                                                    Huger                   Background of Cisco,
                                                                                                                                                Damages
    200                                  Letter from Jennifer H. Forte to Hannah Lee      2/12/2019   Romanski Ex. Romanski                     Willfulness,             401/402, 403               401
                                         Re: Third Party Subpoena                                     2                                         Damages,
                                                                                                                                                Background of Cisco
    201      CISCO-FINJAN 00076605       Cisco Blogs – Cisco Announces Intent to          5/21/2014   Romanski Ex. Layne-Farrar;                Willfulness,
                                         Acquire ThreatGRID                                           3            Romanski                     Damages,
                                                                                                                                                Background of Cisco
    202      WITHDRAWN
    203      CISCO-FINJAN 00188728       Cisco Document – Trident Acquisition FAQ –       00/00/0000 Romanski Ex. Romanski; Layne-Farrar Willfulness,
                                         Version 13                                                  5                                   Damages,
                                                                                                                                         Background of Cisco
    204      CISCO-FINJAN 00251379       Cisco Document – ThreatGRID Acquisition          00/00/0000 Romanski Ex. Romanski; Layne-Farrar Willfulness,
                                         FAQ - FINAL                                                 6                                   Damages,
                                                                                                                                         Background of Cisco
    205      WITHDRAWN
    206      CISCO-FINJAN-YS 00002365    Email from Yoav Samet to Hilton Romanski         2/13/2006   Romanski Ex. Layne-Farrar;                Background of Cisco,        DUPE, H NH, 803, 803(6)
                                         Re: RE: Finjan FO draft                                      8            Romanski; Samet              Willfulness,
                                                                                                                                                Background of
                                                                                                                                                Finjan, Damages
    207      CISCO-FINJAN-YS 00002965    Email from Yoav Samet to Hilton Romanski         3/15/2007   Romanski Ex. Layne-Farrar;                Willfulness,                         H NH, 803, 803(6)
                                         Re: FW: Finjan claims IP violation by Webroot                9            Romanski; Samet              Damages,
                                                                                                                                                Background of Cisco
    208      CISCO-FINJAN-YS 00002793;   Email from Cyril Maman to Yoav Samet Re:          3/8/2007   Romanski Ex. Romanski; Samet              Background of Cisco,                 H NH, 803, 803(6)
             CISCO-FINJAN-YS 00002794    RE: Can you send me the review deck? (with                   10                                        Willfulness,
                                         attachment)                                                                                            Background of
                                                                                                                                                Finjan, Damages
    209      CISCO-FINJAN-YS 00003243    Email from Yoav Samet to Cedric Druce et al.,    12/21/2007 Romanski Ex. Romanski; Samet               Background of Cisco,                 H NH, 803, 803(6)
                                         Re: FW: Portfolio Management Weekly Dec                     11                                         Willfulness,
                                         24’07                                                                                                  Background of
                                                                                                                                                Finjan, Damages




DM2:12525305.1                                                                                          Page 13 of 77
                                          Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 15 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                         Date       Deposition        Sponsoring Witness            Purpose            Cisco’s     Plaintiff’s          For
  Trial                                                                                                   Exhibit No.                                                       Objections  Responses to         Court’s
 Exh. No.                                                                                                                                                                                Objections            Use
   210    CISCO-FINJAN-YS 00003731       Email from Yoav Samet to Hilton Romanski et          2/3/2008   Romanski Ex. Cole; Medvidovic;             Infringement,               DUPE, H NH, 803, 803(6)
                                         al., RE: Israel-CEE-Russia Weekly Update                        12           Mitzenmacher; Layne-          Background of
                                                                                                                      Farrar; Romanski;             Cisco/Finjan,
                                                                                                                      Samet                         Willfulness
                                                                                                                                                    Damages
    211      CISCO-FINJAN -YS 00004135   Email from Monica Bhardwaj to bd-global-            8/11/2008   Romanski Ex. Romanski                      Willfulness,                  H, 602 NH, 803, 803(6),
             CISCO-FINJAN -YS 00004136   team(mailer list) et al., Re: FW: Cisco quarterly               13                                         Damages,                                         602
             CISCO-FINJAN -YS 00004137   information request for period 04/01/08 until                                                              Background of Cisco
             CISCO-FINJAN -YS 00004138   06/30/08- Information due date by Sep 5th ’08.
                                         (with attachments)
    212      CISCO-FINJAN-YS 00004679    Email from Yoav Samet to Hilton Romanski             9/9/2009   Romanski Ex. Layne-Farrar;                 Background of Cisco,                 H NH, 803, 803(6)
                                         Re: RE: US-Global team dynamics…Dejavu                          14           Romanski; Samet               Willfulness,
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages
    213      CISCO-FINJAN-YS 00005264    Email from Yoav Samet to Mary Yang et al.,          1/14/2014   Romanski Ex. Layne-Farrar;                 Background of Cisco,                 H NH, 803, 803(6)
                                         Re: RE: Security discussion at OC                               15           Romanski; Samet               Willfulness,
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages
    214      CISCO-FINJAN 00081753       Spreadsheet- Investment Summary (10 pgs)            00/00/0000 Romanski Ex. Layne-Farrar;                  Background of Cisco,             PJE
                                                                                                        16           Romanski; Samet                Willfulness,
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages
    215      CISCO-FINJAN 00081753       Spreadsheet – Invenstment Summary (6 pgs)           00/00/0000 Samet Ex. 1        Layne-Farrar;            Background of Cisco,
                                                                                                                           Romanski; Samet          Willfulness,
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages
    216      CISCO-FINJAN-YS 00000281    Email from Yoav Samet to Robert E. Gleichauf        12/3/2003   Samet Ex. 2       Layne-Farrar; Samet      Background of Cisco,        DUPE, H NH, 803, 803(6)
                                         et al., Re: FW: A new presentation version                                                                 Willfulness,
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages
    217      CISCO-FINJAN-YS 00000282    Finjan Software Presentation – Finjan Software      12/3/2003   Samet Ex. 3       Layne-Farrar; Samet;     Background of Cisco,          H, 602 NH, 803, 803(6),
                                         Limited – Vital Security Solution – Closing the                                   Hartstein; Chinn; Ben-   Willfulness,                                     602
                                         Window of Vulnerability                                                           Itzhak                   Background of
                                                                                                                                                    Finjan, Damages,
    218      CISCO-FINJAN-YS 00000389    Email from Yoram Snir to Richard Palmer Jr.         2/26/2004   Samet Ex. 4       Samet                    Background of Cisco,          H, 602 NH, 803, 803(6),
                                         et al., Re: Finjan CC Slides                                                                               Willfulness,                                     602
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages,
    219      CISCO-FINJAN-YS 00000390    Cisco Presentation – Business Development           2/19/2004   Samet Ex. 5       Layne-Farrar;            Background of Cisco,          H, 602 NH, 803, 803(6),
                                         Minority Investment Review-CC – Finjan                                            Samet                    Willfulness,                                     602
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages,
    220      CISCO-FINJAN-YS 00001220    Email from Shlomo Touboul to Yoav Samet et          12/22/2004 Samet Ex. 6        Cole; Layne-Farrar;      Infringement,          DUPE, PJE, H, NH, 803, 803(6),
                                         al., Re: Finjan Patents                                                           Medvidovic;              Background of                    602             602
                                                                                                                           Mitzenmacher; Samet;     Cisco/Finjan,
                                                                                                                           Touboul; Hartstein       Willfulness
                                                                                                                                                    Damages
                                                                                                                                                    Validity
    221      CISCO-FINJAN-YS 00001616    Email from Yoav Samet t Alan Hase et al., Re:        2/8/2005   Samet Ex. 7       Layne-Farrar; Samet      Background of Cisco,          H, 602 NH, 803, 803(6),
                                         RE: Finjan Evaluation (1 of 2)                                                                             Willfulness,                                     602
                                                                                                                                                    Background of
                                                                                                                                                    Finjan, Damages



DM2:12525305.1                                                                                             Page 14 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 16 of 78
                                                                                                 Finjan, Inc. v. Cisco Systems, Inc.
                                                                                                No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                       Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                               Description                         Date      Deposition        Sponsoring Witness          Purpose           Cisco’s       Plaintiff’s        For
  Trial                                                                                                   Exhibit No.                                                    Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                               Objections          Use
   222    CISCO-FINJAN-YS 00001618        Email from Shlomo Touboul to Yoav Samet et         12/22/2004 Samet Ex. 8        Layne-Farrar; Samet;   Background of Cisco,         H, 602 NH, 803, 803(6),
                                          al., Re: Finjan Patents                                                          Touboul; Hartstein     Willfulness,                                      602
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages,
    223      CISCO-FINJAN-YS 00001619     Finjan Software – Finjan White Paper –             10/00/2004 Samet Ex. 9        Layne-Farrar; Samet;   Background of Cisco,         PJE, H NH, 803, 803(6)
                                          Combating the New Generation of Malware:                                         Hartstein; Chinn       Willfulness,
                                          Spyware, Phishing and Active Content                                                                    Background of
                                                                                                                                                  Finjan, Damages,
    224      CISCO-FINJAN-YS 00001620     Finjan Software – Finjan White Paper –             12/00/2004 Samet Ex. 10       Layne-Farrar; Samet;   Background of Cisco,         PJE, H NH, 803, 803(6)
                                          Securing Active Content                                                          Hartstein; Chinn       Willfulness,
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages,
    225      CISCO-FINJAN-YS 00001617     Finjan Presentation – Finjan Software Inc.         01/00/2005 Samet Ex. 11       Layne-Farrar; Samet;   Background of Cisco,                H NH, 803, 803(6)
                                          Investor Presentation, by Shlomo Touboul                                         Hartstein; Chinn;      Willfulness,
                                                                                                                           Touboul                Background of
                                                                                                                                                  Finjan, Damages,
    226      CISCO-FINJAN-YS 00001621     Finjan Software – Finjan White Paper –             12/00/2004 Samet Ex. 12       Layne-Farrar; Samet;   Background of Cisco,         PJE, H NH, 803, 803(6)
                                          Spyware and Adware – Threats and                                                 Hartstein; Chinn       Willfulness,
                                          Countermeasures                                                                                         Background of
                                                                                                                                                  Finjan, Damages,
    227      WITHDRAWN
    228      CISCO-FINJAN-YS 00002345 –   Email from Yoav Samet to Richard Palmer et         1/16/2006   Samet Ex. 15      Layne-Farrar; Samet;   Background of Cisco,   DUPE, H, 602 NH, 803, 803(6),
             CISCO-FINJAN-YS 00002346     al., Re: FW: Finjan gearing for IP attack                                        Tompkins               Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages
    229      CISCO-FINJAN-YS 00002347     Finjan Software Presentation – Intellectual        1/10/2006   Samet Ex. 16      Layne-Farrar; Samet;   Background of Cisco,     PJE, H, 602 NH, 803, 803(6),
                                          Property – Overview                                                              Tompkins; Hartstein;   Willfulness,                                     602
                                                                                                                           Chinn                  Background of
                                                                                                                                                  Finjan, Damages,
                                                                                                                                                  Validity
    230      CISCO-FINJAN-YS 00001946     Email from Yoav Samet to Martin De Beer et         10/27/2005 Samet Ex. 17       Layne-Farrar; Samet    Background of Cisco,         H, 602 NH, 803, 803(6),
             CISCO-FINJAN-YS 00001947     al., Re: FW: Jungo-Cisco-Finjan (with                                                                   Willfulness,                                    602
             CISCO-FINJAN-YS 00001948     attachments)                                                                                            Background of
             CISCO-FINJAN-YS 00001949                                                                                                             Finjan, Damages
    231      CISCO-FINJAN-YS 00002952     Email from Yoav Samet to Mick Scully et al.,       3/15/2007   Samet Ex. 18      Layne-Farrar; Samet    Background of Cisco,         H, 602 NH, 803, 803(6),
                                          Re: Finjan claims IP violation by Webroot                                                               Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages
    232      CISCO-FINJAN-YS 00005489     Cisco Presentation – Finjan Follow-on              2/14/2008   Samet Ex. 19      Layne-Farrar; Samet;   Background of Cisco,         H, 602 NH, 803, 803(6),
                                          Investment – CC+EC                                                               Valory                 Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages
    233      CISCO-FINJAN-YS 00003718 –   Email from Yoav Samet to Richard Palmer et         1/31/2008   Samet Ex. 20      Layne-Farrar; Samet;   Background of Cisco,         H, 602 NH, 803, 803(6),
             CISCO-FINJAN-YS 00003719     al., Re: RE: Finjan                                                              Valory                 Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages
    234      CISCO-FINJAN-YS 00004682     Email from Yoav Samet to Richard Pollastri et      9/11/2009   Samet Ex. 21      Layne-Farrar; Samet    Background of Cisco,         H, 602 NH, 803, 803(6),
                                          al., Re: RE: Finjan                                                                                     Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Finjan, Damages




DM2:12525305.1                                                                                             Page 15 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 17 of 78
                                                                                               Finjan, Inc. v. Cisco Systems, Inc.
                                                                                              No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                     Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                        Date       Deposition         Sponsoring Witness           Purpose            Cisco’s        Plaintiff’s        For
  Trial                                                                                                  Exhibit No.                                                       Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                                  Objections          Use
   235    CISCO-FINJAN-YS 00004683        Email from Yoav Samet to Paul Glaser Re:          9/10/2009   Samet Ex. 22       Layne-Farrar; Samet     Background of Cisco,      PJE, H, 602 NH, 803, 803(6),
                                          Finjan - Additional slides                                                                               Willfulness,                                        602
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    236      CISCO-FINJAN-YS 00004684     Finjan Presentation – FCS - Finjan Cloud          00/00/0000 Samet Ex. 23        Layne-Farrar; Samet;    Background of Cisco,                 H NH, 803, 803(6)
                                          Security Overview                                                                Hartstein; Chinn        Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    237      CISCO-FINJAN-YS 00004713 –   Email from Yoav Samet to Keith Valory Re:         9/14/2009   Samet Ex. 24       Layne-Farrar; Samet;    Background of Cisco,    DUPE, H, 602 NH, 803, 803(6),
             CISCO-FINJAN-YS 00004716     RE: Call re-Finjan Patents                                                       Valory                  Willfulness,                                     602
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    238      CISCO-FINJAN-YS 00002256     Email from Asher Polani to Neil Cohen et al.,     4/11/2006   Samet Ex. 25       Tompkins; Samet;        Background of Cisco,   DUPE, PJE, H, NH, 803, 803(6),
                                          Re: RE: Yahoo! Finance Story - Aladdin                                           Hartstein; Chinn        Willfulness,                     602             602
                                          Granted Important U.S. Patent for Proactive                                                              Background of
                                          Protection Against Spyware and Viruses:                                                                  Finjan, Damages
                                          Financial
    239      CISCO-FINJAN-YS 00002500     Email from Asher Polani to Yoav Samet et al.,      8/8/2006   Samet Ex. 26       Layne-Farrar;           Background of Cisco,   DUPE, PJE, H, NH, 803, 803(6),
                                          Re: RE: Finjan Monthly Status Report – (July                                     Tompkins; Samet;        Willfulness,                     602             602
                                          31st 2006) - Confidential                                                        Hartstein               Background of
                                                                                                                                                   Finjan, Damages,
    240      CISCO-FINJAN-YS 00000484     Email from Bailey Szeto to John Stewart et al.,    4/5/2004   Samet Ex. 27       Samet; ;Szeto; Layne-   Background of Cisco,   DUPE, PJE, H, NH, 803, 803(6),
                                          Re: RE: Finjan … (watermarking)                                                  Farrar                  Willfulness,                     602             602
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    241      CISCO-FINJAN-YS 00007027     Email from Keith Valory to Yoav Samet Re:          9/8/2008   Samet Ex. 28       Samet; ;Szeto; Layne-   Background of Cisco,      PJE, H, 602 NH, 803, 803(6),
                                          FW: Finjan status                                                                Farrar                  Willfulness,                                      602
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    242      CISCO-FINJAN-YS 00004621     Email from Yuval Ben-Itzhak to Daniel             9/25/2009   Samet Ex. 29       Cole; Layne-Farrar;     Infringement,          DUPE, PJE, H, NH, 803, 803(6),
                                          Quinlan et al., Re: RE: test methodology and                                     Medvidovic;             Background of                    602             602
                                          data set - private                                                               Mitzenmacher; Samet;    Cisco/Finjan,
                                                                                                                           Ben-Itzhak; Hartstein   Willfulness,
                                                                                                                                                   Damages, Validity
    243      CISCO-FINJAN-YS 00004952     Email from Daniel Chinn to Yoav Samet et al.,     3/17/2010   Samet Ex. 30       Layne-Farrar; Samet;    Background of Cisco,      PJE, H, 602 NH, 803, 803(6),
                                          Re: RE: Finjan                                                                   Chinn; Hartstein        Willfulness,                                      602
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages,
                                                                                                                                                   Validity

    244                                   LinkedIn Profile of Bailey Szeto                  00/00/0000 Szeto Ex. 1         Szeto                   Background of Cisco,
                                                                                                                                                   Willfulness, Damages


    245      WITHDRAWN
    246      CISCO-FINJAN-YS 00000699     Cisco Presentation – Business Development         2/19/2004   Szeto Ex. 3        Szeto; Samet;           Background of Cisco,                 H NH, 803, 803(6)
                                          Minority Investment Review-CC – Finjan                                           Hartstein; Chinn        Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages,




DM2:12525305.1                                                                                             Page 16 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 18 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                        Date      Deposition         Sponsoring Witness           Purpose           Cisco’s       Plaintiff’s        For
  Trial                                                                                               Exhibit No.                                                      Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                             Objections          Use
   247    CISCO-FINJAN-YS 00000416      Email from shlomo to Yoav Samet Re: FW           3/10/2004   Szeto Ex. 4        Szeto; Samet; Touboul   Background of Cisco,         H, 602 NH, 803, 803(6),
                                        Cisco Update                                                                                            Willfulness,                                      602
                                                                                                                                                Background of
                                                                                                                                                Finjan, Damages,
                                                                                                                                                Validity

    248      WITHDRAWN
    249                                 Talos Intelligence Guide – Cisco’s Security’s    00/00/0000 Szeto Ex. 6         Szeto; Watchinski Infringement,
                                        Threat Intelligence Organization                                                                  Background of Cisco,
    250      CISCO-FINJAN 00001062      Cisco Webpage – Meraki – Advanced Malware        00/00/0000 Valentic Ex. 1 Cole; Medvidovic;      Infringement,                  DUPE, PJE
                                        Protection for Meraki MX                                                   Mitzenmacher; Valentic Background of Cisco,
                                                                                                                                          Willfulness

    251      CISCO-FINJAN 00084623      Cisco Document – AMP/Threat Grid on Merki        3/16/2015  Valentic Ex. 2 Cole; Medvidovic;      Infringement,                  DUPE, PJE
                                        MX Product Requirement Document –                                          Mitzenmacher; Valentic Background of Cisco,
                                        Document Number: EDCS-1485966                                              Hwang                  Willfulness
                                                                                                                                          Damages
    252      CISCO-FINJAN 00244331      Presentation – MX: Advanced Malware              00/00/0000 Valentic Ex. 3 Cole; Medvidovic;      Infringement,                DUPE, EXCL
                                        Protection (AMP), by Jacob Corr Valentic                                   Mitzenmacher; Valentic Background of Cisco,                (CN)
                                                                                                                                          Willfulness

    253      CISCO-FINJAN 00000550      Cisco Document – QA Test Plan – Document         2/22/2016   Valentic Ex. 4 Valentic; Owens;            Infringement,            EXCL (CN)
                                        Number: EDCS-10794492                                                       Medvidovic                  Background of Cisco,
                                                                                                                                                Willfulness

    254      CISCO-FINJAN-SC_000013 -   Source Code                                      00/00/0000 Valentic Ex. 5 Cole; Medvidovic;      Infringement,
             CISCO-FINJAN-SC_000015                                                                                Mitzenmacher; Valentic Background of Cisco,
                                                                                                                                          Willfulness

    255      CISCO-FINJAN-SC_000022     Source Code                                      00/00/0000 Valentic Ex. 6 Cole; Medvidovic;      Infringement,
                                                                                                                   Mitzenmacher; Valentic Background of Cisco,
                                                                                                                                          Willfulness

    256      CISCO-FINJAN-SC_000028 –   Source Code                                      00/00/0000 Valentic Ex. 7 Cole; Medvidovic;      Infringement,
             CISCO-FINJAN-SC_000029                                                                                Mitzenmacher; Valentic Background of Cisco,
                                                                                                                                          Willfulness

    257      CISCO-FINJAN-SC_000234 –   Source Code                                      00/00/0000 Valentic Ex. 8 Cole; Medvidovic;      Infringement,                         PJE
             CISCO-FINJAN-SC_000236                                                                                Mitzenmacher; Valentic Background of Cisco,
                                                                                                                                          Willfulness

    258      CISCO-FINJAN 00000463      Cisco Presentation – Kickoff: AMP for            3/18/2015   Valentic Ex. 9 Cole; Medvidovic;      Infringement,        DUPE, PJE, 403                   401
                                        Endpoints & Threat Grid Integration on Meraki                               Mitzenmacher; Valentic Background of Cisco,
                                        MX, by Jamie Camacho & Alain Soucie                                                                Willfulness

    259      CISCO-FINJAN 00245149      MX nodes online in last week (no Zs)             00/00/0000 Valentic Ex. 10 Valentic                    Infringement,
                                                                                                                                                Background of Cisco
    260      CISCO-FINJAN 00245150      Chart – MXen online, Licenses, and Models        00/00/0000 Valentic Ex. 11 Valentic                    Infringement,
                                                                                                                                                Background of Cisco
    261      CISCO-FINJAN 00245151      Chart – Threat Protection – AMP, Snort, and      00/00/0000 Valentic Ex. 12 Valentic                    Infringement,                   PJE
                                        Threat Grid                                                                                             Background of Cisco




DM2:12525305.1                                                                                          Page 17 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 19 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX                Bates Range                           Description                        Date       Deposition         Sponsoring Witness           Purpose           Cisco’s         Plaintiff’s      For
  Trial                                                                                                  Exhibit No.                                                      Objections      Responses to     Court’s
 Exh. No.                                                                                                                                                                                  Objections        Use
   262                                    LinkedIn Profile of Keith Valory                  00/00/0000 Valory Ex. 1        Valory; Layne-Farrar    Background of Cisco,
                                                                                                                                                   Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages

    263      CISCO-FINJAN-YS 00007102 –   Email from Yoav Samet to Keith Valory et al.,      2/4/2008   Valory Ex. 3       Cole; Medvidovic;       Infringement,              DUPE, H NH, 803, 803(6)
             CISCO-FINJAN-YS 00007104     Re: RE: Finjan                                                                   Mitzenmacher;           Background of
                                                                                                                           Layne-Farrar; Valory;   Cisco/Finjan,
                                                                                                                           Samet                   Willfulness
                                                                                                                                                   Damages
    264      CISCO-FINJAN 00238860 –      Cisco Presentation – Investment Review Board      02/00/2008 Valory Ex. 4        Valory; Layne-Farrar    Background of Cisco,
             CISCO-FINJAN 00238944        Finance Briefing                                                                                         Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    265      CISCO-FINJAN-YS 00003434     Email from Keith Valory to Yoav Samet et al.,     2/12/2008   Valory Ex. 5       Valory; Samet; Layne-   Background of Cisco,                H NH, 803, 803(6)
                                          Re: RE: Finjan Summary                                                           Farrar                  Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    266      CISCO-FINJAN-YS 00003435     Email from Jim Routh to Yoav Samet et al.,        2/12/2008   Valory Ex. 6       Valory; Samet; Layne-   Background of Cisco,         PJE, H NH, 803, 803(6)
             CISCO-FINJAN-YS 00003437     Re: RE: Finjan BD intro (with attachments)                                       Farrar                  Willfulness,
             CISCO-FINJAN-YS 00003436                                                                                                              Background of
                                                                                                                                                   Finjan, Damages
    267      CISCO-FINJAN-YS 00003946     Email from Yoav Samet to Keith Valory Re:         2/13/2008   Valory Ex. 7       Valory; Samet; Layne-   Background of Cisco,                H NH, 803, 803(6)
             CISCO-FINJAN-YS 00003947 –   RE: Dial in for the IRB today (with attachment)                                  Farrar                  Willfulness,
             CISCO-FINJAN-YS 00003964                                                                                                              Background of
                                                                                                                                                   Finjan, Damages
    268      CISCO-FINJAN-YS 00004080     Email from Yoav Samet to Keith Valory Re:         6/13/2008   Valory Ex. 8       Valory; Samet; Layne-   Background of Cisco,                H NH, 803, 803(6)
                                          Finjan status                                                                    Farrar                  Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    269      CISCO-FINJAN-YS 00007028     Email from Paul Glaser to Keith Valory et al.,    10/29/2008 Valory Ex. 9        Valory; Samet; Layne-   Background of Cisco,                H NH, 803, 803(6)
             CISCO-FINJAN-YS 00007029     Re: FW: Secure Web Gateway Acquisition                                           Farrar                  Willfulness,
                                          Opportunity (with attachment)                                                                            Background of
                                                                                                                                                   Finjan, Damages
    270      WITHDRAWN
    271      CISCO-FINJAN-YS 00004706 –   Email from Yoav Samet to Keith Valory et al.,     9/14/2009   Valory Ex. 11 Valory; Samet; Layne-        Background of Cisco,                H NH, 803, 803(6)
             CISCO-FINJAN-YS 00004709     Re: RE: Call re-Finjan Patents                                              Farrar                       Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    272      CISCO-FINJAN-YS 00004588     Email from Gadi Maier to Keith Valory et al.,     9/22/2009   Valory Ex. 12 Valory; Samet; Layne-        Background of Cisco,                H NH, 803, 803(6)
                                          Re: Finjan update                                                           Farrar                       Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    273      CISCO-FINJAN-YS 00007053     Email from Yoav Samet to Keith Valory et al.,     9/23/2009   Valory Ex. 13 Valory; Samet; Layne-        Background of Cisco,                H NH, 803, 803(6)
                                          Re: RE: Important - Finjan Call                                             Farrar                       Willfulness,
                                                                                                                                                   Background of
                                                                                                                                                   Finjan, Damages
    274      CISCO-FINJAN-YS 00000410     Email from Ravi Varanasi to Yoav Samet et          3/8/2004   Varanasi Ex. 1 Varanasi; Samet             Background of Cisco,         PJE, H NH, 803, 803(6)
                                          al., Re: RE: A company that you’re evaluating                                                            Willfulness,
                                          for NIC                                                                                                  Background of
                                                                                                                                                   Finjan, Damages




DM2:12525305.1                                                                                             Page 18 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 20 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                       Date       Deposition         Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s       For
  Trial                                                                                               Exhibit No.                                                    Objections     Responses to      Court’s
 Exh. No.                                                                                                                                                                            Objections         Use
   275    CISCO-FINJAN-YS 00000727      Email from Yoav Samet to Yoram Snir Re:          3/15/2004   Varanasi Ex. 2 Varanasi; Samet           Background of Cisco,                H NH, 803, 803(6)
                                        FW: Finjan Debrief summary                                                                            Willfulness,
                                                                                                                                              Background of
                                                                                                                                              Finjan, Damages
    276      CISCO-FINJAN-YS 00001294   Email from Yoav Samet to Anne C. Johnson et      9/26/2004   Varanasi Ex. 3 Varanasi; Samet           Background of Cisco,                H NH, 803, 803(6)
                                        al., Re: Finjan presentation and screenshots                                                          Willfulness,
                                                                                                                                              Background of
                                                                                                                                              Finjan, Damages
    277      CISCO-FINJAN-YS 00001295   Finjan Software Presentation – Finjan – Vital    00/00/2002 Varanasi Ex. 4 Varanasi; Samet;           Background of Cisco,                H NH, 803, 803(6)
                                        Security Solution – Closing the Window of                                  Hartstein; Chinn           Willfulness,
                                        Vulnerability                                                                                         Background of
                                                                                                                                              Finjan, Validity,
    278      CISCO-FINJAN-YS 00001296   Finjan Software Presentation – Finjan Software   2/11/2004   Varanasi Ex. 5 Varanasi; Samet;          Background of Cisco,                H NH, 803, 803(6)
                                        Inc. – Vital Security X-Ray Mode and Reports                                Hartstein; Chinn          Willfulness,
                                        Presentation                                                                                          Background of
                                                                                                                                              Finjan, Validity,
    279      CISCO-FINJAN-YS 00001297   Finjan Software Presentation – Finjan Software 09/00/2004 Varanasi Ex. 6 Varanasi; Samet;             Background of Cisco,                H NH, 803, 803(6)
                                        – Update, September 2004, by Shlomo Touboul                              Hartstein; Chinn;            Willfulness,
                                                                                                                 Touboul                      Background of
                                                                                                                                              Finjan, Validity,
    280      CISCO-FINJAN-YS 00001024   Email from Nick Sears to Shlomo Touboul et       10/14/2004 Varanasi Ex. 7 Cole; Layne-Farrar;        Infringement,          DUPE, H, 602 NH, 803, 803(6),
                                        al., Re: Cisco meeting (Ravi)                                              Medvidovic;                Background of                                    602
                                                                                                                   Mitzenmacher;              Cisco/Finjan,
                                                                                                                   Varanasi; Touboul;         Willfulness
                                                                                                                   Samet                      Damages
                                                                                                                                              Validity

    281      CISCO-FINJAN-YS 00001175   Email from Ravi Varanasi to Yoav Samet et        12/6/2004   Varanasi Ex. 8 Varanasi; Samet           Background of Cisco,         PJE, H NH, 803, 803(6)
                                        al., Re: Finjan                                                                                       Willfulness,
                                                                                                                                              Background of
                                                                                                                                              Finjan, Damages
    282      CISCO-FINJAN-YS 00001132   Email from Amit Shaked to Ravi Varanasi et       11/23/2004 Varanasi Ex. 9 Varanasi;                  Background of Cisco,                H NH, 803, 803(6)
                                        al., Re: agenda for CISCO testing                                          Samet; Touboul             Willfulness,
                                                                                                                                              Background of
                                                                                                                                              Finjan, Validity,
    283      CISCO-FINJAN-YS 00001133   Finjan Software Presentation – Vital Security    00/00/2004 Varanasi Ex.        Varanasi; Samet;      Background of Cisco,                H NH, 803, 803(6)
                                        Testing at Cisco: Tentative Plan, by Amit                   10                  Touboul               Willfulness,
                                        Shaked                                                                                                Background of
                                                                                                                                              Finjan, Validity,
    284      CISCO-FINJAN-YS 00000710   Email from Yoav Samet to Ravi Varanasi et         3/9/2004   Varanasi Ex.       Varanasi; Samet       Background of Cisco,         PJE, H NH, 803, 803(6)
                                        al., Re: Finjan call tomorrow                                12                                       Willfulness,
                                                                                                                                              Background of
                                                                                                                                              Finjan, Damages
    285                                 Finjan Software Presentation – Finjan Software   00/00/2003 Varanasi Ex.        Varanasi; Samet;      Background of Cisco,
                                        Inc. – Vital Security Solution – Closing the                13                  Touboul; Hartstein;   Willfulness,
                                        Window of Vulnerability, by Shlomo Touboul                                      Chinn                 Background of
                                                                                                                                              Finjan, Validity,
    286      CISCO-FINJAN-YS 00000418   Email from shlomo to Yoav Samet et al., Re:      3/10/2004   Varanasi Ex.       Varanasi; Samet;      Background of Cisco,         PJE, H NH, 803, 803(6)
                                        Reports screen shot                                          14                 Touboul               Willfulness,
                                                                                                                                              Background of
                                                                                                                                              Finjan, Validity,




DM2:12525305.1                                                                                          Page 19 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 21 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX                Bates Range                           Description                       Date       Deposition         Sponsoring Witness         Purpose            Cisco’s       Plaintiff’s        For
  Trial                                                                                                 Exhibit No.                                                     Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                              Objections          Use
   287                                    Finjan Software Presentation – Finjan Software   2/11/2004   Varanasi Ex.       Varanasi; Samet;      Background of Cisco,          H, 602 NH, 803, 803(6),
                                          Inc. – Vital Security X-Ray Mode and Reports                 15                 Touboul               Willfulness,                                       602
                                          Presentation, by Shlomo Touboul                                                                       Background of
                                                                                                                                                Finjan, Validity,
    288      CISCO-FINJAN-YS 00001359     Email from Shlomo Touboul to Ravi Varanasi        1/9/2005   Varanasi Ex.       Varanasi; Samet;      Infringement,          DUPE, PJE, H, NH, 803, 803(6),
                                          et al., Re: RE: Thank you and next step                      16                 Touboul; Cole;        Background of Cisco,             602              603
                                                                                                                          Layne-Farrar;         Willfulness,
                                                                                                                          Medvidovic;           Background of
                                                                                                                          Mitzenmacher          Finjan, Validity,
                                                                                                                                                Damages

    289      CISCO-FINJAN 00001824        Amendment No. 2 between Third Party and          7/12/2016   Watchinski         Layne-Farrar;         Infringement,                    PJE
                                          Cisco Systems, Inc. – Execution Copy                         Ex. 2              Watchinski; Eddy      Background of Cisco,
                                                                                                                                                Damages
    290      CISCO-FINJAN 00001825        Amendment No. 1 between Third Party and          12/1/2013   Watchinski         Layne-Farrar;         Infringement,                    PJE
                                          Sourcefire LLC – Execution Version                           Ex. 3              Watchinski            Background of Cisco,
                                                                                                                                                Damages
    291      CISCO-FINJAN 00001826        Agreement between Third Party and                 8/1/2011   Watchinski         Layne-Farrar;         Infringement,                    PJE
                                          Sourcefire, Inc.                                             Ex. 4              Watchinski            Background of Cisco,
                                                                                                                                                Damages
    292      CISCO-FINJAN 00076580        Invoices – Sourcefire                            5/23/2017   Watchinski         Layne-Farrar;         Infringement,             DUPE, PJE
                                                                                                       Ex. 5              Watchinski            Background of Cisco,
                                                                                                                                                Damages
    293      CISCO-FINJAN 00076580 (NV)   Invoices – Sourcefire (NATIVE VERSION)           5/23/2017                      Layne-Farrar;         Infringement,             DUPE, PJE
                                                                                                                          Watchinski            Background of Cisco,
                                                                                                                                                Damages
    294      CISCO-FINJAN 00157413        Spreadsheet – Third Party                        00/00/0000 Watchinski          Watchinski, Layne-    Infringement,
                                                                                                      Ex. 6               Farrar                Background of Cisco,
                                                                                                                                                Damages
    295      CISCO-FINJAN 00157414        Spreadsheet – Sandbox Run Data, Chart with       00/00/0000 Watchinski          Layne-Farrar;         Infringement,                  DUPE
                                          Total                                                       Ex. 7               Watchinski            Background of Cisco,
                                                                                                                                                Damages
    296      CISCO-FINJAN 00113737        Cisco Document – Talos Intelligence Group        00/00/0000 Watchinski          Cole; Layne-Farrar;   Infringement,            DUPE, 401,               401
                                                                                                      Ex. 9               Medvidovic;           Background of Cisco,       402, 403
                                                                                                                          Mitzenmacher;         Willfulness
                                                                                                                          Watchinski            Damages
    297      CISCO-FINJAN 00118880        Chart – How?? - *3rd party analyzers also feed   00/00/0000 Watchinski          Cole; Layne-Farrar;   Infringement,                  DUPE
                                                                                                      Ex. 10              Medvidovic;           Background of Cisco,
                                                                                                                          Mitzenmacher;         Willfulness
                                                                                                                          Watchinski            Damages

    298      WITHDRAWN
    299      CISCO-FINJAN 00000038        Cisco Guide – AMP Everywhere 2.0 –               03/00/2017 Watchinski          Watchinski            Infringement,
                                          Messaging Framework                                         Ex. 12                                    Background of Cisco
    300      CISCO-FINJAN 00078015        Agreement and Plan of Merger By and Among         5/16/2014 Yoran Ex. 2         Layne-Farrar                                           PJE
                                          Cisco Systems, Inc., and Trident Acquisition
                                          Corp., ThreatGrid, Inc. and The Stockholders’
                                          Agent
    301      CISCO-FINJAN 00081487        Cisco Presentation – Project Trident –           02/00/2014 Yoran Ex. 3         Layne-Farrar; Yoran   Willfulness, Damages    DUPE, H, BE NH, 803, 803(6),
                                          Corporation Development/SBG                                                                                                               1002, 1003, 1004




DM2:12525305.1                                                                                            Page 20 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 22 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                        Date       Deposition        Sponsoring Witness          Purpose           Cisco’s         Plaintiff’s       For
  Trial                                                                                              Exhibit No.                                                    Objections      Responses to      Court’s
 Exh. No.                                                                                                                                                                            Objections         Use
   302    CISCO-FINJAN 00251432      Forrester Document – Quick Take: Cisco             5/22/2014   Yoran Ex. 4       Layne-Farrar; Yoran    Willfulness, Damages DUPE, AUTH,        901, 902, NH,
                                     Acquires ThreatGrid, Bolstering Advanced                                                                                     H, 401, 402, 403 803, 803(6), 401
                                     Malware Protection, by Rick Holland,
                                     Stephanie Balaouras, and John Kindervag
    303      CISCO-FINJAN 00250471   Email from Dan Franklin to                         12/26/2013 Yoran Ex. 5        Layne-Farrar; Yoran    Willfulness, Damages
                                     dov@threatgrid.com et al., Re: Sourcefire
                                     meeting notes through 11/28, Cisco 12/11 &
                                     12/19/13
    304      CISCO-FINJAN 00250104   Email from Dan Franklin to                         10/30/2013 Yoran Ex. 6        Yoran; De Beer         Willfulness, Damages H, 401, 402, 403 NH, 803, 803(6),
                                     dov@threatgrid.com Re: FW: Sourcefire                                                                   Infringement,                                     401
                                     meeting notes through 10-29-13                                                                          Background of Cisco
    305      CISCO-FINJAN 00087162   Cisco Document – AMP Threat Grid                   00/00/0000 Yoran Ex. 7        Layne-Farrar; Yoran    Willfulness, Damages      DUPE, PJE
                                     Operational Deployment Guide in an AMP
                                     Everywhere Architecture
    306      CISCO-FINJAN 00260298   Email from Dov Toran to Brian Gilgeous Re:          1/9/2017   Yoran Ex. 8       Medvidovic; Layne-     Willfulness, Damages
                                     FW: Threat Grid Attach to Meraki                                                 Farrar; Yoran          Infringement,
                                                                                                                                             Background of Cisco
    307      CISCO-FINJAN 00251941   Email from Vince Hwang to Dan Franklin et           8/7/2014   Yoran Ex. 9       Layne-Farrar; Yoran    Willfulness, Damages       MSJ, 403,              401
                                     al., Re: Agree/Commitment:TGRID partner                                                                                             401/402
                                     enable plans before SteerCo and Plan of
                                     Record this week
    308      CISCO-FINJAN 00254116   Email from Dov Toran to Dean De Beer Re:            2/3/2015   Yoran Ex. 10      Layne-Farrar; Yoran;   Damages,
                                     FW: Updated Threat Grid Provision Form on                                        Hwang                  Infringement,
                                     the Sales Briefcase – New TG Provisioning                                                               Background of Cisco,
                                     Email Address / AMP and Threat Grid                                                                     Willfulness
                                     Subscriptions
    309      CISCO-FINJAN 00260416   Email from Dan Franklin to Dov Yoran et al.,       1/11/2017   Yoran Ex. 11      Yoran; De Beer         Willfulness, Damages    DUPE, 401,                401
                                     Re: RE: IBM Use Cases Update                                                                            Infringement,        402, 403, EXCL
                                                                                                                                             Background of Cisco
    310      CISCO-FINJAN 00196227   Email from Jessica Bair to Brian Tan et al., Re:   9/14/2015   Yoran Ex. 12      Layne-Farrar; Yoran    Willfulness, Damages
                                     Max submission number per day
    311      FINJAN-CISCO 694465 –   Webpage – CLOC – Count Lines of Code               6/25/2019                     Yoran; De Beer         Willfulness, Damages    403, 702, IE,   401, 402, 702,
             FINJAN-CISCO 694482     cloc.sourceforge.net                                                                                    Infringement,                MTN, A      703, 901, 902
                                                                                                                                             Background of Cisco
    312      FINJAN-CISCO 6994483    Cygwin Webpage – Cygwin – This is the home 6/25/2019                             Goodrich               Damages                 403, 702, IE,   401, 402, 702,
                                     of the Cygwin project                                                                                                                   MTN                703
                                     http://www.cygwin.com
    313      FINJAN-CISCO 694484 –   GitHub Webpage – proposal: build: define        12/9/2015                        Goodrich               Damages                 403, 702, IE,   401, 402, 702,
             FINJAN-CISCO 694493     standard way to recognize machine-generated                                                                                          MTN, A      703, 901, 902
                                     files
                                     https://github.com/golang/go/issues/13560#issu
                                     ecomment-288457920
    314      FINJAN-CISCO 694494 –   Computing Practices – Software Errors and      01/00/1984                        Goodrich               Damages                 403, 702, IE,   401, 402, 702,
             FINJAN-CISCO 694504     Complexity: An Empirical Investigation, by                                                                                              MTN                703
                                     Victor R. Basili and Barry T. Perricone –
                                     Communications of the ACM, January 1984,
                                     Vol. 27, No. 1
    315      FINJAN-CISCO 694505 –   Journal of Applied Econometrics – Software       2/9/2000                        Goodrich               Damages                 403, 702, IE,   401, 402, 702,
             FINJAN-CISCO 694515     Reviews – The Cygwin Tools: A GNU Toolkit                                                                                               MTN                703
                                     for Windows, by J. Racine – J. Appl. Econ. 15:
                                     331-341 (2000)




DM2:12525305.1                                                                                        Page 21 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 23 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness        Purpose    Cisco’s         Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                           Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                  Objections          Use
   316    FINJAN-CISCO 694516 –      Rosetta Code Webpage – Category:                  6/25/2019                     Goodrich              Damages        403, 702, IE,    401, 402, 702,
          FINJAN-CISCO 694538        Programming Tasks rosettacode.org/wiki/                                                                                      MTN                  703
                                     Category:Programming_ Tasks
    317      FINJAN-CISCO 694539 –   Rosetta Code Webpage – Rosetta Code               6/25/2019                     Goodrich              Damages        403, 702, IE,    401, 402, 702,
             FINJAN-CISCO 694541     rosettacode. org/wiki/Rosetta_ Code                                                                                          MTN                 703
    318      FINJAN-CISCO 694542 –   Wikipedia Webpage – Computer programming          6/25/2019                     Goodrich              Damages        403, 702, IE,    401, 402, 702,
             FINJAN-CISCO 694546     in the punched card era                                                                                                   MTN, A       703, 901, 902
                                     https://en.wikipedia.org/wiki/Computer_progra
                                     mming_in_the_punched_card_era
    319      FINJAN-CISCO 694547 –   Wikipedia – Rob Pike                              6/25/2019                     Goodrich              Damages        403, 702, IE,    401, 402, 702,
             FINJAN-CISCO 694548     https://en.wikipedia.org/wiki/Rob_Pike                                                                                    MTN, A       703, 901, 902
    320      WITHDRAWN
    321      WITHDRAWN
    322      WITHDRAWN
    323      WITHDRAWN
    324      WITHDRAWN
    325      FINJAN‐CISCO 694549 –   Network World Webpage – Opinion – AMP              8/1/2017                     Goodrich              Damages          A, 602, 403   901, 902, 602,
             FINJAN‐CISCO 694553     and ThreatGrid Integration into Meraki UTMs                                                                                                     401
                                     https://www.networkworld.com/article/3202306
                                     /amp-and-threatgrid-integration-into-meraki-
                                     utms.html
    326      FINJAN‐CISCO 694554 –   Barron’s Webpage – Network Security,              12/10/2016                    Layne-Farrar          Damages
             FINJAN‐CISCO 694558     Cisco’s Secret Weapon, Is Growing Fast, by
                                     Tiernan Ray
                                     https://www.barrons.com/articles/network-
                                     security-ciscos-secret-weapon-is-g rowing-fast-
                                     1481354873
    327      FINJAN‐CISCO 694559 –   BEW Global Webpage – BEW Global Selected           9/3/2014                     Layne-Farrar; Eddy    Damages            401, 402                401
             FINJAN‐CISCO 694561     as Service Provider for Choice for Websense
                                     TRITON(R) QuickStart Solutions
                                     https://www.globenewswire.com/news-
                                     release/2014/09/03/1183141 /Olen/BEW-
                                     Global-Selected-as-Service-Provider-of-Choice-
                                     for-Websense-TRITON...
    328      FINJAN‐CISCO 694562 -   U.S. Bureau of Labor Statistics Webpage –         7/10/2019                     Layne-Farrar          Damages        401, 402, 403               401
             FINJAN‐CISCO 694563     Occupational Outlook Handbook – Information
                                     Security Analysts
                                     https://www.bls.gov/ooh/computer-and-
                                     information-technology/information-security-
                                     analysts.htm
    329      FINJAN‐CISCO 694564 –   Computer Business Review Webpage – CBR            5/18/1999                     Layne-Farrar          Damages
             FINJAN‐CISCO 694567     Online – Finjan Wins Intel OEM Agreement
    330      FINJAN‐CISCO 694568 –   Cisco Webpage – Cisco Advanced Malware            4/21/2017                     Layne-Farrar          Damages
             FINJAN‐CISCO 694578     Protection for Networks Data Sheet –
                                     Document ID: cdb10f10-8226-4d6b-987c-
                                     a130550fbe5b
                                     https://www.cisco.com/c/en/us/products/collater
                                     al/security/amp-appliances/datasheet-c78-
                                     733182.html
    331      FINJAN‐CISCO 694579 –   Cisco At a glance – Cisco Email Security          07/00/2019                    Layne-Farrar          Damages
             FINJAN‐CISCO 694581




DM2:12525305.1                                                                                       Page 22 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 24 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                             Description                         Date       Deposition        Sponsoring Witness        Purpose    Cisco’s          Plaintiff’s     For
  Trial                                                                                                  Exhibit No.                                           Objections       Responses to    Court’s
 Exh. No.                                                                                                                                                                        Objections       Use
   332    FINJAN‐CISCO 694582 –         Cisco Webpage – Cisco Advanced Malware           4/21/2017                        Layne-Farrar          Damages                  PJE
          FINJAN‐CISCO 694592           Protection for Networks Data Sheet –
                                        Document ID: cdb10f10-8226-4d6b-987c-
                                        a130550fbe5b
                                        https://www.cisco.com/c/en/us/products/collater
                                        al/security/amp-appliances/datasheet-c78-
                                        733182.html
    333      FINJAN‐CISCO 694593 –      Cisco Webpage – Cisco ASA with                   6/17/2019                        Layne-Farrar          Damages
             FINJAN‐CISCO 694612        FirePOWER Services Data Sheet – Document
                                        ID: Oe70c717-82e6-4400-9c75-faadb6cbaedb
                                        https://cisco-
                                        apps.cisco.com/c/en/us/products/collateral/secur
                                        ity/asa-5500-series-next-generation-
                                        firewalls/datasheet-c78-733916.html

    334      FINJAN‐CISCO 694613 – 19   Cisco Webpage – Cisco Cloud Web Security            6/29/2018                     Layne-Farrar          Damages
                                        Data Sheet – Document ID: 6819d330-303e-
                                        4aff-9a73-32add49e7e42
                                        https://www.cisco.com/c/en/us/products/collater
                                        al/security/cloud-web-security/datasheet_ c 78-
                                        729637.html
    335      FINJAN‐CISCO 694620 –      Cisco Webpage – End-of-Sale and End-of-Life         1/31/2018                     Layne-Farrar          Damages
             FINJAN‐CISCO 694627        Announcement for the Cisco Cloud Web
                                        Security Yearly Subscriptions – Document ID:
                                        1536260972541716
                                        https://www.cisco.com/c/en/us/products/collater
                                        al/security/cloud-web-security/eos-eol-noti ce-
                                        c51-7 40203. html
    336      FINJAN‐CISCO 694628 –      Cisco Document – Meraki MX – Cloud                  00/00/0000                    Layne-Farrar          Damages
             FINJAN‐CISCO 694641        Managed Security & SD-WAN
    337      FINJAN‐CISCO 694642 –      Cisco Presentation – Defense against Multi-         00/00/0000                    Layne-Farrar          Damages        401, 402, 403,             401
             FINJAN‐CISCO 694708        Vector Threats with Cisco Email and Web                                                                                  EXCL (CN)
                                        Security, by Usman Din
    338      FINJAN‐CISCO 694709 –      Cisco Webpage – The Network – Cisco                  4/7/2015                     Layne-Farrar          Damages
             FINJAN‐CISCO 694715        Launches Advanced Malware Protection
                                        Capabilities and Incident Response Services,
                                        Giving Customers Faster Time to Detection
                                        and Remediation
                                        https://newsroom.cisco. com/press-release-
                                        content?articlel d= 1615 794
    339      FINJAN‐CISCO 694716        Cisco Document – Cisco Advanced Malware             00/00/0000                    Layne-Farrar          Damages
                                        Protection (AMP) Deployment Options
    340      FINJAN‐CISCO 694717 –      Cisco At a glance – Cisco AMP for Endpoints         01/00/2019                    Layne-Farrar          Damages
             FINJAN‐CISCO 694718
    341      FINJAN‐CISCO 694719 –      Cisco Webpage – IronPort Is Now Part of Cisco       7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694721        https
                                        ://www.cisco.com/c/en/us/about/corporate-
                                        strategy-offi ee/acquisitions/ironport.html#-tab-
                                        overview




DM2:12525305.1                                                                                            Page 23 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 25 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date       Deposition        Sponsoring Witness        Purpose    Cisco’s         Plaintiff’s     For
  Trial                                                                                            Exhibit No.                                           Objections      Responses to    Court’s
 Exh. No.                                                                                                                                                                 Objections       Use
   342    FINJAN‐CISCO 694722 –      Cisco Webpage – Cisco Completes Acquisition 7/10/2019                          Layne-Farrar          Damages
          FINJAN‐CISCO 694723        of Sourcefire
                                     https://www.cisco.com/c/en/us/abouUcorporate-
                                     strategy-office/acquisitions/sourcefire.html
    343      FINJAN‐CISCO 694724     Cisco Webpage – Cisco Has Acquired             7/10/2019                       Layne-Farrar          Damages
                                     ThreatGRID – ThreatGRID Enhances Cisco
                                     Advanced Malware Protection (AMP)
                                     https
                                     ://www.cisco.com/c/en/us/about/corporate-
                                     strategy-office/ acquisitions/threatgrid.html
    344      FINJAN‐CISCO 694725 –   Cisco Webpage – Acquisitions - Names List     00/00/0000                       Layne-Farrar          Damages
             FINJAN‐CISCO 694727
    345      FINJAN‐CISCO 694728 –   Cisco Webpage – Cisco Meraki – Advanced          00/00/0000                    Layne-Farrar          Damages
             FINJAN‐CISCO 694730     Malware Protection for Meraki MX
    346      FINJAN‐CISCO 694731 –   Cisco Webpage – Cisco Advanced Malware           7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694736     Protection for Web Security
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/advanced-malware-protection/amp-for-web-
                                     security.html
    347      FINJAN‐CISCO 694737 –   Cisco At a Glance – Cisco Cloud Security         09/00/2017                    Layne-Farrar          Damages
             FINJAN‐CISCO 694738
    348      FINJAN‐CISCO 694739 –   Cisco Webpage – The Network – Cisco               10/7/2013                    Layne-Farrar          Damages               DUPE
             FINJAN‐CISCO 694744     Completes Acquisition of Sourcefire
                                     https://newsroom.cisco.com/press-release-
                                     content?articlel d= 1273122
    349      FINJAN‐CISCO 694745     Cisco Webpage – Acquisitions – Cisco Has         00/00/0000                    Layne-Farrar          Damages
                                     Acquired ThreatGRID
    350      FINJAN‐CISCO 694746 –   Cisco Webpage – Cisco Blog – Cisco Named a 10/4/2018                           Layne-Farrar          Damages
             FINJAN‐CISCO 694751     Leader in the 2018 Gartner Magic Quadrant for
                                     Enterprise Network Firewalls, by Gee
                                     Rittenhouse
                                     https://blogs.cisco.com/security/cisco-named-a-
                                     leader-in-the-2018-gartner-magic-quadrant-for-
                                     enterprise-network-firewalls
    351      FINJAN‐CISCO 694752 –   Cisco Webpage – Cisco Blog – Cisco Named a 10/2/2018                           Layne-Farrar          Damages
             FINJAN‐CISCO 694756     2018 Gartner Peer Insights Customers’ Choice
                                     for UTM, by David van Schravendijk
                                     https://blogs.cisco.com/security/cisco-named-a-
                                     2018-gartner-peer-insights-customers-choice-
                                     for-utm
    352      FINJAN‐CISCO 694757 –   Cisco Feature Brief – Convert your threat        00/00/2016                    Layne-Farrar          Damages        401, 402, 403             401
             FINJAN‐CISCO 694758     analysis and intelligence into global prevention
                                     with Cisco Umbrella and AMP Threat Grid.
    353      FINJAN‐CISCO 694759 –   Cisco Webpage – Cisco Web Security                7/10/2019                    Layne-Farrar          Damages
             FINJAN‐CISCO 694769     Appliance
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/web-security-appliance/index.html




DM2:12525305.1                                                                                      Page 24 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 26 of 78
                                                                                       Finjan, Inc. v. Cisco Systems, Inc.
                                                                                      No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                             Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                        Description                       Date       Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s     For
  Trial                                                                                           Exhibit No.                                                   Objections      Responses to    Court’s
 Exh. No.                                                                                                                                                                        Objections       Use
   354    FINJAN‐CISCO 694770 –      Cisco Webpage – Cisco Blog – EPP? EDR?           2/9/2017                     Layne-Farrar          Damages
          FINJAN‐CISCO 694775        Cisco AMP for Endpoints is Next Generation
                                     Endpoint Security, by John Dominguez
                                     https://blogs.cisco.com/security/epp-edr-cisco-
                                     amp-for-endpoints-is-next-generation-endpoint-
                                     security
    355      FINJAN‐CISCO 694776 –   Cisco Webpage – Acquisitions – IronPort Now 00/00/0000                        Layne-Farrar          Damages                       DUPE
             FINJAN‐CISCO 694778     Part of Cisco
    356      FINJAN‐CISCO 694779 –   Cisco Webpage – Cisco Meraki – Advanced         7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694780     Malware Protection (AMP)
                                     https://documentation.meraki.com/MX/Content
                                     _Filtering_and_
                                     Threat_Protection/Advanced_Malware_Protecti
                                     on_(AMP)
    357      FINJAN‐CISCO 694781 –   Cisco Webpage – Cisco Blog – Talos Group        7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694784     https://blogs.cisco.com/author/talos
    358      FINJAN‐CISCO 694785 –   Cisco Webpage – Cisco Threat Grid –             7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694794     Advanced Malware Protection
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/threat-grid/index.html
    359      FINJAN‐CISCO 694795 –   Cisco Webpage – What is the Difference:         7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694799     Viruses, Worms, Trojans, and Bots?
                                     https://www.cisco.com/c/en/us/about/security-
                                     center/virus-differences.html
    360      FINJAN‐CISCO 694800 –   Cisco Webpage – What is Threat Prevention? – 7/10/2019                        Layne-Farrar          Damages
             FINJAN‐CISCO 694804     Threat Prevention – How to Stop Cyber
                                     Threats?
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/what-is-threat-prevention.html
    361      FINJAN‐CISCO 694805     Cisco Webpage – Who is Cisco                    7/10/2019                     Layne-Farrar          Damages
                                     https://www.cisco.com/c/en_au/about/who-is-
                                     head.html
    362      FINJAN‐CISCO 694806 –   Cisco Webpage – Security Products and           7/10/2019                     Layne-Farrar          Damages
             FINJAN‐CISCO 694817     Solutions – Why Cisco Security?
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/index.html
    363      FINJAN‐CISCO 694818 –   Cisco White Paper – Cisco Advanced Malware 11/00/2014                         Layne-Farrar          Damages
             FINJAN‐CISCO 694825     Protection Sandboxing Capabilities
    364      FINJAN‐CISCO 694826 –   Cisco Report – Small and Mighty – How Small 07/00/2018                        Cole                  Infringement,
             FINJAN‐CISCO 694838     and Midmarket Business Can Fortify Their                                      Layne-Farrar          Background of Cisco,
                                     Defenses Against Today’s Threats                                              Medvidovic            Willfulness
                                                                                                                   Mitzenmacher          Damages
    365      FINJAN‐CISCO 694839 –   Cisco Document – Cisco Email Security:          02/00/2015                    Layne-Farrar          Damages
             FINJAN‐CISCO 694847     Layered Protection from Blended Threats
    366      FINJAN‐CISCO 694848 –   Cisco Webpage – Cisco Blog – Cisco Named a 10/2/2018                          Layne-Farrar          Damages
             FINJAN‐CISCO 694852     2018 Gartner Peer Insights Customers’ Choice
                                     for UTM, by David van Schravendijk
                                     https://blogs.cisco.com/security/cisco-named-a-
                                     2018-gartner-peer-insights-customers-choice-
                                     for-utm
    367      FINJAN‐CISCO 694853 –   Cisco Document – Talos – Talos Group –          00/00/2015                    Layne-Farrar          Damages                401, 402, 403             401
             FINJAN‐CISCO 694856     Protecting Your Network



DM2:12525305.1                                                                                     Page 25 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 27 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness        Purpose      Cisco’s          Plaintiff’s       For
  Trial                                                                                             Exhibit No.                                             Objections       Responses to      Court’s
 Exh. No.                                                                                                                                                                     Objections         Use
   368    FINJAN‐CISCO 694857 –      Cisco Report – Cisco Systems, Inc. 2013         00/00/2013                      Cole; Layne-Farrar
          FINJAN‐CISCO 694996        Annual Report
   369    FINJAN‐CISCO 694997 –      Cisco Report – 2018 Annual Report               10/00/2018                      Layne-Farrar          Damages
          FINJAN‐CISCO 695137
   370    FINJAN‐CISCO 695138 –      Cisco Report – Cisco Systems, Inc. 2012           00/00/2012                    Layne-Farrar; Eddy    Damages
          FINJAN‐CISCO 695289        Annual Report
   371    FINJAN‐CISCO 695290 –      Itnews Webpage – M86 Security to be                 3/7/2012                    Layne-Farrar          Damages                   A, H     901, 902, NH,
          FINJAN‐CISCO 695294        acquired by Trustwave, by Dan Raywood                                                                                                      803, 803(6)
   372    FINJAN‐CISCO 695295 –      Exigent Networks Webpage – The History of          7/10/2019                    Layne-Farrar          Damages        A, 401, 402, 602    901, 902, 401,
          FINJAN‐CISCO 695299        CISCO- Timeline                                                                                                                                     602
                                     www.exigentnetworks.ie/the-history-of-cisco-
                                     timeline/
    373      FINJAN‐CISCO 695300     Invincibull Webpage – Invincibull – Register      00/00/0000                    Layne-Farrar          Damages
                                     for Free
    374      FINJAN‐CISCO 695301 –   Finjan Webpage – Finjan Mobile is leading the 00/00/0000                        Layne-Farrar          Damages
             FINJAN‐CISCO 695302     Way!
    375      FINJAN‐CISCO 695303 –   Finjan Webpage – News & Media – Court Lifts 4/4/2016                            Layne-Farrar          Damages               401, 402               401
             FINJAN‐CISCO 695306     Stay in Finjan v. Symantec – Trial to Proceed
                                     Against Symantec on Eight of Finjan’s U.S.
                                     Patents
                                     https://www.finjan.com/news-media/press-
                                     releases/detail/643/court-lifts-stay-in-finjan-v-
                                     symantec
    376      FINJAN‐CISCO 695307 –   Finjan Webpage – News & Media – Delaware           2/19/2019                    Layne-Farrar          Damages          401, 402, 403               401
             FINJAN‐CISCO 695309     Court Clears Path for Finjan to Establish
                                     Additional Royalties Owed by Trustwave
                                     https://www.finjan.com/news-media/press-
                                     releases/detail/767/delaware-court-clears-path-
                                     for-finjan-to-establish
    377      FINJAN‐CISCO 695310 –   Globe Newswire Webpage – Finjan                    3/22/2018                    Layne-Farrar          Damages               401, 402               401
             FINJAN‐CISCO 695311     Cybersecurity – Finjan Files a Patent
                                     Infringement Complaint Against Carbon Black,
                                     Inc.
                                     https://www.globenewswire.com/news-
                                     release/2018/03/22/1444642/0/en/Finjan-Files-
                                     a-Patent-I nfringement-Compl aint-Against-
                                     Carbon-Black-1 nc. html
    378      FINJAN‐CISCO 695312 –   Finjan Webpage – News & Media – Finjan              3/6/2017                    Layne-Farrar          Damages          401, 402, 403               401
             FINJAN‐CISCO 695314     Signs Licensing Agreement with Veracode
                                     https://www.finjan.com/news-media/press-
                                     releases/detail/688/finjan-signs-licensing-
                                     agreement-with-veracode
    379      FINJAN‐CISCO 695315 –   Finjan Webpage – News & Media – Finjan and 3/24/2017                            Layne-Farrar          Damages          401, 402, 403               401
             FINJAN‐CISCO 695317     Avast End Dispute with Amicable Resolution
                                     https://www.finjan.com/news-media/press-
                                     releases/detail/692/finjan-and-avast-end-
                                     dispute-with-amicable-resolution




DM2:12525305.1                                                                                       Page 26 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 28 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness        Purpose      Cisco’s           Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                             Objections        Responses to       Court’s
 Exh. No.                                                                                                                                                                      Objections          Use
   380    FINJAN‐CISCO 695318 –      Cisco Webpage – News & Media – Finjan            6/15/2015                      Layne-Farrar          Damages                401, 402                 401
          FINJAN‐CISCO 695321        Launches CybeRisk Security Solutions to
                                     Provide Cybersecurity Risk and Security
                                     Advisory Services to International Markets
                                     https://www.finjan.com/news-media/press-
                                     releases/detail/605/finjan-launches-cyberisk-
                                     security-solutions-to-provide
    381      FINJAN‐CISCO 695322 –   Finjan Webpage – About – Our Cybersecurity       7/10/2019                      Layne-Farrar          Damages
             FINJAN‐CISCO 695323     Business :: Finjan Holdings, Inc. (FNJN)
    382      WITHDRAWN
    383      FINJAN‐CISCO 695327 –   Finjan Webpage – About – Protecting              7/10/2019                      Layne-Farrar          Damages
             FINJAN‐CISCO 695331     Computers from Possible Threats
                                     https://www.finjan.com/about/history
    384      FINJAN‐CISCO 695332 –   Finjan Webpage – Investors – Finjan Holdings     12/8/2014                      Layne-Farrar          Damages
             FINJAN‐CISCO 695334     Sells Subsidiary – Converted Organics Sale
                                     Completed
                                     https://ir.finjan.com/press-
                                     releases/detail/504/finjan-holdings-sells-
                                     subsidiary
    385      FINJAN‐CISCO 695335 –   Finjan Webpage – About – Our Cybersecurity       7/10/2019                      Layne-Farrar          Damages
             FINJAN‐CISCO 695336     Business :: Finjan Holdings, Inc. (FNJN)
                                     https://www.finjan.com/about/our-
                                     cybersecurity-business
    386      WITHDRAWN
    387      FINJAN‐CISCO 695338 –   Fish & Richardson Webpage – Prejudgment            7/10/2019                    Layne-Farrar          Damages        401, 402, 702, IE    401, 402, 702,
             FINJAN‐CISCO 695342     and Post-Judgment Interest                                                                                                                           703
                                     https://www.fr.comlservicesllitigationlpatentlpat
                                     ent-damageslprejudgment-and-post-judgment-
                                     interestl
    388      FINJAN‐CISCO 695343 –   Gartner Webpage – Best Unified Threat             09/00/2018                    Layne-Farrar          Damages
             FINJAN‐CISCO 695345     Management of 2018 as Reviewed by
                                     Customers – Customers’ Choice 2018
    389      FINJAN‐CISCO 695346 –   Gartner Webpage – IT Glossary (/it-glossary/)     00/00/0000                    Layne-Farrar          Damages
             FINJAN‐CISCO 695347
    390      FINJAN‐CISCO 695348 –   Gartner Webpage – Magic Quadrant for             1/24/2018                      Layne-Farrar          Damages
             FINJAN‐CISCO 695387     Endpoint Protection Platforms
                                     https://www.gartner.com/doc/reprints?id= 1-
                                     4PPOX3U&ct= 180126&st=sb
    391      FINJAN‐CISCO 695388 –   Gartner Webpage – Reviews for Secure Web         7/10/2019                      Layne-Farrar          Damages
             FINJAN‐CISCO 695393     Gateways – What are Secure Web Gateways
    392      FINJAN‐CISCO 695394 –   Gartner Webpage – Gartner Research – Secure      9/28/2008                      Layne-Farrar          Damages
             FINJAN‐CISCO 695395     Computing Buy Will Strengthen McAfee
                                     Network Security
                                     https://www.gartner.com/en/documents/767112

    393      FINJAN‐CISCO 695396 –   Intel Webpage – Intel Newsroom – Intel            2/28/2011                     Layne-Farrar          Damages          A, 401, 402, H     901, 902, 401,
             FINJAN‐CISCO 695399     Completes Acquisition of McAfee                                                                                                          NH, 803, 803(6)
                                     https://newsroom.intel. com/news-releases/intel-
                                     completes-acquisition-of-mcafee/#gs.ou5i1g
    394      FINJAN‐CISCO 695400     Invincibull Webpage Screenshot – Invincibull     00/00/0000                     Layne-Farrar          Damages
                                     – What happens in VPN stays in VPN! –
                                     Register for Free



DM2:12525305.1                                                                                       Page 27 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 29 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date       Deposition        Sponsoring Witness         Purpose      Cisco’s          Plaintiff’s       For
  Trial                                                                                            Exhibit No.                                              Objections       Responses to      Court’s
 Exh. No.                                                                                                                                                                     Objections         Use
   395    FINJAN‐CISCO 695401 –      ITWeb Webpage – M86 extends leading               3/3/2010                     Layne-Farrar           Damages                       A         901, 902
          FINJAN‐CISCO 695405        Secure Web Gateway solution into the cloud
                                     https://www.itweb.co.za/contenUKzQenvjrbnm
                                     vZd2r
    396      FINJAN‐CISCO 695406 –   CRN Webpage – Cisco to Acquire ThreatGrid        5/21/2014                     Layne-Farrar           Damages                       A         901, 902
             FINJAN‐CISCO 695409     for Malware Analysis, Threat Intelligence
    397      FINJAN‐CISCO 695410 –   M86 Security Hardware Support Matrix – M86       7/00/2012                     Layne-Farrar           Damages            A, 401, 402     901, 902, 401
             FINJAN‐CISCO 695411     Secure Web Gateway Hardware Support
                                     Matrix July 2012
    398      FINJAN‐CISCO 695412 –   CNN Webpage – I sold my startup to Cisco.        5/24/2014                     Layne-Farrar           Damages            H, 401, 402 NH, 803, 803(6),
             FINJAN‐CISCO 695417     Here’s why, by Matt Egan                                                                                                                         401
                                     https://money.cnn.com/2014/05/24/investing/cy
                                     ber-security-threatgrid-cisco/index.html
    399      FINJAN‐CISCO 695418 –   MIT $100k Webpage – Neuromesh, by MIT             5/9/2017                     Layne-Farrar           Damages        A, 401, 402, 702    901, 902, 401,
             FINJAN‐CISCO 695425     $100K Managing Directors, by MIT $100K                                                                                                         702, 703
                                     Managing Directors
                                     https://www.mit1OOk.org/blog/2017
                                     /5/9/neuromesh
    400      FINJAN‐CISCO 695426 –   Third Party Webpage – Company Profile            7/10/2019                     Layne-Farrar           Damages            A, 401, 402     901, 902, 401
             FINJAN‐CISCO 695429
    401      FINJAN‐CISCO 695430 –   Cisco Article – Cisco Recognized by Frost &       3/5/2019                     Layne-Farrar           Damages
             FINJAN‐CISCO 695433     Sullivan for Dominating the Global Network
                                     Firewall Market with 19 Percent of the Market
                                     Share
    402      FINJAN‐CISCO 695434 –   IDC Market Analysis – Worldwide Security         8/00/2013                     Layne-Farrar           Damages
             FINJAN‐CISCO 695464     and Vulnerability Management 2013-2017
                                     Forecast and 2012 Vendor Shares
    403      FINJAN‐CISCO 695465 –   Security Current Webpage – Defending             10/23/2013                    Layne-Farrar           Damages        A, 401, 402, 702    901, 902, 401,
             FINJAN‐CISCO 695468     Against Custom Malware: The Rise of STAP,                                                                                                      702, 703
                                     by Charles Kolodgy
                                     https://securitycurrent.com/defending-against-
                                     custom-malware-the-rise-of-stap/
    404      FINJAN‐CISCO 695469 –   The Times of Israel Webpage – Security           4/18/2014                     Layne-Farrar           Damages            A, 401, 402     901, 902, 401
             FINJAN‐CISCO 695470     Innovator Finjan returns as security investor
                                     https:ffwww.timeeofimlel.comfMcuity-
                                     innovator-firi•n-rell.mHwecurity-inwatorf
    405      FINJAN‐CISCO 695471 –   Stout Webpage – Damage Approach Found             3/1/2011                     Layne-Farrar; Chinn;   Damages           A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 695477     Acceptable to the Court (at the Time)                                          Hartstein                                403, 702, IE      402, 702, 703
                                     https://www.stout.com/en/insights/article/dama
                                     ge-approach-found-acceptable-court-time
    406      FINJAN‐CISCO 695478 –   SuccessStory Webpage – Cisco Systems, Inc        7/10/2019                     Layne-Farrar           Damages                       A         901, 902
             FINJAN‐CISCO 695480     SuccessStory – Cisco Story – Profile, History,
                                     Founder, CEO, Acquisitions
                                     https://successstory.com/companies/cisco-
                                     systems-inc
    407      FINJAN‐CISCO 695481 –   VentureBeat Webpage – McAfee acquires            9/22/2008                     Layne-Farrar           Damages            A, 401, 402     901, 902, 401
             FINJAN‐CISCO 695482     Secure Computing for $465 million
                                     https://venturebeat.com/2008/09/22/mcafee-
                                     acquires-secure-computing-for-465-million/




DM2:12525305.1                                                                                      Page 28 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 30 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness         Purpose           Cisco’s          Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                                   Objections       Responses to       Court’s
 Exh. No.                                                                                                                                                                           Objections          Use
   408    FINJAN‐CISCO 695483 –      Talos Webpage – Email & Spam Data – Total       06/00/2019                      Layne-Farrar          Damages                401, 402, 403,                401
          FINJAN‐CISCO 695484        Global Email & Spam Volume for June 2019                                                                                             EXCL
                                     https://www.talosintelligence.com/reputation_ce
                                     nter/email_rep
    409      FINJAN‐CISCO 695485 –   TechValidate Webpage Screenshot –               00/00/0000                      Layne-Farrar          Damages                   A, 602, 702     901, 902, 602,
             FINJAN‐CISCO 695486     TechValidate Research on Cisco Advanced                                                                                                               702, 703
                                     Malware Protection
    410      FINJAN‐CISCO 695487 –   Trustwave Webpage – Newsroom – Trustwave 3/19/2012                              Layne-Farrar          Damages                A, H, 401, 402     901, 902, NH,
             FINJAN‐CISCO 695488     Completes Acquisition of M86 Security                                                                                                         803, 803(6), 401
                                     https://www.trustwave.com/en-
                                     us/company/newsroom/news/trustwave-
                                     completes-acquisition-of-m86-security/

    411      FINJAN‐CISCO 695489 –   Trustwave Webpage – Acquisitions – Singtel        7/10/2019                     Layne-Farrar          Damages                A, H, 401, 402     901, 902, NH,
             FINJAN‐CISCO 695492     Acquires Trustwave to Bolster Global Cyber                                                                                                    803, 803(6), 401
                                     Security Capabilities
                                     https://www.trustwave.com/en-us/acquisition/
    412      FINJAN‐CISCO 695616 –   Screenshots                                       00/00/0000                    Layne-Farrar          Damages                   A, 602, 702     901, 902, 602,
             FINJAN‐CISCO 695666                                                                                                                                                           702, 703
    413      FINJAN‐CISCO 696416 –   Screenshots                                       00/00/0000                    Cole; Mitzenmacher    Infringement,
             FINJAN‐CISCO 696475                                                                                                           Background of Cisco,
                                                                                                                                           Willfulness
    414      FINJAN-CISCO 695667 –   21st Century Governance and Audit                  5/8/2007                     Cole; Medvidovic      Infringement,          401, 402, 403,               401
             FINJAN-CISCO 695671     Committee Principles by Corporate                                                                     Background of Cisco,             MTN
                                     Governance Center, Kennesaw State University                                                          Willfulness
                                     et al.
    415      FINJAN-CISCO 695672 –   Report of the NACD Blue Ribbon Commission         00/00/2006                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 695752     on The Role of the Board in Corporate                                                                 Background of                    MTN
                                     Strategy, Published by The National                                                                   Cisco/Finjan
                                     Association of Corporate Directors
    416      FINJAN-CISCO 695753 –   Report of the NACD Blue Ribbon Commission         00/00/2007                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 695849     – The Governance Committee: Drive Board                                                               Background of                    MTN
                                     Performance Best Practices and Key                                                                    Cisco/Finjan
                                     Resources, Published by National Association
                                     of Corporate Directors
    417      FINJAN-CISCO 695850 –   NACD Directors Monthly – Viewpoint:               03/00/2004                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 695851     Driver’s License Test for Directors, by Paul D.                                                       Background of                    MTN
                                     Lapides                                                                                               Cisco/Finjan
    418      FINJAN-CISCO 695852 –   NACD Guide – Director’s Handbook Series –         00/00/2003                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 695911     A guide for Directors of Privately Held                                                               Background of                    MTN
                                     Companies, 2003 Edition                                                                               Cisco/Finjan
    419      FINJAN-CISCO 695912 –   NACD Report – Report of the NACD Blue             00/00/2005                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 695995     Ribbon Commission on Board Evaluation                                                                 Background of                    MTN
                                     Improving Director Effectiveness                                                                      Cisco/Finjan
    420      FINJAN-CISCO 695996 –   NACD Report – 2010 NACD Private                   00/00/2010                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 696029     Company Governance Survey                                                                             Background of                    MTN
                                                                                                                                           Cisco/Finjan
    421      FINJAN-CISCO 696030 –   NACD Guide – Director’s Handbook Series –         00/00/2011                    Tompkins              Willfulness,           401, 402, 403,               401
             FINJAN-CISCO 696085     A Guide for Directors of Privately Held                                                               Background of                    MTN
                                     Companies, 2011 Edition                                                                               Cisco/Finjan




DM2:12525305.1                                                                                       Page 29 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 31 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness         Purpose    Cisco’s          Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                            Objections       Responses to       Court’s
 Exh. No.                                                                                                                                                                    Objections          Use
   422    FINJAN-CISCO 696086 –      NACD Report – 2005 NACD Private                   00/00/2005                    Tompkins              Willfulness,    401, 402, 403,                401
          FINJAN-CISCO 696110        Company Governance Survey                                                                             Background of             MTN
                                                                                                                                           Cisco/Finjan
    423      FINJAN-CISCO 696111 –   Accuracy of Contemporary Parametric               00/00/2013                    Tompkins              Willfulness,     403, 702, IE,    401, 402, 702,
             FINJAN-CISCO 696114     Software Estimation Models: A Comparative                                                             Background of           MTN,                 703
                                     Analysis – 2013 39th Euromicro Conference                                                             Cisco/Finjan
                                     Series on Software Engineering and Advanced
                                     Applications
    424      FINJAN-CISCO 696115 –   U.S. Bureau of Labor Statistics Webpage –         3/29/2019                     Valerdi               Damages         401, 402, 403,          401, 602
             FINJAN-CISCO 696123     Occupational Employment and Wages, May                                                                                           602
                                     2018 – 15-1132 Software Developers,
                                     Applications https://www.bls.gov/oes/
                                     currenUoes151132.htm
    425      FINJAN-CISCO 696124 –   Cisco Webpage – Cisco Advanced Malware            4/12/2018                     Valerdi               Damages
             FINJAN-CISCO 696128     Protection Solution Overview
                                     https://www.cisco.com/c/en/us/solutions/collate
                                     ral/enterprise-networks/advanced-malware-
                                     protection/solution-overview-c22-734228.html
    426      FINJAN-CISCO 696129 –   Cisco Webpage – Talos – Library                   00/00/2019                    Valerdi               Damages
             FINJAN-CISCO 696131     https://www.talosintelligence.com/resources
    427      FINJAN-CISCO 696132 –   Indeed Webpage – Cisco - Software                 5/26/2019                     Valerdi               Damages          A, 602, 401,     901, 902, 602,
             FINJAN-CISCO 696133     Development Salaries in the United States                                                                               402, 403, H     401, NH, 803,
                                     https://www.indeed.com/cmp/Cisco/salaries?job                                                                                                  803(6)
                                     _category=techsoftware&start=15
    428      FINJAN-CISCO 696134 –   SEER for Software User’s Guide – Galorath         11/00/2012                    Valerdi               Damages         401, 402, 403,    401, 402, 901,
             FINJAN-CISCO 696205     Incorporated                                                                                                            IE, A, MTN                 902
    429      FINJAN-CISCO 696206 –   SEER Presentation – estimate – Using Source       00/00/2017                    Valerdi               Damages         401, 402, 403,    401, 402, 901,
             FINJAN-CISCO 696223     Lines of Code As a Size Input For Estimating                                                                            IE, A, MTN                 902
                                     Software Effort & Schedule, Galorath
    430                              U.S. Bureau of Labor Statistics, Occupational      4/3/2020                     Valerdi               Damages         401, 402, 403,          401, 602
                                     Employment Statistics – Tables                                                                                                   602
                                     https://www.bls.gov/oes/tables.htm
    431      CISCO-FINJAN 00205403   Cisco Ordering Guide – Cisco Email Security       09/00/2018                    Valerdi               Damages                   PJE
                                     Ordering Guide for GPL
    432      CISCO-FINJAN 00205409   Cisco Meraki MX Cloud Managed Security &          00/00/0000                    Valerdi               Damages                   PJE
                                     SD-WAN
    433      CISCO-FINJAN 00205412   Cisco Ordering Guide – Cisco Network              09/00/2017                    Valerdi               Damages                   PJE
                                     Security Ordering Guide Version 1.1
    434      CISCO-FINJAN 00205429   Cisco Ordering Guide – Cisco Web Security         12/00/2018                    Valerdi               Damages                   PJE
                                     Ordering Guide for GPL
    435      CISCO-FINJAN 00244963   Cisco webpage – Cisco Talos                       2/11/2019                     Valerdi               Damages          401, 402, 403               401
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/talos.html
    436      CISCO-FINJAN 00244967   Cisco webpage – Cisco Threat Grid                 2/11/2019                     Valerdi               Damages
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/threat-grid/index.html
    437      CISCO-FINJAN 00310650   Cisco Data Sheet – Cisco Virus Outbreak           05/00/2015                    Valerdi               Damages           EXCL (CN)
                                     Filters
    438      CISCO-FINJAN 00312357   Cisco webpage – Cisco AMP for Endpoints            4/5/2019                     Valerdi               Damages
                                     https://www.cisco.com/c/en/us/products/securit
                                     y/amp-for-endpoints/index.html




DM2:12525305.1                                                                                       Page 30 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 32 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX                Bates Range                      Description                      Date       Deposition        Sponsoring Witness         Purpose           Cisco’s           Plaintiff’s       For
  Trial                                                                                           Exhibit No.                                                   Objections        Responses to      Court’s
 Exh. No.                                                                                                                                                                          Objections         Use
   439                               Figures 1-10 from Expert Report of Dr.          7/11/2019                     Valerdi               Damages                             IE         401, 402
                                     Ricardo Valerdi Regarding Cost Estimates
    440                              Tables 1-9 from Expert Report of Dr. Ricardo    7/11/2019                     Valerdi               Damages                             IE         401, 402
                                     Valerdi Regarding Cost Estimates
    441      FINJAN‐CISCO 694236 –   Rapid7 Webpage – Rapid7 Vulnerability &         5/30/2018                     Valerdi               Damages                 A, 401, 402,      901, 902, 401,
             FINJAN‐CISCO 694240     Exploit Database – Adobe                                                                                                        403, 702            702, 703
                                     Collab.collectEmailInfo() Butter Overflow
                                     https://www.rapid?.com/db/modules/exploit/wi
                                     ndows/fileformat/adobe_collectemailinfo
    442      FINJAN‐CISCO 694241 –   Montis Webpage – An Overview of Riak: an         6/4/2019                     Cole; Medvidovic;     Infringement,           A, 401, 402,      901, 902, 401,
             FINJAN‐CISCO 694246     Open Source NoSQL Database                                                    Mitzenmacher          Background of Cisco,        403, 702            702, 703
                                     https://www.monitis.com/blog/an-overview-of-                                                        Willfulness
                                     riak-an-open-source-nosql-database/
    443      FINJAN‐CISCO 694247 –   Apache Derby Webpage – Apache Derby             5/30/2019                     Cole; Medvidovic;     Infringement,           A, 401, 402,      901, 902, 401,
             FINJAN‐CISCO 694248     https://db.apache.org/derby/                                                  Mitzenmacher          Background of Cisco,        403, 702            702, 703
                                                                                                                                         Willfulness

    444      FINJAN‐CISCO 694249 –   Riak Webpage – Architecture of Riak TS           6/4/2019                     Cole; Medvidovic;     Infringement,           A, 401, 402,      901, 902, 401,
             FINJAN‐CISCO 694255     Tables                                                                        Mitzenmacher          Background of Cisco,        403, 702            702, 703
                                     https://docs.riak.com/riak/ts/1.2.0/learn-                                                          Willfulness
                                     about/tablearchitecture/
    445      FINJAN‐CISCO 694256 –   Third Party Webpage – Deep Malware              2/15/2019                     Cole; Medvidovic;     Infringement,                    PJE
             FINJAN‐CISCO 694263     Analysis – Automated Malware Analysis –                                       Mitzenmacher          Background of Cisco,
                                     Sandbox Technology                                                                                  Willfulness

    446      FINJAN‐CISCO 694264 –   AWS Webpage – AWS Databases                     00/00/0000                    Cole; Medvidovic;     Infringement,                 A, 702      901, 902, 702,
             FINJAN‐CISCO 694279     https://aws.amazon. com/products/databases/                                   Mitzenmacher          Background of Cisco,                                 703
                                                                                                                                         Willfulness

    447      FINJAN‐CISCO 694280 –   AWS Webpage – What is NoSQL? –                   6/5/2019                     Cole; Medvidovic;     Infringement,                 A, 702      901, 902, 702,
             FINJAN‐CISCO 694292     Nonrelational Databases, Flexible Schema Data                                 Mitzenmacher          Background of Cisco,                                 704
                                     Models                                                                                              Willfulness
                                     https://aws.amazon.com/nosql/
    448      FINJAN‐CISCO 694293 –   AWS Webpage – Amazon SimpleDB – Simple           6/5/2019                     Cole; Medvidovic;     Infringement,                 A, 702      901, 902, 702,
             FINJAN‐CISCO 694302     Database Service                                                              Mitzenmacher          Background of Cisco,                                 705
                                     https://aws.amazon.com/simpledb/                                                                    Willfulness

    449      FINJAN‐CISCO 694303 –   Cisco Webpage – Cisco Talos –                    7/9/2019                     Cole; Medvidovic;     Infringement,          401, 402, 403,               401
             FINJAN‐CISCO 694307     Comprehensive Threat Intelligence                                             Mitzenmacher          Background of Cisco,           EXCL
                                     https://www.cisco.com/c/en/us/products/securit                                                      Willfulness
                                     y/talos.html
    450      FINJAN‐CISCO 694308 –   Tutorials Point Webpage – DBMS SQL              5/30/2019                     Cole; Medvidovic;     Infringement,           A, 401, 402,      901, 902, 401,
             FINJAN‐CISCO 694311     Overview                                                                      Mitzenmacher          Background of Cisco,        403, 702            702, 703
                                     https://www.tutorialspoint.com/dbms/sql_overv                                                       Willfulness
                                     iew.htm
    451      FINJAN‐CISCO 694312 –   Sourcefire Presentation – Detecting Obfuscated 00/00/0000                     Cole; Medvidovic;     Infringement,          401, 402, 403,               401
             FINJAN‐CISCO 694344     Malicious JavaScript with Snort and                                           Mitzenmacher          Background of Cisco,           EXCL
                                     Razorback, by Alex Kirk                                                                             Willfulness




DM2:12525305.1                                                                                     Page 31 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 33 of 78
                                                                                       Finjan, Inc. v. Cisco Systems, Inc.
                                                                                      No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                             Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                     Date      Deposition        Sponsoring Witness         Purpose            Cisco’s         Plaintiff’s       For
  Trial                                                                                         Exhibit No.                                                    Objections      Responses to      Court’s
 Exh. No.                                                                                                                                                                       Objections         Use
   452    FINJAN‐CISCO 694345 –      Wikipedia Webpage – Drive-by download          6/5/2019                     Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
          FINJAN‐CISCO 694347        https://en.wikipedia.org/wiki/Drive-                                        Mitzenmacher          Background of Cisco,         403, 702          702, 703
                                     by_download                                                                                       Willfulness

    453      FINJAN‐CISCO 694348     Cisco Webpage Screenshot – Cisco Blog –       2/16/2015                     Cole; Medvidovic;     Infringement,
                                     Moving from Indicators of Compromise to                                     Mitzenmacher          Background of Cisco,
                                     Actionable Content - Fast, by Dean De Beer                                                        Willfulness

    454      FINJAN‐CISCO 694349 –   H2 Database Webpage – H2 Database Engine      5/30/2019                     De Beer; Cole;        Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694350     https://www.h2database.com/html/main.html                                   Medvidovic;           Background of Cisco,         403, 702          702, 703
                                                                                                                 Mitzenmacher          Willfulness

    455      FINJAN‐CISCO 694351 –   JSON Schema – The home of JASON Schema        5/30/2019                     Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694353     json-schema.org                                                             Mitzenmacher          Background of Cisco,         403, 702          702, 703
                                                                                                                                       Willfulness

    456      FINJAN‐CISCO 694354 –   Medium Webpage – NoSQL Database Doesn’t       2/7/2017                      Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694372     Mean No Schema – Capital One Tech, by                                       Mitzenmacher          Background of Cisco,         403, 702          702, 704
                                     Steven F. Lott                                                                                    Willfulness
                                     https://medium.com/capital-one-tech/nosql-
                                     database-doesnt-mean-no-schema-
                                     a824d591034e
    457      FINJAN‐CISCO 694373 –   AWS Webpage – Amazon Simple Storage           6/4/2019                      Cole; Medvidovic;     Infringement,                 A, 702    901, 902, 702,
             FINJAN‐CISCO 694379     Service – Object Key and Metadata                                           Mitzenmacher          Background of Cisco,                               703
                                     https://docs.aws.amazon.com/AmazonS3/latest/                                                      Willfulness
                                     dev/UsingMetadata.html
    458      FINJAN‐CISCO 694380 –   FireEye Report – Supply Chain Analysis: From 00/00/2014                     Cole; Medvidovic;     Infringement,        A, 401, 402, 403     901, 902, 401
             FINJAN‐CISCO 694418     Quartermaster to SunshopFireEye                                             Mitzenmacher          Background of Cisco,
                                                                                                                                       Willfulness

    459      FINJAN‐CISCO 694419 –   Net App Webpage – S3 Metadata Search with    11/28/2017                     Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694425     StorageGRID Webscale and Elasticssearch, by                                 Mitzenmacher          Background of Cisco,         403, 702          702, 703
                                     Clemens Siebler                                                                                   Willfulness
                                     https://netapp.io/2017 /11 /28/s3-metadata-
                                     search-storagegrid-webscale-elasticsearch/
    460      FINJAN‐CISCO 694426 –   C# Corner Webpage – Schema in SQL Server      5/29/2019                     Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694429     https://www.c-                                                              Mitzenmacher          Background of Cisco,         403, 702          702, 703
                                     sharpcorner.com/UploadFile/ff2f08/schema-in-                                                      Willfulness
                                     sql-server/
    461      FINJAN‐CISCO 694430 –   Wiki Webpage – Db-derby – SQL-99 and SQL- 5/30/2019                         Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694442     2003 features mapped to Derby                                               Mitzenmacher          Background of Cisco,         403, 702          702, 703
                                     https://wiki.apache.org/db-                                                                       Willfulness
                                     derby/SQLvsDerbyFeatures
    462      FINJAN‐CISCO 694443 –   Webpage – The clickjacking attack             6/29/2019                     Cole; Medvidovic;     Infringement,            A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 694449     https://javascript.info/clickjacking                                        Mitzenmacher          Background of Cisco,         403, 702          702, 703
                                                                                                                                       Willfulness

    463      FINJAN‐CISCO 694450 –   FireEye Webpage – Threat Research –           1/23/2014                     Medvidovic;           Infringement,                    PJE
             FINJAN‐CISCO 694456     Tracking Malware with Import Hashing                                        Mitzenmacher          Background of Cisco,
                                     https://www.fireeye. com/blog/threat-                                                             Willfulness
                                     research/2014/01 /tracking-malware-import-
                                     hashing. html



DM2:12525305.1                                                                                   Page 32 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 34 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                         Date       Deposition        Sponsoring Witness           Purpose           Cisco’s         Plaintiff’s       For
  Trial                                                                                              Exhibit No.                                                     Objections      Responses to      Court’s
 Exh. No.                                                                                                                                                                             Objections         Use
   464    FINJAN‐CISCO 694457 –      Cisco White Paper – Cisco Advanced Malware         11/00/2014                    Cole; Medvidovic;       Infringement,
          FINJAN‐CISCO 694464        Protection Sandboxing Capabilities                                               Mitzenmacher            Background of Cisco,
                                                                                                                                              Willfulness

    465      FINJAN‐CISCO 695493 –   Elastic Webpage – Elastic Blog – An                9/23/2013                     Cole; Medvidovic;       Infringement,           A, 401, 402,   901, 902, 401,
             FINJAN‐CISCO 695496     Introduction to Elasticsearch Mapping, by Njai                                   Mitzenmacher; Layne-    Background of Cisco,        403, 702         702, 703
                                     Karevoll                                                                         Farrar                  Willfulness
                                     https://www.elastic.co/blog/found-elasticsearch-                                                         Damages
                                     mapping-introduction
    466      FINJAN‐CISCO 695497 –   Cisco Webpage – Cisco Advanced Malware             7/10/2019                     Cole; Medvidovic;       Infringement,
             FINJAN‐CISCO 695502     Protection for Email Security                                                    Mitzenmacher            Background of Cisco,
                                     https://www.cisco.com/c/en/us/products/securit                                                           Willfulness
                                     y/advanced-malware-protection/amp-for-email-
                                     security.html
    467      FINJAN‐CISCO 695503 –   Cisco Webpage – The Network – Cisco                7/23/2013                     Mitzenmacher            Infringement,                 DUPE
             FINJAN‐CISCO 695509     Announces Agreement to Acquire Sourcefire                                                                Background of Cisco,
                                     https://newsroom.cisco. com/press-release-                                                               Willfulness
                                     content?type=webcontent&articleId= 1225204
    468      FINJAN‐CISCO 695510 –   Cisco Webpage – Cisco Blog – Cisco                 5/21/2014                     Cole; Medvidovic;       Infringement,
             FINJAN‐CISCO 695514     Announces Intent to Acquire ThreatGRID, by                                       Mitzenmacher; Layne-    Background of Cisco,
                                     Hilton Romanski                                                                  Farrar; Deeble; Eddy;   Willfulness
                                     https://blogs.cisco.com/news/cisco-announces-                                    Romanski                Damages
                                     intent-to-acquire-threatgrid
    469      FINJAN‐CISCO 695515 –   Cisco Webpage – Cisco Cloud Web Security –         7/10/2019                     Cole; Medvidovic;       Infringement,
             FINJAN‐CISCO 695523     Products & Services                                                              Mitzenmacher            Background of Cisco,
                                     https://www.cisco.com/c/en_au/products/securit                                                           Willfulness
                                     y/cloud-web-security/index.html
    470      FINJAN‐CISCO 695524 –   Cisco Webpage – The Network – Cisco                7/10/2019                     Cole; Medvidovic;       Infringement,
             FINJAN‐CISCO 695534     Corporate Overview and Resources                                                 Mitzenmacher            Background of Cisco,
                                     https://newsroom.cisco.com/overview                                                                      Willfulness

    471      FINJAN‐CISCO 695535 –   Cisco Webpage – Cisco Web Security                 7/10/2019                     Cole; Mitzenmacher      Infringement,
             FINJAN‐CISCO 695545     Appliance                                                                                                Background of Cisco,
                                     https://www.cisco.com/c/en/us/products/securit                                                           Willfulness
                                     y/web-security-appliance/index.html#
    472      FINJAN‐CISCO 695546 –   CNN Money Webpage – Cool Companies                  7/7/1997                     Layne-Farrar;           Infringement,              401, 402               401
             FINJAN‐CISCO 695555     these Days, Cool Companies Offer Solutions:                                      Mitzenmacher            Background of Cisco,
                                     To Business Going Online, to Consumers Who                                                               Willfulness
                                     Want Hassle-Free High Tech, to Investors                                                                 Damages
                                     Looking for Smart Bets, Not Hype. Here Are
                                     25 Outfits to Watch
                                     https://money.cnn.
                                     com/magazines/fortune/fortunearchive/1997/07
                                     107 /228625/index.htm
    473      FINJAN‐CISCO 695556 –   Jsonschema Webpage – Jsonschema                    7/10/2019                     Cole; Medvidovic;       Infringement,           A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 695558     3.0.2.dev50+gab41bc6 documentation                                               Mitzenmacher            Background of Cisco,        403, 702          702, 703
                                     https://python-                                                                                          Willfulness
                                     jsonschema.readthedocs.io/en/latest/
    474      FINJAN‐CISCO 695559 –   Cisco Webpage – Products & Services                7/10/2019                     Cole; Medvidovic;       Infringement,              401, 402               401
             FINJAN‐CISCO 695566     https://www.cisco.com/c/en/us/products/index.h                                   Mitzenmacher            Background of Cisco,
                                     tml                                                                                                      Willfulness




DM2:12525305.1                                                                                        Page 33 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 35 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date       Deposition        Sponsoring Witness         Purpose           Cisco’s          Plaintiff’s        For
  Trial                                                                                            Exhibit No.                                                   Objections       Responses to       Court’s
 Exh. No.                                                                                                                                                                          Objections          Use
   475    FINJAN‐CISCO 695567 –      Cisco Webpage – Security Products and            7/10/2019                     Cole; Mitzenmacher    Infringement,               401, 402                 401
          FINJAN‐CISCO 695591        Solutions                                                                                            Background of Cisco,
                                     https://www.cisco.com/c/en/us/products/securit                                                       Willfulness
                                     y/index.html
    476      FINJAN‐CISCO 695592 –   Talos Webpage – Software – Cisco Talos           7/10/2019                     Cole; Mitzenmacher    Infringement,          401, 402, 403,               401
             FINJAN‐CISCO 695659     Intelligence Group – Comprehensive Threat                                                            Background of Cisco,           EXCL
                                     Intelligence                                                                                         Willfulness
                                     https://www.talosintelligence.com/soflware
    477      FINJAN‐CISCO 695600 –   Talos Webpage – Software – Cisco Talos           7/10/2019                     Cole; Mitzenmacher    Infringement,          401, 402, 403,               401
             FINJAN‐CISCO 695609     Intelligence Group – Comprehensive Threat                                                            Background of Cisco,           EXCL
                                     Intelligence                                                                                         Willfulness
                                     https://www.talosintelligence.com/soflware
    478      FINJAN‐CISCO 695610 –   Cisco Guide – Clous Web Security: Traffic        11/00/2015                    Cole; Mitzenmacher    Infringement,
             FINJAN‐CISCO 695615     Redirection Methods                                                                                  Background of Cisco,
                                                                                                                                          Willfulness

    479      FINJAN‐CISCO 696224 –   Cisco Webpage – Cisco Next-Generation            7/11/2019                     Cole; Medvidovic;     Infringement,           401, 402, 403               401
             FINJAN‐CISCO 696237     Intrusion Prevention System (NGIPS)                                            Mitzenmacher          Background of Cisco,
                                     https://www.cisco.com/c/en/us/products/securit                                                       Willfulness
                                     y/ngips/index.html
    480      FINJAN‐CISCO 696238 –   Cisco Presentation – Cisco Advanced Malware      00/00/2015                    Cole                  Infringement,            EXCL (CN)
             FINJAN‐CISCO 696415     Protection Deep Dive – TECSEC 3333                                                                   Background of Cisco,
                                                                                                                                          Willfulness

    481      FINJAN‐CISCO 700253 –   IDC Market Analysis – Worldwide Web:             08/00/2009                    Cole                  Infringement,
             FINJAN‐CISCO 700278     Security 2009-2013 Forecast and 2008 Vendor                                                          Background of Cisco,
                                     Shares: It’s All About Web 2.0 YouTwitFace,                                                          Willfulness
                                     by Brian E, Burke
    482      FINJAN‐CISCO 700279 –   Presentation – Computer Network Defense/         00/00/0000                    Bims                  Validity, Background    A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 700301     Information Assurance (CND/IA) Enabling                                                              of Cisco                    403, 702           702, 703
                                     Capability (EC) Industry Day BAA 10-004, by
                                     Stanley Chincheck
    483      FINJAN‐CISCO 700302 –   Cyphort White Paper – Ransomware Tactics &       00/00/2017                    Bims                  Validity, Background    A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 700314     Detection Techniques                                                                                 of Cisco                    403, 702           702, 703
    484      FINJAN‐CISCO 700315 –   Cyphort White Paper – Combatting Drive-By        00/00/2016                    Bims                  Validity, Background    A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 700321     Downloads – A Next Generation Approach to                                                            of Cisco                    403, 702           702, 703
                                     an Emerging Threat
    485      FINJAN‐CISCO 700322 –   Sun Microsystems Document – Java Security,       00/00/1996                    Bims                  Validity, Background    A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 700328     by J. Steven Fritzinger, Marianne Mueller, Sun                                                       of Cisco                    403, 702           702, 703
                                     Microsystems, inc.
    486      FINJAN‐CISCO 700329 –   Tech Faq Webpage – The History of Computer        2/2/2019                     Bims                  Validity, Background    A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 700334     Viruses                                                                                              of Cisco                    403, 702           702, 703
                                     http://www.tech-faq.com/history-of-computer-
                                     viruses.html
    487      FINJAN‐CISCO 700335 –   M86 Security Webpage – Vital Security Web        7/12/2018                     Bims                  Validity, Background    401, 402, 403               401
             FINJAN‐CISCO 700337     Appliances Series NG Security Updated 84 –                                                           of Cisco
                                     Release Notes
                                     http://www.m86security.com/software/secure
                                     web _gateway/NG U
                                     pdates/SecurityUpdates/vs ng_ security_
                                     update 84 release notes. him




DM2:12525305.1                                                                                      Page 34 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 36 of 78
                                                                                       Finjan, Inc. v. Cisco Systems, Inc.
                                                                                      No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                             Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date      Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s       For
  Trial                                                                                            Exhibit No.                                                   Objections      Responses to      Court’s
 Exh. No.                                                                                                                                                                         Objections         Use
   488    FINJAN‐CISCO 700338 –      Virus Bulletin Conference – The Challenge of     10/00/2006                    Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
          FINJAN‐CISCO 700341        Detecting and Removing Installed Threats, by                                                         of Cisco                    403, 702          702, 703
                                     Jason Bruce
    489      FINJAN‐CISCO 700342 –   Network Security – Private Communication in      00/00/1995                    Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700349     a PUBLIC World, by Charlies Kaufman, Radia                                                           of Cisco                    403, 702          702, 703
                                     Perlman, and Mike Speciner
    490      FINJAN‐CISCO 700350 –   Symantec Report – Internet Security Threat       04/00/2012                    Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700401     Report – 2011 Trends, Volume 17                                                                      of Cisco                    403, 702          702, 703
    491      FINJAN‐CISCO 700402 –   Trustwave Webpage – Trustwave Downloads          7/12/2018                     Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700405     and Documentation                                                                                    of Cisco                    403, 702          702, 703
                                     https://www3.trustwave.com/support/download
                                     s-and-documentation.asp
    492      FINJAN‐CISCO 700406 –   Verizon Report – 2009 Data Breach                00/00/2009                    Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700457     Investigations Report – A study conducted by                                                         of Cisco                    403, 702          702, 703
                                     the Verizon Business RISK team
    493      FINJAN‐CISCO 700458 –   Finjan Guide – VSR Quick Install Guide –         00/00/1996                    Bims                  Validity, Background   401, 402, 403              401
             FINJAN‐CISCO 700472     VSR 2.0                                               –                                              of Cisco
                                                                                      00/00/2009
    494      FINJAN‐CISCO 700560 –   Kaspersky Webpage – Emulator                      8/14/2019                    Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700570     https://www.kaspersky.com/enterprise-                                                                of Cisco                    403, 702          702, 703
                                     security/wiki-section/products/emulator
    495      FINJAN‐CISCO 700473 –   Eset Guide – Twenty years before the mouse,      00/00/0000                    Bims                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700492     by Aryeh Goretsky                                                                                    of Cisco                    403, 702          702, 703
    496      FINJAN‐CISCO 700493 –   Webpage – ActiveX and Authenticode – Web         8/12/2019                     Jaeger                Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700499     Security and Commerce [Book]                                                                         of Cisco                    403, 702          702, 703
                                     https://www.oreilly.com/library/view/web-
                                     security-and/1565922697/ch04s03.html
    497      FINJAN‐CISCO 700500 –   Microsoft Webpage – Microsoft Internet           3/29/1996                     Jaeger                Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700505     Explorer 3.0 Beta Now Available                                                                      of Cisco                    403, 702          702, 703
                                     https://news.microsoft.com/1996/05/29/microso
                                     ft-internet-explorer-3-0-beta-now-available/
    498      FINJAN‐CISCO 700534 –   Research on Proof-Carrying Code for Mobile-      03/26/1997                    Jaeger                Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700539     Code Security – A Position Paper, by Peter Lee        –                                              of Cisco                    403, 702          702, 703
                                     and George Necula                                03/28/1997
    499      FINJAN‐CISCO 700540 –   Wayback Machine Webpage –                         8/14/2019                    Jaeger                Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700541     citeseer.ist.psu.edu                                                                                 of Cisco                    403, 702          702, 703
                                     https://web.archive.org/web/20080601000000*/
                                     citeseerx.ist.psu.edu
    500      FINJAN‐CISCO 700542 –   Wayback Machine Webpage –                        8/14/2019                     Jaeger; Orso          Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700543     www.researchgate.net                                                                                 of Cisco                    403, 702          702, 703
                                     https://web.archive.org/web/20080601000000*/
                                     www.researchgate.net
    501      FINJAN‐CISCO 700599 –   The Relational Model for Database                00/00/1990                    Jaeger; Orso          Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 701165     Management – Version 2 – E.F. Codd                                                                   of Cisco                    403, 702          702, 703
    502      FINJAN‐CISCO 701166 –   The Protection of Information in Computer        4/17/1995                     Jaeger                Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 701220     System, by Jerome H. Saltzer and Michael D.                                                          of Cisco                    403, 702          702, 703
                                     Schroeder
                                     https://www.cs.virginia. edu/-
                                     evans/cs551/saltzer/
    503      FINJAN‐CISCO 701221 –   The Design and Implementation of Tripwire: A     00/00/1994                    Jaeger                Validity, Background            PJE
             FINJAN‐CISCO 701232     File System Integrity Checker, by Gene H. Kim                                                        of Cisco
                                     and Eugene H. Spafford



DM2:12525305.1                                                                                      Page 35 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 37 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s       For
  Trial                                                                                             Exhibit No.                                                   Objections      Responses to      Court’s
 Exh. No.                                                                                                                                                                          Objections         Use
   504    FINJAN‐CISCO 700506 –      Internet World Stats Webpage – Internet           00/00/2019                    Jaeger                Validity, Background    A, 401, 402,    901, 902, 401,
          FINJAN‐CISCO 700510        Growth Statistics 1995 to 2019                                                                        of Cisco                    403, 702          702, 703
                                     https://www.internetworldstats.com/emarketing.
                                     htm
    505      FINJAN‐CISCO 700511 –   Web Archive Webpage – Internet History,           7/20/2011                     Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700512     World Wide Web History, Silicon Valley,                                                               of Cisco                    403, 702          702, 703
                                     Computer Companies, Computer Magazines,
                                     Netvalley
                                     https://web.archive.org/web/20110720213401
                                     /http://www.netvalley.com/
    506      FINJAN‐CISCO 700513 –   Internet Society Guide – Brief History of the     00/00/1997                    Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700531     Internet 1997                                                                                         of Cisco                    403, 702          702, 703
    507      FINJAN‐CISCO 700532 –   Wayback Machine Webpage –                         8/13/2019                     Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700533     https://www.microsoft.com/msj/archive/8326.                                                           of Cisco                    403, 702          702, 703
                                     Aspx
                                     https://web.archive.
                                     org/web/20031201000000*/https://www.micros
                                     oft. com/msj/archive/8326.aspx
    508      FINJAN‐CISCO 700544 –   Wikipedia Webpage – HTTPS                         8/14/2019                     Jaeger; Orso          Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700552     https://en.wikipedia.org/wiki/HTTPS#History                                                           of Cisco                    403, 702          702, 703
    509      FINJAN‐CISCO 700553 –   Web Archive Webpage – O’Reilly Media –             4/6/2001                     Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700556     JavaScriot: How Did We Get Here?, by Steve                                                            of Cisco                    403, 702          702, 703
                                     Champeon
                                     https://web.archive.
                                     org/web/20160719020828/http:/archive.oreilly.
                                     com/pub/a/javascript/2001 /04/06/js
                                     history.html
    510      FINJAN‐CISCO 700557 –   CISA Webpage – Security Tip (ST05-010) –          9/27/2018                     Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700559     Understanding Website Certificates                                                                    of Cisco                    403, 702          702, 703
                                     https://www.us-cert.gov/ncas/tips/ST05-010
    511      FINJAN‐CISCO 700571 –   Wikipedia Webpage – JavaScript                    8/14/2019                     Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
             FINJAN‐CISCO 700598     https://en.wikipedia.org/wiki/JavaScript#Histor                                                       of Cisco                    403, 702          702, 703
                                     y
    512                              Eicar Webpage – Eurpoean Expert Group for         3/20/2020                     Orso                  Validity, Background    A, 401, 402,    901, 902, 401,
                                     IT-Security – Welcome to Eicar                                                                        of Cisco                    403, 702          702, 703
                                     https://www.eicar.org
    513      FINJAN‐CISCO 697491 –   Cisco Guide – Cisco Email Security Appliance      09/00/2015                    Cole; Mitzenmacher;   Infringement,
             FINJAN‐CISCO 697506     URL Filtering – Version 1.3                                                     Medvidovic            Background of Cisco,
                                                                                                                                           Willfulness
    514      FINJAN‐CISCO 697507 –   Cisco Webpage – Testing Outbreak Filter URl        7/3/2018                     Cole; Mitzenmacher;   Infringement,
             FINJAN‐CISCO 697511     Rewriting - Document ID: 213465                                                 Medvidovic            Background of Cisco,
                                     https://www.cisco.com/c/en/us/support/docs/sec                                                        Willfulness
                                     urity/email-security-appliance/213465-testing-
                                     outbreak-filter-url-rewriting.html
    515      FINJAN‐CISCO 697512 –   Cisco Webpage – URL Filtering Configuration       9/13/2018                     Cole; Mitzenmacher;   Infringement,
             FINJAN‐CISCO 697520     and Best Practices for Cisco Email Security –                                   Medvidovic            Background of Cisco,
                                     Document ID: 118775                                                                                   Willfulness
                                     https ://www.cisco.com/c/en/us/
                                     support/docs/security/emai1-security-
                                     appliancel/18775-technote-esa-00.html




DM2:12525305.1                                                                                       Page 36 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 38 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date      Deposition        Sponsoring Witness          Purpose             Cisco’s           Plaintiff’s       For
  Trial                                                                                           Exhibit No.                                                      Objections        Responses to      Court’s
 Exh. No.                                                                                                                                                                             Objections         Use
   516    FINJAN‐CISCO 697521 –      Screenshots                                     00/00/0000                    Cole; Mitzenmacher;    Infringement,
          FINJAN‐CISCO 697621                                                                                      Medvidovic             Background of Cisco,
                                                                                                                                          Willfulness
    517      FINJAN‐CISCO 697622 –   Intrusion Policy Report – test - Modified By    7/27/2019                     Cole; Mitzenmacher;    Infringement,
             FINJAN‐CISCO 698016     admin                                                                         Medvidovic             Background of Cisco,
                                                                                                                                          Willfulness
    518      FINJAN‐CISCO 698017 –   Screenshots                                     00/00/0000                    Cole; Mitzenmacher;    Infringement,
             FINJAN‐CISCO 698064                                                                                   Medvidovic             Background of Cisco,
                                                                                                                                          Willfulness
    519      FINJAN‐CISCO 698065 –   Finjan Holdings Monthly Report                  07/00/2019                    Cole; Mitzenmacherl    Infringement,
             FINJAN‐CISCO 698067                                                                                   Medvidovic             Background of Cisco,
                                                                                                                                          Willfulness
    520      FINJAN‐CISCO 698068 –   Screenshots                                     00/00/0000                    Cole; Mitzenmacher;    Infringement,
             FINJAN‐CISCO 698117                                                                                   Medvidovic; Hartstein; Background of
                                                                                                                   Chinn                  Finjan, Willfulness
    521      FINJAN‐CISCO 698118     Email from Michael Mitzenmacher to              7/27/2019                     Cole; Mitzenmacher;    Infringement,           401, 402, 403                 401
                                     bjefferson@ericsplace.freedynamicdns.net Re:                                  Medvidovic             Background of Cisco,
                                     Mitzenmacher test, 2nd part, outbreak filters                                                        Willfulness
    522      FINJAN‐CISCO 698119     Email from Michael Mitzenmacher to              7/27/2019                     Cole; Mitzenmacher;    Infringement,           401, 402, 403                 401
                                     bjefferson@ericsplace.freedynamicdns.net Re:                                  Medvidovic             Background of Cisco,
                                     Mitzenmacher test ; outbreak filters                                                                 Willfulness
    523      FINJAN‐CISCO 698120     Email from Michael Mitzenmacher to              7/27/2019                     Cole; Mitzenmacher;    Infringement,           401, 402, 403                 401
                                     bjefferson@ericsplace.freedynamicdns.net Re:                                  Medvidovic             Background of Cisco,
                                     Mitzenmacher; Testing Email                                                                          Willfulness
    524      FINJAN‐CISCO 698121     Email from Michael Mitzenmacher to              7/27/2019                     Cole; Mitzenmacher;    Infringement,           401, 402, 403                 401
                                     bjefferson@ericsplace.freedynamicdns.net Re:                                  Medvidovic             Background of Cisco,
                                     Mitzenmacher; testing URL Filtering                                                                  Willfulness
    525      FINJAN‐CISCO 698122 –   Screenshots                                     00/00/0000                    Cole; Mitzenmacher;    Infringement,           401, 402, 403                 401
             FINJAN‐CISCO 698220                                                                                   Medvidovic             Background of Cisco,
                                                                                                                                          Willfulness
    526      FINJAN‐CISCO 700130 –   Palo Alto Networks Webpage – Test a Sample       10/2/2018                    Cole; Mitzenmacher;    Infringement,        A, 401, 402, 403       901, 902, 401
             FINJAN‐CISCO 700134     Malware File – Document: WildFire                                             Medvidovic             Background of Cisco,
                                     Administrators Guide                                                                                 Willfulness
                                     (/content/techdocs/en_US/wildfire/7-1/wildfire-
                                     admin.html)
                                     https://docs.paloaltonetworks.com/wildfire/7-
                                     1/wildfire-admin/submit-files-for-wildfire-
                                     analysis/test-a-sample-malware-file
    527      FINJAN‐CISCO 700135 –   Didier Stevens Webpage – Test File: PDF With 8/28/2015                        Cole; Mitzenmacher;    Infringement,              A, 401, 402,     901, 902, 401,
             FINJAN‐CISCO 700141     Embedded DOC Dropping EICAR                                                   Medvidovic             Background of Cisco,           403, 702           702, 703
                                     https://blog.didierstevens.com/2015/08/28/test-                                                      Willfulness
                                     file-pdf-with-embedded-doc-dropping-eicar/
    528                              Decision, Finjan, Inc. v. Secure Computing       11/4/2010                    Cole; Mitzenmacher;    Infringement,        401, 402, 403, IE           401, 402
                                     Corporation, Cyberguard Corporation, and                                      Medvidovic             Background of Cisco,
                                     Webwasher AG. and Does 1 through 100 , US                                                            Willfulness
                                     Court of Appeals, 2009-1576, -1594, Decided:
                                     November 4, 2020
    529                              Joint Special Verdict Form, Finjan Software,    00/00/0000                    Layne-Farrar           Damages                401, 402, 403, IE         401, 402
                                     LTD. v. Secure Computing Corporation et al. ,
                                     U.S.D.C., District of Delaware, Civil Action
                                     No. 06-369 GMS (Dkt. 226)




DM2:12525305.1                                                                                     Page 37 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 39 of 78
                                                                                       Finjan, Inc. v. Cisco Systems, Inc.
                                                                                      No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                             Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX                Bates Range                      Description                       Date       Deposition        Sponsoring Witness           Purpose            Cisco’s         Plaintiff’s      For
  Trial                                                                                            Exhibit No.                                                      Objections      Responses to     Court’s
 Exh. No.                                                                                                                                                                            Objections        Use
   530                               Judgment, Finjan Software, LTD. v. Secure        3/28/2008                     Bims; Layne-Farrar      Validity            401, 402, 403, IE         401, 402
                                     Computing Corporation et al. , U.S.D.C.,                                                               Damages
                                     District of Delaware, Civil Action No. 06-369                                                          Background of Cisco
                                     GMS, Dkt. 242
    531                              Memorandum, Finjan Software, LTD. v.             8/18/2009                     Bims; Layne-Farrar      Validity            401, 402, 403, IE         401, 402
                                     Secure Computing Corporation et al. ,                                                                  Damages
                                     U.S.D.C., District of Delaware, Civil Action                                                           Background of Cisco
                                     No. 06-369 (GMS), Dkt. 305
    532                              Finjan SEC Filing – Finjan Holdings, Inc. Form    6/3/2013                     Bims; Layne-Farrar      Validity
                                     8-K                                                                                                    Damages
                                                                                                                                            Background of Cisco
    533                              Edgar Pro – Finjan SEC Filing – Finjan       4/21/2017                         Layne-Farrar;           Damages
                                     Holdings, Inc. Form 8-K                                                        Hartstein; Chinn        Background of Finjan
    534                              Gartner Webpage – Best Unified Threat       09/00/2018                         Layne-Farrar;           Damages                 401, 402, 403             401
                                     Management of 2018 as Reviewed by                                              Hartstein; Chinn        Background of Finjan
                                     Customers – Customers’ Choice - Sep 2018
    535                              BEW Global Webpage – BEW Global Selected      9/3/2014                         Layne-Farrar            Damages                 401, 402, 403             401
                                     as Service Provider of Choice for Websense
                                     TRITON® QuickStart Solutions
                                     https://www.globenewswire.com/news-
                                     release/2014/09/03/1183141/0/en/BEW-Global-
                                     Selected-as-Service-Provider-of-Choice-for-
                                     Websense-TRITON-%E2%80%A61/2

    536                              Cisco Webpage – The Network – Cisco               1/4/2007                     Layne-Farrar            Damages
                                     Announces Agreement to Acquire IronPort
                                     https://newsroom.cisco.com/press-release-
                                     content?type=webcontent&articleId=2786535
    537                              Cisco Webpage – The Network – Cisco              7/23/2013                     Layne-Farrar            Damages                401, 402, 403,             401
                                     Announces Agreement to Acquire Sourcefire                                                                                                MIL
                                     https://newsroom.cisco.com/press-release-
                                     content?type=webcontent&articleId=1225204
    538                              Cisco Webpage–Cisco Blog–Talos Group–            10/17/2019                    Cole; Layne-Farrar;     Infringement,
                                     Talos                                                                          Medvidovic;             Background of Cisco,
                                     https://blogs.cisco.com/author/talos                                           Mitzenmacher; Deeble;   Willfulness
                                                                                                                    Eddy; Romanski          Damages
    539                              Cisco Webpage – The Network – Cisco              10/7/2013                     Layne-Farrar            Damages                401, 402, 403,             401
                                     Completes Acquisition of Sourcefire                                                                                                      MIL
                                     https://newsroom.cisco.com/press-release-
                                     content?articleId=1273122
    540                              Cisco Recognized by Frost & Sullivan for          3/5/2019                     Layne-Farrar            Damages                 401, 402, 403             401
                                     Dominating the Global Network Firewall
                                     Market with 19 Percent of the Market Share
    541      CISCO‐FINJAN 00000037   IDC Solution Brief – Assessing the Business      07/00/2016                    Layne-Farrar            Damages
                                     Value of Endpoint Specialized Threat Analysis
                                     and Protection Solutions
    542      CISCO‐FINJAN 00000456   Cisco Document – AMP/Threat Grid on              3/16/2015                     Layne-Farrar            Damages                   EXCL (CN)
                                     Meraki MX Product Requirement Document –
                                     Document Number EDCS-1485966




DM2:12525305.1                                                                                      Page 38 of 77
                                        Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 40 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                           Description                       Date       Deposition        Sponsoring Witness          Purpose           Cisco’s        Plaintiff’s       For
  Trial                                                                                              Exhibit No.                                                    Objections     Responses to      Court’s
 Exh. No.                                                                                                                                                                           Objections         Use
   543    CISCO-FINJAN-YS 00000456 -   Email from Shlomo Touboul to Yoav Samet re:      3/29/2004                     Cole; Layne-Farrar;    Infringement,                       H NH, 803, 803(6)
          CISCO-FINJAN-YS 00000457     Final TS with the proposed modification clause                                 Medvidovic;            Background of Cisco,
                                                                                                                      Mitzenmacher           Willfulness
                                                                                                                                             Damages
    544      CISCO‐FINJAN 00071909     Gartner Document – Magic Quadrant for            12/14/2011                    Layne-Farrar; Touboul; Damages
                                       Enterprise Network Firewalls – Analyst(s):                                     Samet                  Willfulness
                                       Greg Young, John Pescatore                                                                            Background of
                                                                                                                                             Finjan/Cisco
    545      CISCO‐FINJAN 00071911     Gartner Document – Magic Quadrant for            5/25/2011                     Layne-Farrar           Damages
                                       Secure Web Gateway – Analyst(s): Lawrence
                                       Orans, Peter Firstbrook
    546      CISCO‐FINJAN 00072126     Gartner Document – Magic Quadrant for             7/5/2012                     Layne-Farrar           Damages
                                       Intrusion Prevention Systems – Analyst(s):
                                       Greg Young, John Pescatore
    547      WITHDRAWN
    548      CISCO‐FINJAN 00072687     Cisco Presentation – Offer Strategy –            6/24/2014                     Cole; Layne-Farrar;    Infringement,
                                       ThreatGRID                                                                     Medvidovic;            Background of Cisco,
                                                                                                                      Mitzenmacher; Eddy;    Willfulness
                                                                                                                      Kuruganti              Damages
    549      WITHDRAWN
    550      CISCO‐FINJAN 00075122     Cisco Presentation – Cisco Firepower NGFW – 00/00/2016                         Layne-Farrar; Hwang    Infringement,          401, 402, 403              401
                                       Anticipate, block, and respond to threats                                                             Background of Cisco,
                                                                                                                                             Damages
    551      CISCO‐FINJAN 00075454     Gartner Technical Professional Advice –         6/7/2016                       Layne-Farrar           Damages
                                       Assessing Secure Web Gateway Technologies
                                       – Analyst(s): Patrick Hevesi
    552      CISCO‐FINJAN 00075457     Gartner Document – Magic Quadrant for          1/30/2017                       Layne-Farrar           Damages
                                       Endpoint Protection Platforms – ID:
                                       G00301183 – Analyst(s): Eric Ouellet, Ian
                                       McShane, Avivah Litan
    553      CISCO‐FINJAN 00075459     Gartner Document – Magic Quadrant for          8/30/2016                       Layne-Farrar           Damages
                                       Unified Threat Management - Analyst(s):
                                       Jeremy D'Hoinne, Adam Hils, Rajpreet Kaur
    554      CISCO‐FINJAN 00075461     Gartner Webpage – Competitive Landscape:      11/25/2015                       Layne-Farrar           Damages
                                       Carrier-Class Network Firewalls – ID:
                                       G00280397 – Analyst(s): Deborah Kish,
                                       Lawrence Pingree
    555      CISCO‐FINJAN 00075465     Gartner Document – Magic Quadrant for          5/25/2016                       Layne-Farrar           Damages
                                       Enterprise Network Firewalls – ID:
                                       G00277994 – Analyst(s): Adam Hils, Jeremy
                                       D'Hoinne, Rajpreet Kaur, Greg Young
    556      CISCO‐FINJAN 00075466     Gartner Document – Magic Quadrant for           6/6/2016                       Layne-Farrar           Damages
                                       Secure Web Gateways – ID: G00279134 –
                                       Analyst(s): Lawrence Orans, Peter Firstbrook
    557      CISCO‐FINJAN 00076048     Magic Quadrant for Endpoint Protection          2/1/2016                       Layne-Farrar           Damages
                                       Platforms – ID: G00273851 – Analyst(s): Peter
                                       Firstbrook, Eric Ouellet
    558      CISCO‐FINJAN 00076218     Cisco Presentation – AMP Deep Dive – Day 2 - 00/00/0000                        Layne-Farrar           Damages                         403               401
                                        Connector Deep Dive




DM2:12525305.1                                                                                        Page 39 of 77
                                        Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 41 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                         Date      Deposition        Sponsoring Witness           Purpose           Cisco’s        Plaintiff’s       For
  Trial                                                                                              Exhibit No.                                                     Objections     Responses to      Court’s
 Exh. No.                                                                                                                                                                            Objections         Use
   559    CISCO‐FINJAN 00076237        Cisco Presentation – AMP Threat Grid             02/20/2017                    Cole; Layne-Farrar;     Infringement,
                                       Integrations with Web, Email and Endpoint             –                        Medvidovic;             Background of Cisco,
                                       Security – CiscoLive! – Berlin                   02/24/2017                    Mitzenmacher            Willfulness
                                                                                                                                              Damages
    560      CISCO‐FINJAN 00079462     Excel Spreadsheet – 5 Year Model, 2012 -         00/00/0000                    Cole; Layne-Farrar;     Infringement,
                                       2014 Quarter by Quarter                                                        Medvidovic;             Background of Cisco,
                                                                                                                      Mitzenmacher            Willfulness
                                                                                                                                              Damages
    561      CISCO‐FINJAN 00079714     Grant Thornton Report – US Transfer Pricing     12/31/2012                     Layne-Farrar            Damages                         PJE
                                       Planning Study – Sourcefire, Inc. – Fiscal Year
                                       Ending December 31, 2012
    562      CISCO‐FINJAN 00080842     Cisco Webpage – Cisco Blogs – Cisco named a 1/25/2018                          Layne-Farrar            Damages
                                       Visionary for AMP for Endpoints in Gartner’s
                                       2018 Magic Quadrant for Endpoint Protection
                                       Platforms, by Jason Lamar
    563      WITHDRAWN
    564      CISCO‐FINJAN 00081567     OEM Software Agreement between Cisco              4/7/1998                     Layne-Farrar; Yoran     Damages, Willfulness            PJE
                                       Systems, Inc. and Finjan Software, Inc.
    565      CISCO‐FINJAN 00081628     Cisco Presentation – Finjan Follow-on Round      2/16/2006                     Layne-Farrar; Hartstein Damages, Willfulness     PJE, H, 602 NH, 803, 803(6),
                                                                                                                                                                                               602

    566      CISCO‐FINJAN 00081655 –   Cisco Guide – Finjan Follow-on Investment –      2/14/2008                     Cole; Layne-Farrar;     Damages,                        PJE
             CISCO‐FINJAN 00081703     CC+EC (time sensitive)                                                         Medvidovic;             Infringement,
                                                                                                                      Mitzenmacher            Background of Cisco,
                                                                                                                                              Willfulness
    567      CISCO‐FINJAN 0008596      Cisco Presentation – Cloud Sandbox Throttle    09/00/2015                      Layne-Farrar            Damages
                                       Limits Included in Basic AMP License
    568      CISCO‐FINJAN 00086827     Cisco Document – AMP Threat Grid               00/00/0000                      Layne-Farrar            Damages
                                       Operational Deployment Guide in an AMP
                                       Everywhere Architecture
    569      CISCO‐FINJAN 0008716      Cisco Document - Advanced Malware Weekly          2015                         Cole; Layne-Farrar      Damages,                 DUPE, PJE
                                       Report 1.0.0, Prepared for Inova Health System                                                         Infringement,
                                       Week 33 - Prepared by AMP, Cisco                                                                       Background of Cisco,
                                                                                                                                              Willfulness
    570      WITHDRAWN
    571      CISCO‐FINJAN 00202256     Cisco Ordering Guide – Cisco Security            11/00/2014                    Layne-Farrar;           Damages;                        PJE
                                       Ordering Guide for Legacy Sourcefire Products                                  Watchinski              Infringement,
                                       and Services                                                                                           Background of Cisco
    572      CISCO‐FINJAN 00205363     Cisco At a glance – Cisco Email Security         06/00/2018                    Layne-Farrar; Valerdi   Damages
    573      CISCO‐FINJAN 00245096     TechValidate Webpage – TechValidate              00/00/0000                    Layne-Farrar            Damages                    401, 402              401
                                       Research on Cisco Advanced Malware
                                       Protection
    574      CISCO‐FINJAN 00245098     TechValidate Webpage – TechValidate              00/00/0000                    Layne-Farrar            Damages                    401, 402              401
                                       Research on Cisco Advanced Malware
                                       Protection
    575      CISCO‐FINJAN 00251432     Forrester Document – Quick Take: Cisco           5/22/2014                     Layne-Farrar            Damages                      DUPE
                                       Acquires ThreatGrid, Bolstering Advanced
                                       Malware Protection, by Rick Holland,
                                       Stephanie Balaouras, and John Kindervag
    576      CISCO‐FINJAN 00256743     Email from Bret Hartman to Mohammed              9/16/2015                     Layne-Farrar; Yoran     Damages; Willfulness          EXCL
                                       Ahmed et al., Re: IBM Meeting Notes: 9/10/15




DM2:12525305.1                                                                                        Page 40 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 42 of 78
                                                                                               Finjan, Inc. v. Cisco Systems, Inc.
                                                                                              No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                     Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                          Date      Deposition        Sponsoring Witness          Purpose            Cisco’s          Plaintiff’s     For
  Trial                                                                                                 Exhibit No.                                                     Objections       Responses to    Court’s
 Exh. No.                                                                                                                                                                                 Objections       Use
   577    WITHDRAWN
   578    CISCO‐FINJAN 00271950         Cisco Webpage – Cisco Announces Intent to          10/27/2009                    Layne-Farrar          Damages
                                        Acquire ScanSafe, Leading SaaS Web Security
                                        Provider – Will Broaden Existing On-Premise
                                        Web Security Offering and Expand Cloud-
                                        Based Service Opportunities
                                        http://newsroom.cisco.com/dlls/2009/corp_102
                                        709.html?print=true
    579      CISCO‐FINJAN 00310938      Cisco Document – Talos Intelligence – Cisco        00/00/0000                    Layne-Farrar          Damages                   401, 402, 403             401
                                        Security’s Threat Intelligence Organization
    580      WITHDRAWN
    581      WITHDRAWN
    582      WITHDRAWN
    583      CISCO‐FINJAN 00311774      Excel Spreadsheet – 2015                           00/00/2015                    Layne-Farrar; Eddy    Damages                  MSJ, 401/402,              401
                                                                                                                                                                                  403
    584      WITHDRAWN
    585      WITHDRAWN
    586      WITHDRAWN
    587      WITHDRAWN
    588      WITHDRAWN
    589      CISCO‐FINJAN 00312379      Excel Spreadsheet – Total number of samples        03/00/2017                    Layne-Farrar; Eddy    Damages                   401, 402, 403             401
                                        submitted to Threat Grid for analysis                   –
                                                                                           02/00/2019
    590      CISCO‐FINJAN 00312380      Excel Spreadsheet – Daily Averages – All           01/00/2015                    Layne-Farrar          Damages                   401, 402, 403             401
                                        Sources including Internal                              –
                                                                                           04/00/2019
    591      WITHDRAWN
    592      WITHDRAWN
    593      WITHDRAWN
    594      WITHDRAWN
    595      CISCO‐FINJAN 00512414 –    Britannica Webpage – Cisco Systems –               7/19/2019                     Layne-Farrar; Eddy    Damages
             CISCO‐FINJAN 00512419      American Company – Written By: Robert
                                        Lewis
                                        https://www.britannica.com/topic/Cisco-
                                        Systems-lnc
    596      CISCO‐FINJAN‐YS 00000433   Email from Yoram Snir to Richard Palmer Jr.        3/15/2004                     Layne-Farrar          Damages                         H, 602 NH, 803, 803(6),
                                        et al., Re: FW: Finjan Debrief summary                                                                                                                    602

    597      WITHDRAWN
    598      CISCO‐FINJAN‐YS 00001047   Email from Samir Sood to Yoav Samet Re:            10/19/2004                    Cole; Layne-Farrar;   Damages,                        H, 602 NH, 803, 803(6),
                                        FW: Yoav Samet with attachments                                                  Medvidovic;           Infringement,                                      602
                                                                                                                         Mitzenmacher;         Background of
                                                                                                                         Varanasi; Touboul;    Cisco/Finjan,
                                                                                                                         Samet; Hartstein      Willfullness, Validity
    599      CISCO‐FINJAN‐YS 00001115   Vital Security Manual – Vital Security 8.0         00/00/2004                    Layne-Farrar; Samet   Damages,                  401, 402, 403             401
                                        Appliance User Manual – Draft 19                                                                       Willfulness,
                                                                                                                                               Damages,
                                                                                                                                               Background of
    600      WITHDRAWN
    601      WITHDRAWN




DM2:12525305.1                                                                                           Page 41 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 43 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                        Date       Deposition        Sponsoring Witness               Purpose            Cisco’s        Plaintiff’s        For
  Trial                                                                                                  Exhibit No.                                                          Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                                     Objections          Use
   602    CISCO-FINJAN-YS 00001788        Email from Michael Eisenberg to Asher Polani      10/8/2005                     Cole; Layne-Farrar;        Damages,                   PJE, H, 602 NH, 803, 803(6),
                                          et al., Re: RE: Finjan Transition Status – Snap                                 Medvidovic;                Infringement,                                        602
                                          Shot (October 8th 2005) - Confidential                                          Mitzenmacher;              Background of
                                                                                                                          Varanasi; Touboul;         Cisco/Finjan,
                                                                                                                          Hartstein                  Willfullness, Validity
    603      CISCO‐FINJAN‐YS 00001870     Finjan Software Guide – Board Meeting -           12/1/2005                     Layne-Farrar; Samet;       Damages,                          PJE
                                          General                                                                         Hartstein                  Willfulness,
                                                                                                                                                     Background of
    604      CISCO‐FINJAN‐YS 00001872     Finjan Software Presentation – Board Meeting -    12/1/2005                     Layne-Farrar;              Damages,                       H, 602 NH, 803, 803(6),
                                          General                                                                         Tompkins; Hartstein;       Willfulness,                                      602
                                                                                                                          Chinn                      Background of
    605      CISCO‐FINJAN‐YS 00001878     Email from Asher Polani to Arah Naveh et al.,     12/6/2005                     Layne-Farrar;              Damages,                       H, 602 NH, 803, 803(6),
                                          Re: Finjan Transition Status - Snap Shot                                        Tompkins; Hartstein;       Willfulness,                                      602
                                          (Dece.3rd 2005) - Confidential                                                  Chinn                      Background of
    606      CISCO‐FINJAN‐YS 00001996-    Email from Asher Polani to Arad Naveh et al.,     1/10/2006                     Layne-Farrar;              Damages,                       H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00001997     Re: Finjan Board 10Jan2006.ppt with                                             Tompkins; Samet;           Willfulness,                                      602
                                          attachment                                                                      Hartstein; Chinn           Background of
    607      CISCO‐FINJAN‐YS 00002001 -   Email from Asher Polani to Arah Naveh et al.,     1/14/2006                     Layne-Farrar;              Damages,                       H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00002006     Re: Finjan Transition Status – Snap Shot (Jan.                                  Tompkins; Samet;           Willfulness,                                      602
                                          14th 2006) - Confidential with attachments                                      Hartstein; Chinn           Background of
                                                                                                                                                     Cisco/Finjan

    608      WITHDRAWN
    609      CISCO‐FINJAN‐YS 00002909     Gartner Document – Introducing the Secure         3/20/2007                     Layne-Farrar;              Damages,                       H, 602 NH, 803, 803(6),
                                          Web Gateway – ID Number: G00146229 – By:                                        Tompkins; Samet;           Willfulness,                                      602
                                          Peter Firstbrook, Arabella Hallawell, Lawrence                                  Hartstein; Chinn           Background of
                                          Orans                                                                                                      Cisco/Finjan
    610      CISCO‐FINJAN‐YS 00003075     Email from Re: Huck Mediation – Attorney-         9/26/2007                     Layne-Farrar               Damages                        H, 602 NH, 803, 803(6),
                                          Client Privileged                                                                                                                                            602

    611      CISCO‐FINJAN‐YS 00003330     Finjan Presentation – A quick look on how the     00/00/0000                    Layne-Farrar;              Damages,
                                          market looked in 2006                                                           Tompkins; Samet; Ben-      Willfulness,
                                                                                                                          Itzhak; Chinn; Hartstein   Background of
    612      CISCO‐FINJAN‐YS 00003421 –   Email from Keith Valory to Yoav Samet et al.,     2/12/2008                     Layne-Farrar               Damages                        H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00003425     Re: RE: Finjan                                                                                                                                               602

    613      CISCO‐FINJAN‐YS 00003592     Email from Eric Benhamou to Alex Rogers et        3/24/2008                     Cole; Layne-Farrar;   Damages,                        PJE, H, 602 NH, 803, 803(6),
                                          al., Re: Agenda                                                                 Mitzenmacher; Valory; Infringement,                                           602
                                                                                                                          Samet                 Background of
                                                                                                                                                Cisco/Finjan,
                                                                                                                                                Willfulness;
    614      CISCO‐FINJAN‐YS 00003658     Intellectual Property Enforcement Strategy for    00/00/0000                    Layne-Farrar;         Damages,                               PJE
                                          Finjan Vital Security Prepared by King &                                        Tompkins; Chinn;      Willfulness,
                                          Spalding                                                                        Samet                 Background of
    615      CISCO‐FINJAN‐YS 00004176     Finjan Presentation – Finjan BOD Meeting           9/9/2008                     Cole; Layne-Farrar;   Damages,                            H, 602 NH, 803, 803(6),
                                                                                                                          Chinn; Hartstein      Infringement,                                          602
                                                                                                                                                Background of Cisco,
                                                                                                                                                Willfulness
    616      CISCO‐FINJAN‐YS 00004177-    Email from John Vigouroux to John Vigouroux        9/8/2008                     Layne-Farrar; Chinn;  Damages                             H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00004178     et al., Re: RE: Finjan Board Pack - 9.9.08’                                     Hartstein                                                                    603
                                          New York City with attachment




DM2:12525305.1                                                                                            Page 42 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 44 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                             Description                       Date       Deposition        Sponsoring Witness         Purpose             Cisco’s        Plaintiff’s       For
  Trial                                                                                                Exhibit No.                                                     Objections     Responses to      Court’s
 Exh. No.                                                                                                                                                                              Objections         Use
   617    CISCO‐FINJAN‐YS 00004191        Gartner Document – Magic Quadrant for          9/11/2008                      Layne-Farrar;         Damages,                 401, 402, 403,  401, 901, 902,
                                          Secure Web Gateway – ID Number:                                               Tompkins; Chinn;      Willfulness,                  AUTH, H NH, 803, 803(6)
                                          G00160130 – By: Peter Firstbrook, Lawrence                                    Samet; Ben-Itzhak     Background of
                                          Orans                                                                                               Cisco/Finjan; Validity
    618      CISCO‐FINJAN‐YS 00004397 -   Email from John Vigouroux to Eric Benhamou     2/24/2009                      Layne-Farrar          Damages                         H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00004398     et al., Re: Finjan Feb BOD meeting with                                                                                                                602
                                          attachment
    619      CISCO‐FINJAN‐YS 00004822     Email from Yoav Samet to Hui Jane Yang Re:     12/10/2009                     Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          FW: Finjan with attachments                                                   Tompkins; Chinn;      Willfulness,                                      602
                                                                                                                        Samet                 Background of
    620      CISCO‐FINJAN‐YS 00004823     Email from Ron Kraitsma to Ron Kraitsman       11/10/2009                     Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Re: Fainjan Software Inc. 228 notice                                          Tompkins; Samet       Willfulness,                                      602
                                                                                                                                              Background of
    621      CISCO‐FINJAN‐YS 00004824     Patent License Agreement between M86             11/2/2009                    Layne-Farrar          Damages,                         DUPE
                                          Security, Inc., M86 Americas, Inc. and Finjan,                                                      Background of Finjan
                                          Inc.
    622      CISCO‐FINJAN‐YS 00004825     Finjan Software Inc. Indemnification             5/15/2007                    Layne-Farrar;         Damages,                   DUPE, PJE,              401
                                          Agreement between Finjan Software, Inc. and                                   Hartstein; Garland;   Background of Finjan      401, 402, 403
                                          Mr. Adam Fisher                                                               Chaperot; Chinn
    623      CISCO‐FINJAN‐YS 00004826     Sale and Purchase Agreement between Finjan       11/2/2009                    Layne-Farrar;         Damages,                         DUPE
                                          Software (UK) Ltd., Finjan Software Inc., and                                 Hartstein; Chinn      Background of Finjan
                                          Finjan Software Ltd.
    624      CISCO‐FINJAN‐YS 00004827     Non-Competition and Non-Solicitation             11/2/2009                    Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Agreement between M86 Security, Inc. and                                      Hartstein; Chinn      Background of Finjan                              602
                                          M86 Americas, Inc. and Finjan Software Inc.,
                                          Finjan, Inc. Finjan Software (UK) Limited and
                                          Finjan Software BV
    625      CISCO‐FINJAN‐YS 00004828     Indemnification Agreement between M86            11/2/2009                    Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Security, Inc., Finjan Software Ltd., Finjan                                  Hartstein; Chinn      Background of Finjan                              602
                                          Software Inc., and Finjan Inc.
    626      CISCO‐FINJAN‐YS 00004829     Exhibit A – Bill of Sale between Finjan          11/2/2009                    Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Software Inc., Finjan Inc., Finjan Software                                   Hartstein; Chinn      Background of Finjan                              602
                                          (UK) Limited, Finjan Software BV and M86
                                          Americas, Inc.
    627      CISCO‐FINJAN‐YS 00004830     Amended and Restated Drag-Along and Tag-         11/2/2009                    Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Along Agreement between M86 Security, Inc.,                                   Hartstein; Chinn      Background of Finjan                              602
                                          8e6 Corp., Marshal Holdings Limited, Updata
                                          Partners IV, L.P., Avinti Holdings, LLC, Finjan
                                          Software Inc., Finjan Inc.
    628      CISCO‐FINJAN‐YS 00004831     Amended and Restated Right of First Refusal      11/2/2009                    Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          and Co-Sale Agreement between M86                                             Hartstein; Chinn      Background of Finjan                              602
                                          Security, Inc. 8e6 Corp., Marshal Holdings
                                          Limited, Avinti Holdings, LLC, Jeron Paul,
                                          Finjan Software Inc., Finjan Inc.
    629      CISCO‐FINJAN‐YS 00004832     Amended and Restated Certificate of             10/30/2009                    Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Incorporation of M86 Security, Inc.                                           Hartstein; Chinn      Background of Finjan                              602

    630      CISCO‐FINJAN‐YS 00004833     M86 Security, Inc. Amended and Restated        11/2/2009                      Layne-Farrar;         Damages,                 DUPE, H, 602 NH, 803, 803(6),
                                          Investors’ Rights Agreement                                                   Hartstein; Chinn      Background of Finjan                              602




DM2:12525305.1                                                                                          Page 43 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 45 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                       Date       Deposition        Sponsoring Witness         Purpose           Cisco’s       Plaintiff’s        For
  Trial                                                                                               Exhibit No.                                                   Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                          Objections          Use
   631    CISCO‐FINJAN‐YS 00004834      Amended and Restated Voting Agreement            11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        between M86 Security, Inc. and the Persons                                     Hartstein; Chinn      Background of Finjan                              602
                                        Listed on Schedule A and Schedule B
    632      CISCO‐FINJAN‐YS 00004835   Certification of Non-Foreign Status              11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                                                                                                       Hartstein; Chinn      Background of Finjan                            602

    633      CISCO‐FINJAN‐YS 00004836   Power of Attorney/Proxy of the Seller – Finjan   11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        Software Inc. herewith authorizes Mr.                                          Hartstein; Chinn      Background of Finjan                            602
                                        Johannes Bitzer and Jochen Reiter to represent
                                        the undersigned in connection with the
                                        assignment of all shares in Finjan Software
                                        GmbH with its seat in Ottobrunn to M86
                                        Security, Inc., a Delaware corporation
    634      CISCO‐FINJAN‐YS 00004837   Finjan Software Inc. – The 2003 Global Share     00/00/0000                    Layne-Farrar;         Damages,                      DUPE
                                        Option Plan                                                                    Hartstein; Chinn      Background of Finjan
    635      CISCO‐FINJAN‐YS 00004838   Amendment – Agreement for the Provision of       6/13/2007                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        a Loan Facility between Kreos Capital III                                      Hartstein; Chinn      Background of Finjan                            602
                                        Limited and Finjan Software Ltd.
    636      CISCO‐FINJAN‐YS 00004839   Agreement between Finjan Software, Inc. and      10/00/2009                    Layne-Farrar;         Damages,                      DUPE
                                        Kreos Capital III Limited                                                      Hartstein; Chinn      Background of Finjan
    637      CISCO‐FINJAN‐YS 00004840   Amended and Restated Guaranty Agreement          10/00/2009                    Layne-Farrar;         Damages,                      DUPE
                                        between Finjan Software Inc. and Kreos                                         Hartstein; Chinn      Background of Finjan
                                        Capital III Limited
    638      CISCO‐FINJAN‐YS 00004841   Amended and Restated Certificate of              11/00/2009                    Layne-Farrar;         Damages,                      DUPE
                                        Incorporation of Finjan Software Inc.                                          Hartstein; Chinn      Background of Finjan
    639      CISCO‐FINJAN‐YS 00004842   Finjan Software Inc. Action by Unanimous         11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        Written Consent of the Board of Directors                                      Hartstein; Chinn      Background of Finjan                            602

    640      CISCO‐FINJAN‐YS 00004843   Finjan Inc. Promissory Note                      11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                                                                                                       Hartstein; Chinn      Background of Finjan                            602

    641      CISCO‐FINJAN‐YS 00004844   IP Transfer Agreement between Finjan             11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        Software Ltd. and Finjan Inc.                                                  Hartstein; Chinn      Background of Finjan                            602

    642      CISCO‐FINJAN‐YS 00004845   Schedule A1 – Retained Intellectual Property     00/00/0000                    Layne-Farrar;         Damages,                      DUPE
                                                                                                                       Hartstein; Chinn      Background of Finjan
    643      CISCO‐FINJAN‐YS 00004846   Stock and Asset Purchase Agreement among         11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        M86 Security, Inc., M86 Americas, Inc., Finjan                                 Hartstein; Chinn      Background of Finjan                            602
                                        Software Inc., Finjan Inc., Finjan Software
                                        (UK) Limited and Finjan Software B.V.

    644      CISCO‐FINJAN‐YS 00004847   Loan Promissory Note between Finjan              10/00/2009                    Layne-Farrar;         Damages,                      DUPE
                                        Software, Inc. and Marshal Holdings Limited                                    Hartstein; Chinn      Background of Finjan
    645      CISCO‐FINJAN‐YS 00004848   Written Consent of the Stockholders of Finjan    11/2/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        Software Inc.                                                                  Hartstein; Chinn      Background of Finjan                            602

    646      CISCO‐FINJAN‐YS 00004849   Notice to Certain Stockholders Pursuant to       11/8/2009                     Layne-Farrar;         Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        Section 228(E) of the Delaware General                                         Hartstein; Chinn      Background of Finjan                            602
                                        Corporation Law
    647      CISCO‐FINJAN‐YS 00004850   Email from Yoav Samet to Gadi Maier Re:          12/10/2009                    Layne-Farrar;         Damages,                      H, 602 NH, 803, 803(6),
                                        Finjan Status                                                                  Hartstein; Chinn      Background of Finjan                             602




DM2:12525305.1                                                                                         Page 44 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 46 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                            Description                       Date       Deposition        Sponsoring Witness               Purpose           Cisco’s       Plaintiff’s        For
  Trial                                                                                               Exhibit No.                                                         Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                                Objections          Use
   648    CISCO‐FINJAN‐YS 00005115      Email from Tal Slobodkin to Cyril Maman and      11/29/2010                    Layne-Farrar; Samet;       Damages;                DUPE, H, 602 NH, 803, 803(6),
                                        Yoav Samet re Finjan summary email                                             Hartstein; Chinn           Willfulness,                                       602
                                                                                                                                                  Background of
    649      CISCO‐FINJAN‐YS 00005116   Email from Tal Slobodkin to Yoav Samet, et.      10/14/2010                    Layne-Farrar;              Damages,                DUPE, H, 602 NH, 803, 803(6),
                                        al., re Finjan Summary                                                         Tompkins; Samet            Willfulnesss,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Cisco/Finjan
    650      CISCO‐FINJAN‐YS 00005141   Email from Tal Slobodkin to Tal Slobodkin et     10/6/2011                     Layne-Farrar; Samet        Damages,                       H, 602 NH, 803, 803(6),
                                        al., Re: Finjan Update                                                                                    Willfulness,                                      602
                                                                                                                                                  Background of
    651      CISCO‐FINJAN‐YS 00005329   Excel Spreadsheet – Yoav Portfolio               00/00/0000                    Layne-Farrar;              Damages,                             H NH, 803, 803(6)
                                                                                                                       Tompkins; Samet            Willfulnesss,
                                                                                                                                                  Background of
                                                                                                                                                  Cisco/Finjan
    652      CISCO‐FINJAN‐YS 00005506   Gartner Document – Magic Quadrant for           6/4/2007                       Layne-Farrar; Samet        Damages                 401, 402, 403, 401, 901, 902,
                                        Secure Web Gateway, 2007 – ID Number:                                                                                                  AUTH, H NH, 803, 803(6)
                                        G00148895 – Analyst(s): Peter Firstbrook,
                                        Lawrence Orans, Arabella Hallawell
    653      CISCO‐FINJAN‐YS 00005522   IDC Market Analysis – Worldwide Secure        06/00/2007                       Layne-Farrar               Damages                 401, 402, 403, 401, 901, 902,
                                        Content and Threat Management 2007-2011                                                                                                AUTH, H NH, 803, 803(6)
                                        Forecast and 2006 Vendor Shares : 1 + 1 = 4 -
                                        IDC #207523, Volume: 1
    654      CISCO‐FINJAN‐YS 00005526   IDC Vendor Profile – Finjan Web Security:     05/00/2007                       Layne-Farrar               Damages                 401, 402, 403, 401, 901, 902,
                                        Taming the Wild, Wild Web – #IS53P,                                                                                                    AUTH, H NH, 803, 803(6)
                                        Volume: 1
    655      CISCO‐FINJAN‐YS 00005577   Finjan Presentation – Intellectual Property –  2/21/2007                       Layne-Farrar               Damages
                                        Board Meeting, by Yuval Ben-Itzak and Paul
                                        Andre
    656      CISCO‐FINJAN‐YS 00005672   IDC Market Analysis – Worldwide Secure        11/00/2005                       Cole; Layne-Farrar;        Damages,                401, 402, 403, 401, 901, 902,
                                        Content Management 2005-2009 Forecast                                          Medvidovic;                Infringement,                AUTH, H NH, 803, 803(6)
                                        Update and 2004 Vendor Shares: Spyware,                                        Mitzenmacher; Ben-         Background of
                                        Spam, and Malicious Code Continue to Wreak                                     Itzhak; Chinn; Hartstein   Cisco/Finjan,
                                        Havoc – IDC #34023, Volume: 1, Tab: Vendors                                                               Willfulness, Validity

    657      WITHDRAWN
    658      FINJAN‐CISCO 002953 –      Talos Document – Talos Group – Protecting        00/00/0000                    Layne-Farrar; Deeble;      Damages, Willfulness     401, 402, 403             401
             FINJAN‐CISCO 002956        Your Network                                                                   Romanski

    659      FINJAN‐CISCO 003071        Cisco Document – Cisco Advanced Malware          00/00/0000                    Cole; Layne-Farrar         Damages,
                                        Protection (AMP) Deployment Options                                                                       Infringement,
                                                                                                                                                  Background of Cisco,
                                                                                                                                                  Willfulness
    660      FINJAN‐CISCO 003205 –      Confidential Patent License Agreement            6/24/2005                     Layne-Farrar               Damages
             FINJAN‐CISCO 003223        between Finjan Software, Ltd. and Microsoft
                                        Corporation
    661      FINJAN‐CISCO 003556 –      Minutes of a Meeting of the Board of Directors   12/1/2005                     Bims; Layne-Farrar;        Damages, Validity,             H, 602 NH, 803, 803(6),
             FINJAN‐CISCO 003557        of Finjan Software Inc.                                                        Hartstein; Garland;        Background of Finjan                              602
                                        December 1, 2005                                                               Chaperot; Chinn;
                                        Minutes of a Meeting of the Board of Directors                                 Touboul
                                        of Finjan Software Inc.
                                        October 27, 2005




DM2:12525305.1                                                                                         Page 45 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 47 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date      Deposition        Sponsoring Witness          Purpose           Cisco’s        Plaintiff’s        For
  Trial                                                                                            Exhibit No.                                                    Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                         Objections          Use
   662    FINJAN‐CISCO 003558 –      Minutes of a Meeting of the Board of Directors   8/30/2005                     Layne-Farrar;          Damages,                 PJE, H, 602 NH, 803, 803(6),
          FINJAN‐CISCO 003560        of Finjan Software, Inc.                                                       Tompkins; Hartstein;   Willfulness,                                       602
                                                                                                                    Touboul; Chinn         Background of
    663      FINJAN‐CISCO 003605     Minutes of a Meeting of the Board of Directors    6/2/2005                     Layne-Farrar;          Damages,                 PJE, H, 602 NH, 803, 803(6),
                                     of Finjan Software, Inc.                                                       Tompkins; Hartstein;   Willfulness,                                     602
                                                                                                                    Touboul; Chinn         Background of
    664      FINJAN‐CISCO 003606 –   Minutes of a Meeting of the Board of Directors   5/19/2005                     Layne-Farrar;          Damages,               DUPE, H, 602 NH, 803, 803(6),
             FINJAN‐CISCO 003607     of Finjan Software, Inc.                                                       Tompkins; Hartstein;   Willfulness,                                    602
                                                                                                                    Touboul; Chinn         Background of
    665      FINJAN‐CISCO 004455 –   Email from Joseph Hernandez to Internet:         3/13/1997                     Layne-Farrar;          Damages, Willfulness         H, 602 NH, 803, 803(6),
             FINJAN‐CISCO 004458     roberto@finjan.com Re: Cisco Letter of Intent                                  Tompkins; Hartstein;                                                   602
                                                                                                                    Touboul; Chinn
    666      FINJAN‐CISCO 004747 –   Finjan Software Monthly Status Report – June     7/22/1998                     Layne-Farrar           Damages, Willfulness
             FINJAN‐CISCO 004750     1998 – Confidential to Finjan Board of
                                     Directors from Bill Lyons
    667      FINJAN‐CISCO 004997 –   Finjan Software Inc. Series D Preferred Stock     6/2/2004                     Layne-Farrar; Touboul; Damages, Willfulness     PJE, H, 602 NH, 803, 803(6),
             FINJAN‐CISCO 005026     Purchase Agreement between Finjan Software                                     Hartstein                                                               602
                                     Inc. and investors
    668      FINJAN-CISCO 016859 –   Non-Competition and Non-Solicitation             11/2/2009                     Layne-Farrar;          Damages, Willfulness     PJE, H, 602 NH, 803, 803(6),
             FINJAN-CISCO 016868     Agreement between M86 Security, Inc., Finjan                                   Hartstein; Chinn;                                                       602
                                     Software Inc., Finjan, Inc. Finjan Software                                    Touboul
                                     (UK) Limited and Finjan Software BV
    669      FINJAN‐CISCO 016869 –   Patent License Agreement between M86             11/2/2009                     Bims; Layne-Farrar;    Damages, Validity,            h, 602 NH, 803, 803(6),
             FINJAN‐CISCO 016897     Security, Inc., M86 Americas, Inc. and Finjan,                                 Hartstein; Chinn;      Background of Finjan                             602
                                     Inc.                                                                           Garland; Chaperot
    670      FINJAN‐CISCO 020196 –   Amended and Restated Patent License              11/2/2009                     Bims; Layne-Farrar;    Damages, Validity,              PJE
             FINJAN‐CISCO 020221     Agreement between F I Delaware, Inc. and                                       Hartstein; Chinn;      Background of Finjan
                                     Trustwave Holdings, Inc. and M86 Security,                                     Chaperot; Garland
                                     Inc., M86 Americas, Inc.
    671      FINJAN‐CISCO 020232     Spreadsheet – SWG Bookings Y/Y Growth –          00/00/2012                    Bims; Layne-Farrar;    Damages, Validity,
                                     FSI License Royalty – FSI Royalty Pmt                 –                        Hartstein; Chinn;      Background of Finjan
                                                                                      00/00/2021                    Chaperot; Garland
    672      FINJAN‐CISCO 031357 –   Finjan Presentation – Introducing Finjan Vital   12/00/2006                    Bims; Layne-Farrar;    Damages, Validity,              PJE
             FINJAN‐CISCO 031430     Security – Presentation to Cisco                                               Hartstein; Chinn;      Background of Finjan
                                                                                                                    Chaperot; Garland
    673      FINJAN‐CISCO 079842 –   Confidential Patent License, Settlement and      9/24/2014                     Layne-Farrar;          Damages,                        PJE
             FINJAN‐CISCO 079861     Release Agreement between Finjan, Inc. and                                     Tompkins; Hartstein;   Willfulness,
                                     Websense, Inc.                                                                 Ben-Itzhak; Chinn      Background of Finjan
    674      FINJAN‐CISCO 079862 –   Confidential Patent License Agreement            4/21/2017                     Bims; Layne-Farrar;    Damages, Validity,              PJE
             FINJAN‐CISCO 079876     between Finjan, Inc. and Avira Holding GmbH                                    Hartstein; Chinn;      Background of
                                     & Co. KG                                                                       Chaperot; Garland      Finjan, Willfulness
    675      FINJAN‐CISCO 079877 –   Confidential Avira VPN Platform Distribution     4/21/2017                     Bims; Layne-Farrar;    Damages, Validity,
             FINJAN‐CISCO 079918     Agreement between Avira, Inc. and Finjan                                       Hartstein; Chinn;      Background of Finjan
                                     Mobile, Inc.                                                                   Chaperot; Garland
    676      FINJAN‐CISCO 079919 –   Confidential Patent License Agreement             3/2/2017                     Bims; Layne-Farrar;    Damages,                        PJE
             FINJAN‐CISCO 079933     between Finjan, Inc. and Veracode, Inc.                                        Hartstein; Chinn;      Willfulness,
                                                                                                                    Chaperot; Garland      Background of
                                                                                                                                           Finjan, Validity
    677      FINJAN-CISCO 079934 –   Confidential Asset Purchase and Patent License    4/7/2015                     Bims; Layne-Farrar;    Damages, Validity,              PJE
             FINJAN-CISCO 079956     Agreement between Finjan, Inc. and F-Secure                                    Hartstein; Chinn;      Background of
                                     Corporation                                                                    Chaperot; Garland      Finjan, Willfulness




DM2:12525305.1                                                                                      Page 46 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 48 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                      Date       Deposition        Sponsoring Witness           Purpose            Cisco’s         Plaintiff’s      For
  Trial                                                                                           Exhibit No.                                                      Objections      Responses to     Court’s
 Exh. No.                                                                                                                                                                           Objections        Use
   678    FINJAN‐CISCO 079957 –      Confidential Patent License Agreement           12/28/2016                    Bims; Layne-Farrar;     Damages, Validity,               PJE
          FINJAN‐CISCO 079959        between Finjan, Inc. and F5 Networks, Inc.                                    Hartstein; Chinn;       Background of
                                                                                                                   Chaperot; Garland       Finjan, Willfulness
    679      FINJAN‐CISCO 079970 –   Settlement, Release, and License Agreement      7/30/2012                     Bims; Layne-Farrar;     Damages, Validity,        PJE, H, 602 NH, 803, 803(6),
             FINJAN‐CISCO 080017     between FSI Delaware, Inc. Webroot Inc.                                       Hartstein; Chinn;       Background of Finjan                              602
                                                                                                                   Chaperot; Garland
    680      FINJAN‐CISCO 080018 –   Confidential Patent License, Settlement and     12/29/2015                    Bims; Layne-Farrar;     Damages, Validity,               PJE
             FINJAN‐CISCO 080031     Release Agreement between Finjan, Inc. and                                    Hartstein; Chinn;       Background of Finjan
                                     Third Party                                                                   Chaperot; Garland
    681      FINJAN‐CISCO 080032 –   Amendment to Confidential Patent License,       3/24/2017                     Bims; Layne-Farrar;     Damages, Validity,               PJE
             FINJAN‐CISCO 080037     Settlement and Release Agreement between                                      Hartstein; Chinn;       Background of Finjan
                                     Finjan, Inc. and Avast Software s.r.o                                         Chaperot; Garland
    682      FINJAN‐CISCO 080038 –   Confidential Patent License, Settlement and     11/15/2015                    Bims; Layne-Farrar;     Damages, Validity,               PJE
             FINJAN‐CISCO 080052     Release Agreement between Finjan, Inc. and                                    Hartstein; Chinn;       Background of
                                     Avast Software s.r.o                                                          Chaperot; Garland       Finjan; Willfulness

    683      FINJAN‐CISCO 080053 –   Confidential Patent License, Settlement and     11/20/2012                    Bims; Layne-Farrar;     Damages, Validity,        403, H, 602    401, NH, 803,
             FINJAN‐CISCO 080070     Release Agreement between Finjan Software,                                    Hartstein; Chinn;       Background of Finjan                       803(6), 602
                                     Inc. and Finjan, Inc. and Intel Corporation                                   Chaperot; Garland

    684      FINJAN‐CISCO 080071 –   Confidential Master Agreement between Finjan    3/30/2017                     Bims; Layne-Farrar;     Damages, Validity,               PJE
             FINJAN‐CISCO 080100     Holdings, Inc., Finjan, Inc., Finjan Mobile,                                  Hartstein; Chinn;       Background of
                                     Inc., Sophos Group plc., Sophos Limited, and                                  Chaperot; Garland       Finjan, Willfulness
                                     Sophos, Inc.
    685      FINJAN‐CISCO 080101 –   Draft Confidential Patent License Agreement     6/30/2016                     Bims; Layne-Farrar;     Damages, Validity,               PJE
             FINJAN‐CISCO 080120     between Finjan, Inc. and Third Party                                          Hartstein; Chinn;       Background of Finjan
                                                                                                                   Chaperot; Garland

    686      FINJAN‐CISCO 121059 –   Cisco White Paper – Cisco Advanced Malware      11/00/2014                    Bims; Layne-Farrar;     Damages, Validity,
             FINJAN‐CISCO 121066     Protection Sandboxing Capabilities                                            Hartstein; Chinn;       Background of
                                                                                                                   Chaperot; Garland       Finjan, Willfulness

    687      FINJAN‐CISCO 121088 –   Finjan Software Inc. Series E Preferred Stock   11/14/2008                    Cole; Layne-Farrar;      Damages,
             FINJAN‐CISCO 121235     Purchase Agreement between Finjan Software                                    Medvidovic;              Infringement,
                                     Inc. and Investors                                                            Mitzenmacher             Background of Cisco,
                                                                                                                                            Willfulness
    688      FINJAN‐CISCO 121236 –   Grant Thornton Guide – The Finjan Companies 11/2/2009                         Layne-Farrar, Hartstein, Damages, Willfulness          H 602 NH, 803, 803(6),
             FINJAN‐CISCO 121310     – Valuation of Assets Pursuant to FASB ASC                                    Chinn                                                                    602
                                     805 – Business Combinations as of November
                                     2, 2009
    689      FINJAN‐CISCO 123292 –   The Free Library Webpage – Cisco Bundles        9/10/1998                     Layne-Farrar            Damages                       AUTH            901, 902
             FINJAN‐CISCO 123293     Finjan Mobile Code Security with PIX
                                     Firewalls – PR Newswire
                                     https://www.thefreelibrary.com/
                                     _/print/PrintArticle.aspx?id=21ll7261
    690      FINJAN‐CISCO 123749 –   Finjan Holdings, Inc. Form 10-K Annual         12/31/2014                     Layne-Farrar            Damages, Willfulness     401/402, 403             401
             FINJAN‐CISCO 123838     Report for fiscal year ended December 31, 2014




DM2:12525305.1                                                                                     Page 47 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 49 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                        Date       Deposition        Sponsoring Witness             Purpose          Cisco’s         Plaintiff’s        For
  Trial                                                                                              Exhibit No.                                                      Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                              Objections          Use
   691    FINJAN‐CISCO 123839 –      Finjan Holdings, Inc. Form 10-K Annual         12/31/2015                        Layne-Farrar; Hartstein, Damages,                401/402, 403                401
          FINJAN‐CISCO 123947        Report for fiscal year ended December 31, 2015                                   Chinn                    Willfulness,
                                                                                                                                               Background of
                                                                                                                                               Finjan, Validity
    692      FINJAN‐CISCO 124165 –   Gartner Webpage – Magic Quadrant for Secure 6/29/2015                            Layne-Farrar, Hartstein, Damages,               401, 402, 403, 401, 901, 902,
             FINJAN‐CISCO 124178     Email Gateways – Analyst(s): Perer Firstbrook,                                   Chinn                    Willfulness,                AUTH, H NH, 803, 803(6)
                                     Neil Wynne                                                                                                Background of
                                     http://www.gartner.com/tectTiology/reprints.do                                                            Finjan, Validity
                                     ?id= 1-21M RSTV&ct= 150629&st=sb
    693      FINJAN‐CISCO 124328 –   Cisco Webpage – Advanced Malware                6/21/2017                        Layne-Farrar             Damages
             FINJAN‐CISCO 124337     Protection – Cisco Threat Grid
                                     http://www.cisco.com/c/en/us/products/security/
                                     threat-grid/index.html
    694      FINJAN‐CISCO 124412 –   Confidential Patent License, Settlement and      6/3/2016                        Cole; Layne-Farrar;      Damages,                        PJE
             FINJAN‐CISCO 124435     Release Agreement between Finjan, Inc. and                                       Medvidovic;              Infringement,
                                     Proofpoint, Inc.                                                                 Mitzenmacher             Background of Cisco,
                                                                                                                                               Willfulness
    695      WITHDRAWN
    696      FINJAN‐CISCO 294529 –   Confidential Patent License Agreement              12/29/2017                    Layne-Farrar             Damages
             FINJAN‐CISCO 294543     between FireEye, Inc. and Finjan Holdings,
                                     Inc., Finjan, Inc., Finjan Blue Inc., and Finjan
                                     Mobile, Inc.
    697      FINJAN‐CISCO 294544 –   Confidential Patent License and Settlement         12/29/2017                    Layne-Farrar;            Damages, Validity,        DUPE, PJE
             FINJAN‐CISCO 294559     Agreement between Finjan Holdings, Inc.,                                         Hartstein; Chinn;        Background of Finjan
                                     Finjan, Inc., Finjan Blue, Inc. and Finjan                                       Chaperot; Garland;
                                     Mobile, Inc. and FireEye, Inc.                                                   Bims
    698      FINJAN‐CISCO 294560 –   First Amendment to Confidential Patent             12/29/2017                    Layne-Farrar;            Damages, Validity,              PJE
             FINJAN‐CISCO 294578     License and Settlement Agreement Agreement                                       Hartstein; Chinn;        Background of Finjan
                                     between Finjan Holdings, Inc., Finjan, Inc.,                                     Chaperot; Garland;
                                     Finjan Blue, Inc. and Finjan Mobile, Inc. and                                    Bims
                                     FireEye, Inc.
    699      FINJAN‐CISCO 321006 –   Confidential Patent License and Settlement          4/6/2018                     Layne-Farrar;            Damages, Validity,              PJE
             FINJAN‐CISCO 321036     Agreement between Finjan, Inc. and Carbon                                        Hartstein; Chinn;        Background of Finjan
                                     Black, Inc.                                                                      Chaperot; Garland;
                                                                                                                      Bims
    700      FINJAN‐CISCO 321037 –   Confidential Patent License and Settlement         2/28/2018                     Layne-Farrar;            Damages, Validity,         403, MIL                401
             FINJAN‐CISCO 321056     Agreement between Finjan, Inc., Finjan Blue,                                     Hartstein; Chinn;        Background of Finjan
                                     Inc., Finjan Mobile, Inc., Finjan Holdings, Inc.                                 Chaperot; Garland;
                                     and Symantec Corp. and Blue Coat Systems                                         Bims
                                     LLC
    701      FINJAN‐CISCO 347441 –   Gartner Document – Magic Quadrant for              5/25/2011                     Layne-Farrar;            Damages, Validity,     401, 402, 403, 401, 901, 902,
             FINJAN‐CISCO 347478     Secure Web Gateway – ID Number:                                                  Hartstein; Chinn;        Background of Finjan   AUTH, H, 602 NH, 803, 803(6),
                                     G00212739 – Analyst(s): Lawrence Orans,                                          Chaperot; Garland;                                                        602
                                     Peter Firstbrook                                                                 Bims
    702      FINJAN‐CISCO 462586 –   Confidential Patent License Agreement              6/29/2018                     Layne-Farrar             Damages                         PJE
             FINJAN‐CISCO 462617     between Finjan, Inc., Trend Micro
                                     Incorporated (K.K.), Trend Micro, Inc. and
                                     Finjan Blue, Inc.
    703      FINJAN‐CISCO 469108 –   Gartner Document – Magic Quadrant for              8/15/2012                     Layne-Farrar;            Damages, Validity,     401, 402, 403, 401, 901, 902,
             FINJAN‐CISCO 469136     Secure Email Gateways – Analyst(s): Peter                                        Hartstein; Chinn;        Background of Finjan   AUTH, H, 602 NH, 803, 803(6),
                                     Firstbrook, Eric Ouellet                                                         Chaperot; Garland;                                                        602
                                                                                                                      Bims



DM2:12525305.1                                                                                        Page 48 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 50 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                         Date      Deposition        Sponsoring Witness              Purpose          Cisco’s          Plaintiff’s     For
  Trial                                                                                             Exhibit No.                                                       Objections       Responses to    Court’s
 Exh. No.                                                                                                                                                                               Objections       Use
   704    FINJAN‐CISCO 561607 –      Cisco Webpage – Cisco Completes Acquisition       12/4/2018                     Layne-Farrar              Damages
          FINJAN‐CISCO 561608        of Sourcefire https://www.cisco.com/c/en/us/
                                     about/corporate-strategy-office/acquisitions/
                                     sourcefire.html#-overview

    705      FINJAN‐CISCO 564604 –   Email from Ivan Chaperot to                       2/26/2015                     Layne-Farrar; Roesch      Damages,                  408, EXCL               408
             FINJAN‐CISCO 564609     dzviel@cisco.com et al., Re: Cisco / Finjan -                                                             Infringement,
                                     Confidential with attachment                                                                              Background of Cisco
    706      FINJAN‐CISCO 565866 –   Email from Ivan Chaperot to Mike Lee Re:          12/8/2014                     Layne-Farrar;             Damages,                  408, EXCL               408
             FINJAN‐CISCO 565867     Cisco - Finjan / Confidential, Subject to NDA                                   Chaperot; Hartstein       Willfulness,
                                                                                                                                               Background of
                                                                                                                                               Finjan, Validity
    707      FINJAN‐CISCO 613719 –   Gartner Document – Magic Quadrant for             5/28/2013                     Cole; Layne-Farrar;       Damages,               401, 402, 403, 401, 901, 902,
             FINJAN‐CISCO 613742     Secure Web Gateways – Analyst(s): Lawrence                                      Medvidovic;               Willfulness,           AUTH, H, 602 NH, 803, 803(6),
                                     Orans, Peter Firstbrook                                                         Mitzenmacher;             Background of                                    602
                                                                                                                     Chaperot; Hartstein       Finjan/Cisco,
    708      FINJAN‐CISCO 622315 –   Email from Julie Mar-Spinola to Dan Lang et       6/26/2015                     Layne-Farrar              Damages                   408, EXCL               408
             FINJAN‐CISCO 622323     al., Re: Re: Escalation requested: Subject to
                                     NDA ‫ ׀‬Rule 408
    709      FINJAN‐CISCO 627322 –   Email from David Kappos to Michael Lennon         2/16/2015                     Layne-Farrar; Chinn,      Damages,                401, 402, 403             401
             FINJAN‐CISCO 627326     et al., Re: NPE2015 Operating climate panel                                     Hartstein                 Willfulness,
                                                                                                                                               Background of
                                                                                                                                               Finjan, Validity
    710      FINJAN‐CISCO 627327 –   Email from Morgan Landsberger to Phil             11/12/2014                    Layne-Farrar; Hartstein   Damages,                401, 402, 403             401
             FINJAN‐CISCO 627329     Hartstein et al., Re: RE: GigaOm interview/                                                               Willfulness,
                                     FTC Settlement                                                                                            Background of
                                                                                                                                               Finjan, Validity
    711      FINJAN‐CISCO 627330 –   Email from Jeffrey Bartholomew to Joe              3/6/2015                     Layne-Farrar; Hartstein   Damages,                401, 402, 403             401
             FINJAN‐CISCO 627333     Jennings et al., Re: RE: Follow-up re LES                                                                 Willfulness,
                                     Standards Initiative                                                                                      Background of
                                                                                                                                               Finjan, Validity
    712      FINJAN‐CISCO 627334 –   Email from Heather McCulligh to Gene Quinn        12/17/2014                    Layne-Farrar; Hartstein   Damages,                401, 402, 403             401
             FINJAN‐CISCO 627336     et al., Re: RE: Webinar with Gene Quinn and                                                               Willfulness,
                                     Scott Burt?                                                                                               Background of
                                                                                                                                               Finjan, Validity
    713      FINJAN‐CISCO 627337 –   Email from Peter Harter to Friederike Edelman     10/13/2014                    Layne-Farrar; Hartstein   Damages,                401, 402, 403             401
             FINJAN‐CISCO 627340     et al., Re: Re: Phil Hartstein and Mark Argento                                                           Willfulness,
                                     - Live Webcast October 24th                                                                               Background of
                                                                                                                                               Finjan, Validity
    714      FINJAN‐CISCO 627341 –   Email from Jon Ellenthal to Phil Hartstein Re:    4/20/2015                     Layne-Farrar;             Damages,                401, 402, 403             401
             FINJAN‐CISCO 627342     This week                                                                       Hartstein; Chaperot       Background of
                                                                                                                                               Finjan, Willfulness,
                                                                                                                                               Validity

    715      FINJAN‐CISCO 627343 –   Email from Peter Harter to Phil Hartstein Re:     2/24/2015                     Layne-Farrar; Hartstein Damages,                  401, 402, 403             401
             FINJAN‐CISCO 627344     FW: 5 sentences for you to reduce to 3…                                                                 Background of
                                                                                                                                             Finjan, Willfulness,
                                                                                                                                             Validity




DM2:12525305.1                                                                                       Page 49 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 51 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                         Date       Deposition        Sponsoring Witness             Purpose          Cisco’s         Plaintiff’s        For
  Trial                                                                                               Exhibit No.                                                      Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                               Objections          Use
   716    FINJAN‐CISCO 627345 –      Email from Caitlin McWilliams Re: articles          6/12/2015                     Layne-Farrar; Hartstein Damages,                401, 402, 403                401
          FINJAN‐CISCO 627349                                                                                                                  Background of
                                                                                                                                               Finjan, Willfulness,
                                                                                                                                               Validity

    717      FINJAN‐CISCO 627350 –   Email from Ivan Chaperot to Morgan                  10/24/2014                    Layne-Farrar; Hartstein Damages,
             FINJAN‐CISCO 627352     Landsberger et al., Re: Coverage Secured:                                                                 Background of
                                     Financier Worldwide                                                                                       Finjan, Willfulness,
                                                                                                                                               Validity

    718      FINJAN‐CISCO 627353 –   Email from Peter Harter to Bill Elkington et al.,    9/9/2014                     Layne-Farrar; Hartstein, Damages,               401, 402, 403               401
             FINJAN‐CISCO 627354     Re: LES & National Academies introduction                                         Chaperot                 Background of
                                                                                                                                                Finjan, Willfulness,
                                                                                                                                                Validity
    719      FINJAN‐CISCO 627355 –   Email from Finjan Holdings, Inc.                    6/15/2015                     Layne-Farrar; Hartstein Damages,                401, 402, 403               401
             FINJAN‐CISCO 627357     phil@finjan.com Re: Finjan Launches                                                                        Background of
                                     CybeRisk Security Solution to Provide                                                                      Finjan, Willfulness,
                                     Cybersecurity Risk and Security Advisory                                                                   Validity
    720      FINJAN‐CISCO 627358 –   Email from Finjan Holdings, Inc. to                 5/14/2015                     Layne-Farrar; Hartsein, Damages,                401, 402, 403               401
             FINJAN‐CISCO 627361     phil@finjan.com Re: Finjan Provides 1st                                           Chaperot                 Background of
                                     Quarter Shareholder Update                                                                                 Finjan, Willfulness,
                                                                                                                                                Validity
    721      FINJAN‐CISCO 627362 –   Email from Christie Thompson to                      8/8/2018                     Layne-Farrar; Hartstein Damages,                401, 402, 403               401
             FINJAN‐CISCO 627363     phil@finjan.com Re: Creating Better                                                                        Background of
                                     Applications Through Patent Strengthening                                                                  Finjan, Willfulness,
                                                                                                                                                Validity
    722      FINJAN‐CISCO 627364 –   Email from Harry Peterson to phil@finjan.com         8/8/2018                     Layne-Farrar; Hartstein Damages,                401, 402, 403               401
             FINJAN‐CISCO 627366     Re: Finjan Holdings has been shortlisted for 30                                                            Background of
                                     Fastest Growing Tech companies list                                                                        Finjan, Willfulness,
                                                                                                                                                Validity
    723      FINJAN‐CISCO 627367 –   Email from Peter Harter to Phil Hartstein et al.,    3/2/2015                     Layne-Farrar; Hartstein Damages,                401, 402, 403               401
             FINJAN‐CISCO 627368     Re: Washington Times                                                                                       Background of
                                                                                                                                                Finjan, Willfulness,
                                                                                                                                                Validity
    724      FINJAN‐CISCO 627369 –   Email from Peter Harter to Harry Kellogg et al.,    1/28/2015                     Layne-Farrar; Hartstein Damages,                401, 402, 403               401
             FINJAN‐CISCO 627373     Re: SVB at the IP Business Congress / San                                                                  Background of
                                     Francisco / June                                                                                           Finjan, Willfulness,
                                                                                                                                                Validity
    725      FINJAN‐CISCO 627374 –   Email from Ivan Chaperot to                          2/6/2015                     Layne-Farrar; Hartstein Damages,                  408, EXCL                 408
             FINJAN‐CISCO 627375     brad.williams@bakerbotts.com et al., Re: Cisco                                                             Background of
                                     / Finjan -Confidential, Subject to NDA                                                                     Finjan, Willfulness,
                                                                                                                                                Validity
    726      FINJAN‐CISCO 627376 –   Confidential – Subject to NDA – Patent              00/00/0000                    Layne-Farrar;            Damages,                 408, EXCL                 408
             FINJAN‐CISCO 627378     6,154,844 – Cisco Advanced Malware                                                Chaperot, Hartstein      Background of
                                     Protection (AMP)                                                                                           Finjan, Willfulness,
                                                                                                                                                Validity
    727      FINJAN‐CISCO 629410 –   Email from Enica Russell to Phil Hartstein et al     9/3/2014                     Layne-Farrar;            Damages                401, 402, 403               401
             FINJAN‐CISCO 629415                                                                                       Hartstein; Chaperot




DM2:12525305.1                                                                                         Page 50 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 52 of 78
                                                                                       Finjan, Inc. v. Cisco Systems, Inc.
                                                                                      No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                             Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date       Deposition        Sponsoring Witness             Purpose            Cisco’s        Plaintiff’s        For
  Trial                                                                                            Exhibit No.                                                        Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                             Objections          Use
   728    FINJAN‐CISCO 634221 –      Email from Daniel Chinn to Tal Slobodkin et     3/29/2013                      Layne-Farrar; Hartstein Damages,                         H, 602 NH, 803, 803(6),
          FINJAN‐CISCO 634223        al., Re: RE: Finjan - Proposed Merger                                                                  Background of                                         602
                                                                                                                                            Finjan, Willfulness,
                                                                                                                                            Validity
    729      FINJAN-CISCO 639621 –   Email from Julie Mar-Spinola to Dan Lang et       9/29/2015                    Layne-Farrar, Chinn     Damages,                     408, EXCL               408
             FINJAN-CISCO 639668     al., Re: Subject to NDA ‫ ׀‬FRE 408: Highly                                                              Background of
                                     Confidential – Not to Be Share With Any Third                                                          Finjan, Willfulness,
                                     Parties w/o Notice to Finjan or Finjan’s Written                                                       Validity
                                     Permission with attachments
    730      FINJAN‐CISCO 646002 –   Finjan Document – Finjan Mobile’s Newly          10/24/2018                    Layne-Farrar; Chinn;    Damages,                  401, 402, 403              401
             FINJAN‐CISCO 646004     Enhanced App, InvinciBull, Expands its VPN                                     Lang; Rubin             Background of
                                     User-Base with the Acquisition of Anonymizer                                                           Finjan, Willfulness,
                                     Customers                                                                                              Validity
    731      FINJAN‐CISCO 646005 –   Finjan Document – Finjan Mobile Achieves          1/24/2019                    Layne-Farrar; Hartstein Damages;                  401, 402, 403              401
             FINJAN‐CISCO 646007     More Than a Million Downloads with its                                                                 Background of Finjan
                                     InvinciBull VPN
    732      FINJAN‐CISCO 648217 –   Email from Daniel Chinn to Neal Rubin et al.,    10/13/2015                    Layne-Farrar; Hartstein Damages;                     408, EXCL               408
             FINJAN‐CISCO 648223     Re: Cisco Finjan Discussions Subject to NDA                                                            Background of Finjan
                                     FRE 408
    733      FINJAN‐CISCO 650720 –   Email from Julie Mar-Spinola to Neal Rubin et 10/12/2015                       Layne-Farrar; Chinn,     Damages,                    408, EXCL               408
             FINJAN‐CISCO 650726     al., Re: Re: Cisco Finjan Discussions, Subject                                 Rubin, Lang, Hartstein   Background of
                                     to NDA FRE 408                                                                                          Finjan, Willfulness,
                                                                                                                                             Validity

    734      FINJAN‐CISCO 686631 –   Cisco Document – Meraki – Meraki MX –           00/00/0000                     Layne-Farrar; Chinn,     Damages,
             FINJAN‐CISCO 686644     Cloud Managed Security & SD-WAN                                                Rubin, Lang, Hartstein   Background of
                                                                                                                                             Finjan, Willfulness,
                                                                                                                                             Validity
    735      FINJAN‐CISCO 693281 –   Cisco At a glance – Cisco AMP for Endpoints     01/00/2019                     Cole; Layne-Farrar;      Damages,
             FINJAN‐CISCO 693282                                                                                    Medvidovic;              Infringement,
                                                                                                                    Mitzenmacher             Background of Cisco,
                                                                                                                                             Willfulness
    736                              U.S. Bureau of Labor Statistics Webpage –        9/4/2019                      Layne-Farrar             Damages              401, 402, 403, H     401, NH, 803,
                                     Occupational Outlook Handbook – Information                                                                                                             803(6)
                                     Security Analysts – Summary
                                     https://www.bls.gov/ooh/computer-and-
                                     information-technology/information-security-
                                     analysts.htm
    737                              U.S. Bureau of Labor Statistics Webpage –        9/4/2019                      Layne-Farrar             Damages                401, 402, 403, H   401, NH, 803,
                                     Occupational Outlook Handbook – Information                                                                                                             803(6)
                                     Security Analysts – Work Environment
                                     https://www.bls.gov/ooh/computer-and-
                                     information-technology/information-security-
                                     analysts.htm#tab-3

    738                              InvinciBull Webpage – Safe. Secure. Easy. –     00/00/2019                     Layne-Farrar             Damages                  401, 402, 403              401
                                     Your Personal VPN – Free Download
    739      CISCO‐FINJAN 00000001   Cisco Q&A – Using Cisco Advanced Malware        10/00/2016                     Layne-Farrar; Hartstein Damages,
                                     Protection (AMP) as an Anti-Virus (AV)                                                                 Background of Finjan
                                     Software Replacement




DM2:12525305.1                                                                                      Page 51 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 53 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                      Date       Deposition        Sponsoring Witness          Purpose           Cisco’s        Plaintiff’s    For
  Trial                                                                                           Exhibit No.                                                    Objections     Responses to   Court’s
 Exh. No.                                                                                                                                                                        Objections      Use
   740    CISCO‐FINJAN 00000006      Cisco Document – Cisco Advanced Malware         00/00/0000                    Cole; Medvidovic;      Infringement,
                                     Protection (AMP) Deployment Options                                           Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    741      CISCO‐FINJAN 00000007   Cisco At a Glance – Cisco Advanced Malware      05/00/2016                    Cole                   Infringement,
                                     Protection for Meraki MX                                                                             Background of Cisco,
                                                                                                                                          Willfulness
    742      WITHDRAWN
    743      WITHDRAWN
    744      CISCO‐FINJAN 00000010   Cisco Data Sheet – Cisco Advanced Malware       05/00/2016                    Cole; Medvidovic;      Infringement,
                                     Protection for Networks                                                       Mitzenmacher; Hwang    Background of Cisco,
                                                                                                                                          Willfulness, Damages


    745      CISCO‐FINJAN 00000018   Cisco At-a-Glance – Cisco Advanced              10/00/2016                    Cole                   Infringement,
                                     Protection for Web Security                                                                          Background of Cisco,
                                                                                                                                          Willfulness
    746      WITHDRAWN
    747      CISCO‐FINJAN 00000023   Cisco At-a-Glance – Advanced Malware            07/00/2016                    Cole; Layne-Farrar;    Damages,
                                     Protection for Cisco Email Security                                           Medvidovic;            Infringement,
                                                                                                                   Mitzenmacher; Owens;   Background of Cisco,
                                                                                                                   Watchinski             Willfulness
    748      CISCO‐FINJAN 00000026   Cisco Call Guide – Cisco Advanced Malware       10/00/2016                    Cole; Medvidovic;      Infringement,                   PJE
                                     Protection Call Guide                                                         Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    749      CISCO‐FINJAN 00000029   Cisco Presentation – Cisco Advanced Malware     00/00/2015                    Cole; Medvidovic;      Infringement,
                                     Protection for Endpoints                                                      Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    750      CISCO‐FINJAN 00000031   Cisco Data Sheet – Cisco Advanced Malware       03/00/2017                    Cole; Medvidovic;      Infringement,                   PJE
                                     Protection for Endpoints                                                      Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    751      CISCO‐FINJAN 00000035   Cisco Presentation – Cisco Meraki –           00/00/0000                      Cole; Medvidovic;      Infringement,
                                     Strengthening Meraki Security with AMP and                                    Mitzenmacher           Background of Cisco,
                                     Threat Grid, by Joe Aronow                                                                           Willfulness
    752      CISCO‐FINJAN 00000036   Cisco Presentation – AMP for Endpoints – Nex- 11/00/2016                      Cole; Medvidovic;      Infringement,
                                     Gen Endpoint Security, by Joe Malenfant                                       Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    753      CISCO‐FINJAN 00000039   Cisco At-a-Glance – Cisco Advanced Malware      04/00/2016                    Cole; Medvidovic;      Infringement,
                                     Protection                                                                    Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    754      CISCO‐FINJAN 00000041   Cisco At-a-Glance – Cisco Advanced Malware      11/00/2016                    Cole; Medvidovic;      Infringement,
                                     Protection for Endpoints                                                      Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    755      CISCO‐FINJAN 00000053   Cisco Guide – Cisco AMP Threat Grid              3/8/2017                     Cole; Medvidovic;      Infringement,
                                     Appliance Administrator’s Guide – Version 2.2                                 Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    756      CISCO‐FINJAN 00000073   Cisco Document – Compare Endpoint Security      00/00/2017                    Cole; Medvidovic;      Infringement,
                                     Solutions                                                                     Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    757      CISCO‐FINJAN 00000074   Cisco Data Sheet – Cisco Threat Grid -          03/00/2017                    Cole; Medvidovic;      Infringement,
                                     Appliances                                                                    Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness




DM2:12525305.1                                                                                     Page 52 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 54 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date      Deposition        Sponsoring Witness         Purpose           Cisco’s          Plaintiff’s     For
  Trial                                                                                           Exhibit No.                                                   Objections       Responses to    Court’s
 Exh. No.                                                                                                                                                                         Objections       Use
   758    CISCO‐FINJAN 00000077      Cisco Data Sheet – Cisco Web Security           03/00/2017                    Cole; Medvidovic;     Infringement,                    PJE
                                     Appliance                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    759      CISCO‐FINJAN 00000080   Cisco Presentation – Secure solutions for       00/00/0000                    Cole; Medvidovic;     Infringement,
                                     advanced email threats – Threat-centric email                                 Mitzenmacher          Background of Cisco,
                                     security                                                                                            Willfulness
    760      WITHDRAWN
    761      CISCO‐FINJAN 00000082   Cisco Data Sheet – Cisco Email Security         03/00/2017                    Cole; Medvidovic;     Infringement,
                                     Appliance                                                                     Mitzenmacher;         Background of Cisco,
                                                                                                                   Kuruganti             Willfulness
    762      CISCO‐FINJAN 00000083   Cisco Brochure – Cisco Email Security:          06/00/2016                    Cole; Medvidovic;     Infringement,                    PJE
                                     Layered Protection from Blended Threat                                        Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    763      CISCO‐FINJAN 00000085   Cisco Data Sheet – Cisco Advanced Malware       05/00/2016                    Cole; Medvidovic;     Infringement,                    PJE
                                     Protection Virtual Private Cloud Appliance                                    Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    764      WITHDRAWN
    765      CISCO‐FINJAN 00000168   Cisco At a Glance – Cisco Advanced Malware      05/00/2016                    Cole; Medvidovic;    Infringement,
                                     Protection for Meraki MX                                                      Mitzenmacher; Donnan Background of Cisco,
                                                                                                                                        Willfulness
    766      CISCO‐FINJAN 00000190   MiniFlows - Detection Engines                   00/00/0000                    Cole; Medvidovic;    Infringement,
                                                                                                                   Mitzenmacher         Background of Cisco,
                                                                                                                                        Willfulness
    767      CISCO‐FINJAN 00000204   Miniflows - Overview of AMP for Endpoints       00/00/0000                    Cole; Medvidovic     Infringement,
                                     Connector on Windows                                                          Mitzenmacher         Background of Cisco,
                                                                                                                                        Willfulness
    768      WITHDRAWN
    769      CISCO‐FINJAN 00000227   Cisco Presentation – Sales & Partner Training   02/00/2017                    Cole; Medvidovic      Infringement,
                                     – AMP/ESA Flow Charts                                                         Mitzenmacher; Buck;   Background of Cisco,
                                                                                                                   Huger                 Willfulness, Damages

    770      CISCO‐FINJAN 00000268   Cisco Guide – AMP for Endpoints User Guide       4/3/2017                     Cole; Medvidovic      Infringement,
                                                                                                                   Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    771      CISCO‐FINJAN 00000269   Cisco Guide – AMP for Endpoints Deployment       4/5/2017                     Cole; Medvidovic      Infringement,
                                     Strategy                                                                      Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    772      CISCO‐FINJAN 00000271   Cisco Document – Cisco Endpoint IOC             00/00/0000                    Cole; Medvidovic      Infringement,          PJE, 401, 402,             401
                                     Attributes – Version 1.0                                                      Mitzenmacher          Background of Cisco,              403
                                                                                                                                         Willfulness
    773      WITHDRAWN
    774      WITHDRAWN
    775      WITHDRAWN
    776      CISCO‐FINJAN 00000333   Cisco Document – Aberdeen Requirements          1/23/2013                     Cole; Medvidovic      Infringement,
                                     and Architectural Framework                                                   Mitzenmacher; Kwok    Background of Cisco,
                                                                                                                                         Willfulness
    777      WITHDRAWN
    778      WITHDRAWN
    779      WITHDRAWN
    780      WITHDRAWN




DM2:12525305.1                                                                                     Page 53 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 55 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                        Description                        Date      Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s    For
  Trial                                                                                           Exhibit No.                                                   Objections      Responses to   Court’s
 Exh. No.                                                                                                                                                                        Objections      Use
   781    CISCO‐FINJAN 00000491      Cisco Document – AMP/ThreatGRID on              7/26/2015                     Cole; Medvidovic;      Infringement,             EXCL (CN)
                                     Meraki Project Initiation Document –                                          Mitzenmacher; Valentic Background of Cisco,
                                     Document Number: EDCS-10760232                                                                       Willfulness
    782      CISCO‐FINJAN 00000513   Cisco Document – AMP/ThreatGRID on               9/4/2015                     Cole; Medvidovic;      Infringement,        PJE, EXCL (NC)
                                     Meraki Project Initiation Document –                                          Mitzenmacher           Background of Cisco,
                                     Document Number EDCS-10760232                                                                        Willfulness
    783      CISCO‐FINJAN 00000560   Cisco Document – Cisco Secure Development       4/18/2016                     Cole; Medvidovic;      Infringement,             EXCL (CN)
                                     Lifecycle – Version: Sprint 18.1                                              Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    784      CISCO‐FINJAN 00000577   Cisco Presentation – FireAMP Security &         00/00/2014                    Cole; Medvidovic;      Infringement,
                                     Messaging Enhancements - TAC TOI                                              Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    785      WITHDRAWN
    786      WITHDRAWN
    787      CISCO‐FINJAN 00000659   GitHub Webpage Screenshot – threatgrid/wiki     11/17/2013                    Cole; Medvidovic;     Infringement,             EXCL (CN)
                                     – ThreatGRID 3 Overview                                                       Mitzenmacher;         Background of Cisco,
                                                                                                                   Kuruganti             Willfulness
    788      CISCO‐FINJAN 00000661   GitHub Webpage Screenshot – threatgrid/wiki      4/5/2016                     Cole; Medvidovic;     Infringement,
                                     – ThreatGRID Integration Guide                                                Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    789      CISCO‐FINJAN 00000721   GitHub Webpage Screenshot – threatgrid/wiki     2/18/2016                     Cole; Medvidovic;     Infringement,        PJE, EXCL (CN)
                                                                                                                   Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    790      CISCO‐FINJAN 00000729   GitHub Webpage Screenshot – threatgrid/wiki     02/05/0000                    Cole; Medvidovic;     Infringement,             EXCL (CN)
                                     – Data Flow                                                                   Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    791      CISCO‐FINJAN 00000733   GitHub Webpage Screenshot – threatgrid/wiki     10/11/2016                    Cole; Medvidovic;     Infringement,             EXCL (CN)
                                     – Database Schema and Database Migration                                      Mitzenmacher;         Background of Cisco,
                                                                                                                   Brozefsky             Willfulness
    792      CISCO‐FINJAN 00000876   GitHub Webpage Screenshot – threatgrid/wiki     00/00/0000                    Cole; Medvidovic;     Infringement,             EXCL (CN)
                                     Configuration                                                                 Mitzenmacher;         Background of Cisco,
                                                                                                                   Brozefsky             Willfulness
    793      CISCO‐FINJAN 00000877   GitHub Webpage Screenshot – threatgrid/wiki     00/00/0000                    Cole; Medvidovic;     Infringement,             EXCL (CN)
                                     – Portal Operations Manual                                                    Mitzenmacher;         Background of Cisco,
                                                                                                                   Brozefsky             Willfulness
    794      CISCO‐FINJAN 00000990   GitHub Webpage Screenshot – threatgrid/wiki      8/6/2015                     Cole; Medvidovic;     Infringement,
                                     – Structure of analysis                                                       Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    795      CISCO‐FINJAN 00001018   GitHub Webpage Screenshot – threatgrid/wiki      4/5/2016                     Cole; Medvidovic;     Infringement,
                                     – ThreatGRID Integration Guide                                                Mitzenmacher;         Background of Cisco,
                                                                                                                   Brozefsky             Willfulness
    796      CISCO‐FINJAN 00001019   GitHub Webpage Screenshot – threatgrid/wiki     11/26/2015                    Cole; Medvidovic;     Infringement,
                                     – ThreatGRID integration QA guide                                             Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    797      WITHDRAWN
    798      WITHDRAWN
    799      CISCO‐FINJAN 00001066   Advanced Malware Protection Frequently          00/00/0000                    Cole; Medvidovic;     Infringement,
                                     Asked Questions                                                               Mitzenmacher;Valentic Background of Cisco,
                                                                                                                                         Willfulness




DM2:12525305.1                                                                                     Page 54 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 56 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date       Deposition        Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s    For
  Trial                                                                                            Exhibit No.                                                   Objections     Responses to   Court’s
 Exh. No.                                                                                                                                                                        Objections      Use
   800    CISCO‐FINJAN 00001149      Cisco Tech Zone Webpage – Malware                1/26/2016                     Cole; Medvidovic;     Infringement,
                                     Protection, File Analysis, Threat Grid – Cisco                                 Mitzenmacher          Background of Cisco,
                                     AMP for Endpoints Connection to Cloud Order                                                          Willfulness
                                     of Operations
    801      CISCO‐FINJAN 00001200   Cisco Guide – AMP for Endpoints User Guide        4/3/2017                     Cole; Medvidovic;     Infringement,
                                                                                                                    Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    802      CISCO‐FINJAN 00001213   Sourefire Guide – FireAMP Private Cloud          11/25/2016                    Cole; Medvidovic;     Infringement,
                                     Deployment Strategy – Version 2.3.0                                            Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    803      CISCO‐FINJAN 00001218   Sourcefire Guide – FireAMP User Guide –          12/15/2016                    Cole; Medvidovic;     Infringement,
                                     Version 5.3                                                                    Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    804      CISCO‐FINJAN 00001256   Sourcefire Guide – FireAMP Private Cloud         12/4/2015                     Cole; Medvidovic;     Infringement,
                                     Deployment Strategy – Version 2.1                                              Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    805      CISCO‐FINJAN 00001262   Sourcefire Guide – FireAMP Private Cloud         12/3/2015                     Cole; Medvidovic;     Infringement,
                                     User Guide – Version 5.2                                                       Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    806      CISCO‐FINJAN 00001320   Cisco Document – File Pre-Class Software          8/4/2014                     Cole; Medvidovic;     Infringement,
                                     Design Specification – Document Number                                         Mitzenmacher          Background of Cisco,
                                     EDCS-14440995                                                                                        Willfulness
    807      WITHDRAWN
    808      CISCO‐FINJAN 00001385   Cisco Guide – AsyncOS 8.8 for Cisco Web           7/6/2015                     Cole; Medvidovic;     Infringement,                   PJE
                                     Security Appliances User Guide                                                 Mitzenmacher; Owens   Background of Cisco,
                                                                                                                                          Willfulness
    809      CISCO‐FINJAN 00001386   Cisco Guide – AsyncOS 10.0 for Cisco Web          6/9/2017                     Cole; Medvidovic;     Infringement,                   PJE
                                     Security Appliances User Guide                                                 Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    810      CISCO‐FINJAN 00001578   Pages / esawiki Home / Frequently Asked     3/29/2016                          Cole; Medvidovic;     Infringement,
                                     Questions / AMP FAQ created by Raymond Jett                                    Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    811      CISCO‐FINJAN 00001602   Pages / AMP for Endpoints Home – Acronyms        1/18/2017                     Cole; Medvidovic;     Infringement,
                                     and Glossary                                                                   Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    812      CISCO‐FINJAN 00001651   Pages / AMP for Endpoints Home / Portal –        4/27/2016                     Cole; Medvidovic;     Infringement,
                                     File Analysis Page                                                             Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    813      CISCO‐FINJAN 00001782   Cisco Webpage – AMP Naming Conventions –         00/00/0000                    Cole; Medvidovic;     Infringement,
                                     .st0{fill:#006DB6;} .st1{fill:#FFFFFF;}                                        Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    814      CISCO‐FINJAN 00001816   Cisco Guide – Understanding File Reputation      5/18/2017                     Cole; Medvidovic;     Infringement,
                                     and File Analysis Workflow                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness
    815      CISCO‐FINJAN 00001819   Cisco Document – Cisco Endpoint IOC              00/00/0000                    Cole; Medvidovic;     Infringement,
                                     Attributes – Version 1.0                                                       Mitzenmacher          Background of Cisco,
                                                                                                                                          Willfulness




DM2:12525305.1                                                                                      Page 55 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 57 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                     Date      Deposition        Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s    For
  Trial                                                                                          Exhibit No.                                                   Objections     Responses to   Court’s
 Exh. No.                                                                                                                                                                      Objections      Use
   816    CISCO‐FINJAN 00072517      Third Party Webpage – File Analysis:            8/4/2014                     Cole; Medvidovic;     Infringement,
                                     f52bfac9637aea189ec918d05113c36f5bcf580f3                                    Mitzenmacher          Background of Cisco,
                                     c0de8a934fe3438107d3f0c – Sourcefire Threat                                                        Willfulness
                                     Analysis for
                                     f52bfac9637aea189ec918d05113c36f5bcf580f3
                                     c0de8a934fe3438107d3f0c
    817      WITHDRAWN
    818      WITHDRAWN
    819      CISCO‐FINJAN 00073286   Chart – ThreatGRID 3 Dataflow Diagram          00/00/0000                    Cole; Medvidovic;     Infringement,
                                     Level 0                                                                      Mitzenmacher;         Background of Cisco,
                                                                                                                  Kuruganti             Willfulness
    820      WITHDRAWN
    821      CISCO‐FINJAN 00074252   Cisco Presentation – AMP Threat Grid           00/00/2016                    Cole; Medvidovic;     Infringement,
                                                                                                                  Mitzenmacher; De Beer Background of Cisco,
                                                                                                                                        Willfulness,
    822      WITHDRAWN
    823      CISCO‐FINJAN 00074861   Cisco Guide – AMP for Endpoints Deployment      8/9/2016                     Cole; Medvidovic;     Infringement,
                                     Strategy                                                                     Mitzenmacher;         Background of Cisco,
                                                                                                                  Brozefsky             Willfulness
    824      WITHDRAWN
    825      CISCO‐FINJAN 00075472   Third Party Guide – Sandbox Web API Guide       1/5/2015                     Cole; Medvidovic;     Infringement,          EXCL (CN),
                                                                                                                  Mitzenmacher;         Background of Cisco,    MTN, MIL
                                                                                                                  Brozefsky             Willfulness
    826      CISCO‐FINJAN 00075531   Classification of a sample file                                              Cole; Medvidovic;     Infringement,                   PJE
                                                                                                                  Mitzenmacher          Background of Cisco,
                                                                                                                                        Willfulness
    827      CISCO‐FINJAN 00075738   Cisco Guide – Firepower Management Center      3/20/2016                     Cole; Medvidovic;     Infringement,                   PJE
                                     Configuration Guide, Version 6.0.1                                           Mitzenmacher          Background of Cisco,
                                                                                                                                        Willfulness
    828      CISCO‐FINJAN 00076211   Cisco Presentation – AMP Deep Dive – Day 2     00/00/0000                    Cole; Medvidovic;     Infringement,                   PJE
                                     – Connector Deep Dive                                                        Mitzenmacher          Background of Cisco,
                                                                                                                                        Willfulness
    829      WITHDRAWN
    830      CISCO‐FINJAN 00077025   Cisco 1.6 project page – Created by Michael    10/13/2015                    Cole; Medvidovic;     Infringement,            EXCL (CN)
                                     Peterson                                                                     Mitzenmacher; Huger   Background of Cisco,
                                                                                                                                        Willfulness
    831      WITHDRAWN
    832      WITHDRAWN
    833      WITHDRAWN
    834      CISCO‐FINJAN 00083357   Email from Matt Watchinski to Dean De Beer     2/12/2015                     Cole; Medvidovic;     Infringement,
                                     Re: Third Party                                                              Mitzenmacher; Owens   Background of Cisco,
                                                                                                                                        Willfulness
    835      WITHDRAWN
    836      WITHDRAWN
    837      CISCO‐FINJAN 00084747   Email from Matt Watchinski to Vince Hwang      7/30/2015                     Cole; Medvidovic;     Infringement,
                                     et al., Re: RE: Urgent: Sales Out Submission                                 Mitzenmacher;         Background of Cisco,
                                     for CISCO SYSTEMS, INC. for JUNE 2015                                        Donnan; De Beer;      Willfulness
                                     CRM:00000450900006232 - ThreatGrid                                           Brozefsky
    838      WITHDRAWN
    839      CISCO‐FINJAN 00087099   Email from Matt Watchinski to Eric Hulse et    4/13/2016                     Cole; Medvidovic;     Infringement,            EXCL (CN)
                                     al., Re: about threat grid API                                               Mitzenmacher; Kwok    Background of Cisco,
                                                                                                                                        Willfulness



DM2:12525305.1                                                                                    Page 56 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 58 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                        Date      Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s     For
  Trial                                                                                             Exhibit No.                                                   Objections      Responses to    Court’s
 Exh. No.                                                                                                                                                                          Objections       Use
   840    WITHDRAWN
   841    CISCO‐FINJAN 00092246      ATS Dashboard Report                               2/2/2018                     Cole; Medvidovic;     Infringement,
                                                                                                                     Mitzenmacher; De Beer Background of Cisco,
                                                                                                                                           Willfulness
    842      WITHDRAWN
    843      CISCO‐FINJAN 00102592   Third Party – Sandbox - Abstract Analysis File 00/00/0000                       Cole; Medvidovic;     Infringement,             EXCL (CN)
                                     – Generated with Sandbox 5.0.0                                                  Mitzenmacher;         Background of Cisco,
                                                                                                                     Brozefsky; De Beer    Willfulness
    844      CISCO‐FINJAN 00103070   Third Party Guide – Sandbox User Guide –          00/00/0000                    Cole; Medvidovic;     Infringement,        PJE, EXCL (CN)
                                     Version 1.0.5                                                                   Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    845      CISCO‐FINJAN 00104091   Analysis Report – Analysis ID 811692-             00/00/0000                    Cole; Medvidovic;     Infringement,
                                     9b60af61854a4334967377c0d19a4af4                                                Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    846      CISCO‐FINJAN 00105439   Email from Matt Watchinski to Martin              12/14/2013                    Cole; Medvidovic;     Infringement,
                                     Nystrom et al., Re: FireAMP contacts                                            Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    847      WITHDRAWN
    848      CISCO‐FINJAN 00111004   Sourcefire Guide – Public Web Services API –      11/20/2013                    Cole; Medvidovic;     Infringement,
                                     Revision 8                                                                      Mitzenmacher; Kwok;   Background of Cisco,
                                                                                                                     Huger                 Willfulness
    849      CISCO‐FINJAN 00111750   Cisco Presentation – Talos Security Intelligence 00/00/0000                     Cole; Medvidovic;     Infringement,
                                     & Research Group, by Matt Watchinski                                            Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    850      CISCO‐FINJAN 00112047   Cisco Presentation – Talos Dec Roadmap –          00/00/0000                    Cole; Medvidovic;     Infringement,
                                     Cloud-delivered services                                                        Mitzenmacher;         Background of Cisco,
                                                                                                                     Watchinski            Willfulness
    851      CISCO‐FINJAN 00113710   Cisco Document – Cisco Talos Intelligence         00/00/0000                    Cole; Medvidovic;     Infringement,          401, 402, 403             401
                                                                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    852      WITHDRAWN
    853      WITHDRAWN
    854      CISCO‐FINJAN 00115683   Cisco Presentation – Talos - We Keep Your         00/00/0000                    Cole; Layne-Farrar;   Infringement,          401, 402, 403             401
                                     Network Safe – Industry-leading threat                                          Medvidovic;           Background of Cisco,
                                     intelligence with the largest threat detection                                  Mitzenmacher; Owens   Willfulness, Damages
                                     network in the world.

    855      WITHDRAWN
    856      WITHDRAWN
    857      CISCO‐FINJAN 00121168   Cisco Document – Talos Intelligence – Cisco       00/00/2018                    Cole; Layne-Farrar;   Damages,               401, 402, 403             401
                                     Security’s Threat Intelligence Organization                                     Medvidovic;           Infringement,
                                                                                                                     Mitzenmacher;         Background of Cisco,
                                                                                                                     Watchinski            Willfulness
    858      WITHDRAWN
    859      CISCO‐FINJAN 00133218   Cisco Document – Release Functional               1/24/2018                     Cole; Medvidovic;     Infringement,            EXCL (CN)
                                     Specification – EDCS-11749299                                                   Mitzenmacher;         Background of Cisco,
                                                                                                                     Kuruganti; Owens      Willfulness
    860      CISCO‐FINJAN 00133247   Cisco Document – Test Plan – EDCS-                11/8/2017                     Cole; Medvidovic;     Infringement,            EXCL (CN)
                                     11802902                                                                        Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness




DM2:12525305.1                                                                                       Page 57 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 59 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                      Date       Deposition        Sponsoring Witness          Purpose           Cisco’s        Plaintiff’s      For
  Trial                                                                                           Exhibit No.                                                    Objections     Responses to     Court’s
 Exh. No.                                                                                                                                                                        Objections        Use
   861    CISCO‐FINJAN 00133259      3.0 Prod Deployment Guide – Owner: Taroslav     11/10/2017                    Cole; Medvidovic;      Infringement,            EXCL (CN)
                                     Grabar – Revision: #2 – Tracker                                               Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    862      CISCO‐FINJAN 00157319   Cisco Guide – Connecting Cisco ESA/WSA          11/15/2015                    Cole; Medvidovic;      Infringement,
                                     Appliances to Threat Grid Appliances                                          Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    863      CISCO‐FINJAN 00159733   Third Party Guide – Sandbox User Guide           8/9/2012                     Cole; Medvidovic;      Infringement,            EXCL (CN)
                                                                                                                   Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    864      CISCO‐FINJAN 00159944   Third Party – Sandbox – Report 328719           12/20/2012                    Cole; Medvidovic;      Infringement,
                                                                                                                   Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    865      CISCO‐FINJAN 00160154   Third Party – Sandbox – Report 180795            4/2/2018                     Cole; Medvidovic;      Infringement,
                                                                                                                   Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    866      WITHDRAWN
    867      WITHDRAWN
    868      CISCO‐FINJAN 00207556   Third Party Guide – Sandbox User Guide           8/9/2012                     Cole; Medvidovic;      Infringement,           PJE, EXCL
                                                                                                                   Mitzenmacher; De Beer Background of Cisco,     (CN), MTN
                                                                                                                                          Willfulness
    869      CISCO‐FINJAN 00222697   Cisco Presentation – AMP and Threat Grid on     08/00/2016                    Cole; Medvidovic;      Infringement,        EXCL (CN), 403             401
                                     Meraki MX                                                                     Mitzenmacher; dovic    Background of Cisco,
                                                                                                                                          Willfulness
    870      CISCO‐FINJAN 00238822   Email from Yoav Samet to Hilton Romanski        3/15/2007                     Cole; Medvidovic;      Infringement,                H, 602 NH, 803, 803(6),
                                     Re: FW: Finjan claims IP violation by Webroot                                 Mitzenmacher; Valentic Background of Cisco,                            602
                                                                                                                                          Willfulness
    871      WITHDRAWN
    872      CISCO‐FINJAN 00272162   Joe Security Guide – Joe Sandbox Cookbook        6/1/2016                     Cole; Medvidovic;      Infringement,            PJE, EXCL
                                     Guide – Affects all versions                                                  Mitzenmacher; Valentic Background of Cisco,     (CN), MTN
                                                                                                                                          Willfulness
    873      CISCO‐FINJAN 00272164   Third Party Guide – Sandbox Installation         6/1/2016                     Cole; Medvidovic;      Infringement,            PJE, EXCL
                                     Guide – Affects Sandbox Ultimate, Complete,                                   Mitzenmacher           Background of Cisco,     (CN), MTN
                                     Desktop and Light                                                                                    Willfulness
    874      CISCO‐FINJAN 00272165   Third Party Guide – Sandbox Installation         6/1/2016                     Cole; Medvidovic;      Infringement,          EXCL (CN),
                                     Guide – Affects Sandbox Ultimate, Complete,                                   Mitzenmacher           Background of Cisco,         MTN
                                     Desktop and X                                                                                        Willfulness
    875      CISCO‐FINJAN 00272166   Third Party Guide – Sandbox Installation         6/1/2016                     Cole; Medvidovic;      Infringement,          EXCL (CN),
                                     Guide – Affects Sandbox Desktop and Light                                     Mitzenmacher           Background of Cisco,         MTN
                                                                                                                                          Willfulness
    876      CISCO‐FINJAN 00272167   Third Party Guide – Sandbox Installation         6/1/2016                     Cole; Medvidovic;      Infringement,          EXCL (CN),
                                     Guide – Affects Sandbox Ultimate, Complete,                                   Mitzenmacher           Background of Cisco,         MTN
                                     Desktop, Mobile and Light                                                                            Willfulness
    877      CISCO‐FINJAN 00272168   Third Party Guide – Sandbox Interface Guide –   2/23/2016                     Cole; Medvidovic;      Infringement,                   PJE
                                     Affects Sandbox all versions                                                  Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    878      CISCO‐FINJAN 00272169   Third Party Guide – Sandbox Scaling Guide –      6/1/2016                     Cole; Medvidovic;      Infringement,
                                     Affects Sandbox all versions                                                  Mitzenmacher           Background of Cisco,
                                                                                                                                          Willfulness
    879      CISCO‐FINJAN 00272172   Third Party Guide – Sandbox User Guide –         6/1/2016                     Cole; Medvidovic;      Infringement,          EXCL (CN),
                                     Affects Sandbox all versions                                                  Mitzenmacher           Background of Cisco,         MTN
                                                                                                                                          Willfulness




DM2:12525305.1                                                                                     Page 58 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 60 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s     For
  Trial                                                                                             Exhibit No.                                                   Objections     Responses to    Court’s
 Exh. No.                                                                                                                                                                         Objections       Use
   880    CISCO‐FINJAN 00272173      Third Party Guide – Sandbox Web API Guide         8/16/2015                     Cole; Medvidovic;     Infringement,          EXCL (CN),
                                     – Affects Sandbox all versions                                                  Mitzenmacher          Background of Cisco,         MTN
                                                                                                                                           Willfulness
    881      CISCO‐FINJAN 00296654   Cisco Guide – Cisco Advanced Web Security          8/8/2016                     Cole; Medvidovic;     Infringement,
                                     Reporting 6.0 Installation, Setup, and User                                     Mitzenmacher          Background of Cisco,
                                     Guide                                                                                                 Willfulness
    882      CISCO‐FINJAN 00296823   Cisco White Paper – Outbreak Filters              10/00/2011                    Cole; Medvidovic;     Infringement,                   PJE
                                                                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    883      CISCO‐FINJAN 00303748   Cisco Guide – AsyncOS 9.1. for Cisco Web          8/18/2017                     Cole; Medvidovic;     Infringement,
                                     Security Appliances User Guide                                                  Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    884      CISCO‐FINJAN 00303750   Cisco Guide – AsyncOS 9.1 for Cisco Web           8/18/2017                     Cole; Medvidovic;     Infringement,
                                     Security Appliances User Guide                                                  Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    885      CISCO‐FINJAN 00310050   Cisco Guide – Firepower Management Center         3/20/2016                     Cole; Medvidovic;     Infringement,
                                     Configuration Guide, Version 6.0.1                                              Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    886      CISCO‐FINJAN 00310637   Cisco Guide – Cisco AsyncOS 9.0 for Email         1/28/2015                     Cole; Medvidovic;     Infringement,
                                     User Guide                                                                      Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    887      CISCO‐FINJAN 00310638   Cisco Guide – AsyncOS 9.1.2 for Cisco Email       3/14/2016                     Cole; Medvidovic;     Infringement,
                                     Security Appliances User Guide                                                  Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    888      CISCO‐FINJAN 00310639   Cisco Guide – Cisco AsyncOS 9.1 for Email          4/2/2015                     Cole; Medvidovic;     Infringement,
                                     User Guide                                                                      Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    889      CISCO‐FINJAN 00310640   Cisco Guide – Cisco AsyncOS 9.5 for Email         5/28/2015                     Cole; Medvidovic;     Infringement,
                                     User Guide                                                                      Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    890      CISCO‐FINJAN 00310696   Cisco Guide – Connecting with a Threat Grid       8/11/2016                     Cole; Medvidovic;     Infringement,
                                     Appliance – Version 2.1.3                                                       Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    891      CISCO‐FINJAN 00312283   Cisco Webpage – Cisco AMP for Networks –           2/1/2019                     Cole; Medvidovic;     Infringement,
                                     Release Notes                                                                   Mitzenmacher          Background of Cisco,
                                     https://www.cisco.com/c/en/us/support/security/                                                       Willfulness
                                     amp-appliances/products-release-notes-list.html

    892      CISCO‐FINJAN 00313069   Sandbox 5.0.0                                     00/00/0000                    Cole; Medvidovic;     Infringement,              401, 402             401
                                                                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    893      CISCO‐FINJAN 00313708   Sandbox 6.2.0 (TBD)                               00/00/0000                    Cole; Medvidovic;     Infringement,
                                                                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    894      CISCO‐FINJAN 00315191   Sandbox Desktop 8.5.0 (28.02.2014)                2/28/2014                     Cole; Medvidovic;     Infringement,
                                                                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness
    895      CISCO‐FINJAN 00321536   Cisco Document – Threat Grid F.A.Q. –             8/29/2017                     Cole; Medvidovic;     Infringement,                   PJE
                                     Version 4.42                                                                    Mitzenmacher          Background of Cisco,
                                                                                                                                           Willfulness




DM2:12525305.1                                                                                       Page 59 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 61 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                        Date       Deposition        Sponsoring Witness           Purpose           Cisco’s         Plaintiff’s      For
  Trial                                                                                                  Exhibit No.                                                     Objections      Responses to     Court’s
 Exh. No.                                                                                                                                                                                 Objections        Use
   896    CISCO‐FINJAN 00321537           Cisco Document – Threat Grid F.A.Q. –            10/1/2017                      Cole; Medvidovic;       Infringement,                   PJE
                                          CISCO Confidential - Internal User Only                                         Mitzenmacher            Background of Cisco,
                                                                                                                                                  Willfulness
    897      CISCO‐FINJAN 00375178        How to Connect Cisco ESA/WSA Appliances         00/00/0000                      Cole; Medvidovic;       Infringement,
                                          to a Threat Grid Appliance                                                      Mitzenmacher            Background of Cisco,
                                                                                                                                                  Willfulness
    898      CISCO‐FINJAN 00375180        How to Connect Cisco ESA/WSA Appliances         00/00/0000                      Cole; Medvidovic;       Infringement,
                                          to a Threat Grid Appliance                                                      Mitzenmacher            Background of Cisco,
                                                                                                                                                  Willfulness
    899      CISCO‐FINJAN 00380532        Cisco Guide – Cloud Web Security: Traffic       01/00/2015                      Cole; Medvidovic;       Infringement,
                                          Redirection Methods                                                             Mitzenmacher            Background of Cisco,
                                                                                                                                                  Willfulness
    900      CISCO‐FINJAN‐YS 00000045 –   Email from Tal Slobodkin to Yoav Samet Re:        5/1/2011                      Cole; Medvidovic;       Infringement,                PJE, H NH, 803, 803(6)
             CISCO‐FINJAN‐YS 00000046     FW: FSI with attachment                                                         Mitzenmacher            Background of Cisco,
                                                                                                                                                  Willfulness
    901      CISCO‐FINJAN‐YS 00000311     Email from Yoav Samet to Shlomo Touboul et       9/15/2003                      Cole; Medvidovic;       Infringement,                H, 602 NH, 803, 803(6),
                                          al., Re: RE: Meeting of the minds…:-)                                           Mitzenmacher;           Background of                                   602
                                                                                                                          Tompkins; Samet         Cisco/Finjan,
                                                                                                                                                  Willfulness, Damages
    902      CISCO‐FINJAN‐YS 00000438 –   Email from shlomo to Yoav Samet Re: RE:          3/24/2004                      Cole; Medvidovic;       Infringement,                H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00000441     Reminder - case study & performance metrics                                     Mitzenmacher; Samet; Background of                                      602
                                          with attachments                                                                Touboul; Hartstein      Cisco/Finjan,
                                                                                                                                                  Willfulness,
                                                                                                                                                  Damages, Validity
    903      CISCO‐FINJAN‐YS 00001114 –   Email from Amit Shaked to Ravi Varanasi et        11/17/2004                    Cole; Medvidovic;       Infringement,                H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00001115     al., Re: RE: Features of Vital Security version 7                               Mitzenmacher; Samet; Background of                                      602
                                          and 8 - last try… with attachment                                               Touboul; Hartstein      Cisco/Finjan,
                                                                                                                                                  Willfulness,
                                                                                                                                                  Damages, Validity
    904      CISCO‐FINJAN‐YS 00001369 –   Email from Shlomo Touboul to Arah Naveh et       1/14/2005                      Cole; Medvidovic;       Infringement,                H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00001371     al., Re: Look and enjoy with attachments                                        Mitzenmacher; Samet; Background of                                      602
                                                                                                                          Touboul                 Cisco/Finjan,
                                                                                                                                                  Willfulness,
                                                                                                                                                  Damages, Validity
    905      CISCO‐FINJAN‐YS 00001407 –   Email from Shlomo Touboul to Yoav Samet et        2/3/2005                      Cole; Medvidovic;       Infringement,                       H NH, 803, 803(6)
             CISCO‐FINJAN‐YS 00001411     al., Re: RE: Intro to our Next Generation                                       Mitzenmacher; Layne- Background of
                                          (Talia) Release with attachments                                                Farrar; Touboul; Samet; Cisco/Finjan,
                                                                                                                          Hartstein               Willfulness,
                                                                                                                                                  Damages, Validity
    906      CISCO‐FINJAN‐YS 00003097 –   Email from Asher Polani to Eric Benhamou et     10/13/2007                      Cole; Medvidovic;       Infringement,                H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00003099     al., Re: RE: Board meeting - IP session -                                       Mitzenmacher; Samet, Background of                                      602
                                          Background material - Confidential - Attorney                                   Touboul; Hartstein      Cisco/Finjan,
                                          Client Privilege with attachments                                                                       Willfulness
    907      CISCO‐FINJAN‐YS 00003331 –   Email from Yuval Ben-Itzhak to Yoav Samet        1/31/2008                      Cole; Layne-Farrar;     Infringement,            PJE, H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00003332     Re: RE: Catch up on the IPR status with                                         Medvidovic;             Background of                                    602
                                          attachment                                                                      Mitzenmacher;           Cisco/Finjan,
                                                                                                                          Tompkins; Chinn;        Willfulness,
                                                                                                                          Hartstein               Damages, Validity




DM2:12525305.1                                                                                            Page 60 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 62 of 78
                                                                                                Finjan, Inc. v. Cisco Systems, Inc.
                                                                                               No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                      Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                               Description                          Date       Deposition        Sponsoring Witness             Purpose           Cisco’s       Plaintiff’s        For
  Trial                                                                                                     Exhibit No.                                                       Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                                    Objections          Use
   908    CISCO‐FINJAN‐YS 00003392 –      Email from Yuval Ben-Itzhak to Yoav Samet             2/9/2008                     Cole; Layne-Farrar;      Infringement,                 H, 602 NH, 803, 803(6),
          CISCO‐FINJAN‐YS 00003394        Re: RE: Urgent questions with attachments                                          Medvidovic;              Background of                                      602
                                                                                                                             Mitzenmacher;            Cisco/Finjan,
                                                                                                                             Tompkins; Ben-Itzhak;    Willfulness,
                                                                                                                             Samet; Hartstein         Damages, Validity
    909      CISCO‐FINJAN‐YS 00003656 –   Email from John Vigouroux to Eric Benhamou           6/22/2008                     Cole; Layne-Farrar;      Infringement,             PJE, H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00003658     et al., Re: Finjan Board Pack with attachments                                     Medvidovic;              Background of                                     602
                                                                                                                             Mitzenmacher; Ben-       Cisco/Finjan,
                                                                                                                             Itzhak; Samet ;          Willfulness,
                                                                                                                             Hartstein                Damages, Validity
    910      CISCO‐FINJAN‐YS 00003724 –   Email from Yoav Samet to Paul Glaser Re: RE:         1/31/2008                     Cole; Layne-Farrar;      Infringement,                 H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00003730     Finjan with attachments                                                            Medvidovic;              Background of                                    602
                                                                                                                             Mitzenmacher; Samet;     Cisco/Finjan,
                                                                                                                             Chinn; Hartstein         Willfulness, Damages
    911      WITHDRAWN
    912      CISCO‐FINJAN‐YS 00003733 –   Email from Yoav Samet to Paul Glaser et al.,          2/3/2008                     Cole; Medvidovic;        Infringement,                 H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00003739     Re: RE: Finjan with attachments                                                    Mitzenmacher;            Background of                                    602
                                                                                                                             Romanski; Samet          Cisco/Finjan,
                                                                                                                                                      Willfulness, Damages
    913      WITHDRAWN
    914      CISCO‐FINJAN‐YS 00004623     Email from Daniel Quinlan to Yuval Ben-              9/25/2009                     Cole; Layne-Farrar       Infringement,                 H, 602 NH, 803, 803(6),
                                          Itzhak et al., Re: test methodology and data set -                                 Medvidovic;              Background of                                    602
                                           private                                                                           Mitzenmacher; Samet;     Cisco/Finjan,
                                                                                                                             Ben-Itzhak; Hartstein    Willfulness,
                                                                                                                                                      Damages, Validity
    915      CISCO‐FINJAN‐YS 00004624     Email from Yuval Ben-Itzhak to Daniel           9/25/2009                          Cole; Medvidovic;        Infringement,                 H, 602 NH, 803, 803(6),
                                          Quinlan Re: RE: test methodology and data set -                                    Mitzenmacher; Ben-       Background of                                    602
                                          private                                                                            Itzhak; Samet; Hartstein Cisco/Finjan,
                                                                                                                                                      Willfulness, Validity
    916      CISCO‐FINJAN‐YS 00004724 –   Email from Yoav Samet to Keith Valory et al.,        9/17/2009                     Cole; Medvidovic;        Infringement,                 H, 602 NH, 803, 803(6),
             CISCO‐FINJAN‐YS 00004725     Re: Finjan Technical Performance metrics with                                      Mitzenmacher; Ben-       Background of                                    602
                                          attachment                                                                         Itzhak; Samet; Hartstein Cisco/Finjan,
                                                                                                                                                      Willfulness, Validity
    917      WITHDRAWN
    918      FINJAN‐CISCO 002852 –        Cisco Data Sheet – Cisco Advanced Malware            11/00/2016                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 002861          Protection for Endpoints                                                           Mitzenmacher; Valory; Background of
                                                                                                                             Samet                 Cisco/Finjan,
                                                                                                                                                   Willfulness, Damages
    919      FINJAN‐CISCO 002862 –        Cisco Data Sheet – Cisco Advanced Malware            05/00/2016                    Cole; Medvidovic;     Infringement,                       PJE
             FINJAN‐CISCO 002871          Protection for Networks                                                            Mitzenmacher          Background of Cisco,
                                                                                                                                                   Willfulness
    920      FINJAN‐CISCO 002872 –        Cisco Data Sheet – Cisco ASA with                    10/00/2016                    Cole; Mitzenmacher    Infringement,
             FINJAN‐CISCO 002889          FirePOWER Services                                                                                       Background of Cisco,
                                                                                                                                                   Willfulness
    921      FINJAN‐CISCO 002890 –        Cisco Data Sheet – Cisco Advanced Malware            05/00/2016                    Cole; Mitzenmacher    Infringement,
             FINJAN‐CISCO 002895          Protection Virtual Private Cloud Appliance                                                               Background of Cisco,
                                                                                                                                                   Willfulness
    922      FINJAN‐CISCO 002903 –        Cisco Data Sheet – Cisco Email Security              12/00/2016                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 002911          Appliance                                                                          Mitzenmacher          Background of Cisco,
                                                                                                                                                   Willfulness




DM2:12525305.1                                                                                               Page 61 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 63 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date      Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s        For
  Trial                                                                                           Exhibit No.                                                   Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                        Objections          Use
   923    FINJAN‐CISCO 002912 –      Cisco Data Sheet – Cisco Web Security           12/00/2016                    Cole                  Infringement,           401, 402,403                401
          FINJAN‐CISCO 002919        Appliance                                                                                           Background of Cisco,
                                                                                                                                         Willfulness
    924      FINJAN‐CISCO 002922 –   Cisco Meraki Webpage – Cloud Managed            00/00/0000                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 002925     Security & SD-WAN                                                             Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    925      FINJAN‐CISCO 002926 –   Cisco Merkai Webpage – Advanced Malware         00/00/0000                    Cole; Medvidovic      Infringement,          401, 402, 403               401
             FINJAN‐CISCO 002929     Protection for Meraki MX                                                                            Background of Cisco,
                                                                                                                                         Willfulness
    926      FINJAN‐CISCO 002930 –   Cisco Data Sheet – Cisco AMP Threat Grid -      11/00/2016                    Cole; Medvidovic      Infringement,
             FINJAN‐CISCO 002933     Appliances                                                                                          Background of Cisco,
                                                                                                                                         Willfulness
    927      FINJAN‐CISCO 002934 –   Cisco Data Sheet – Cisco AMP Threat Grid -      10/00/2015                    Cole; Medvidovic      Infringement,
             FINJAN‐CISCO 002937     Cloud                                                                                               Background of Cisco,
                                                                                                                                         Willfulness
    928      FINJAN‐CISCO 002938 –   Cisco Webpage – Cisco Blog – Talos Group –       1/4/2017                     Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 002943     Talos Security Intelligence & Research Group                                  Mitzenmacher          Background of Cisco,
                                     http://blogs.cisco.com/author/talos                                                                 Willfulness
    929      FINJAN‐CISCO 002944 –   Cisco Data Sheet – Cisco Email Security         12/00/2016                    Cole; Medvidovic      Infringement,          401, 402, 403               401
             FINJAN‐CISCO 002952     Appliance                                                                                           Background of Cisco,
                                                                                                                                         Willfulness
    930      FINJAN‐CISCO 002957 –   Cisco Webpage – Cisco Security Intelligence     1/29/2014                     Cole; Medvidovic      Infringement,          401, 402, 403               401
             FINJAN‐CISCO 002959     Operation: Defense in Depth – blogs.cisco.com                                                       Background of Cisco,
                                     – Bob Scarbrough                                                                                    Willfulness
    931      FINJAN‐CISCO 002960 –   Asseco South Eastern Europe Webpage –           00/00/0000                    Cole; Medvidovic      Infringement,                  H, A NH, 803, 803(6),
             FINJAN‐CISCO 002999     Cisco Advanced Malware Protection, Sasa                                                             Background of Cisco,                       901, 902
                                     Milic No. 8635                                                                                      Willfulness
    932      FINJAN‐CISCO 003079 –   Cisco Presentation – Protection against         05/00/2014                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 003141     advanced targeted attacks – AMP everywhere                                    Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    933      WITHDRAWN
    934      FINJAN‐CISCO 012693 –   Vital Security Guide – Vital Security for Web   00/00/2005                    Cole; Medvidovic;     Infringement,           DUPE, 401,                 401
             FINJAN‐CISCO 013020     7.0 Service Pack 4 – User Manual                                              Mitzenmacher;         Background of Cisco,      402, 403
                                                                                                                   Kuruganti; Owens      Willfulness
    935      FINJAN‐CISCO 037519 –   Cisco Document – ASA with CX/FirePower          12/23/2014                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 037527     Module and CWS Connector Configuration                                        Mitzenmacher          Background of Cisco,
                                     Example – Document ID: 118687                                                                       Willfulness
    936      FINJAN‐CISCO 037528 –   Cisco Guide – AMP for Endpoints User Guide       6/7/2017                     Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 037710     – Version 5.4                                                                 Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    937      FINJAN‐CISCO 037721 –   Cisco Data Sheet – Cisco ASA with               04/00/2017                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 037738     FirePOWER Services                                                            Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    938      FINJAN‐CISCO 037739 –   Cisco Datasheet – Cisco Cloud Web Security      10/00/2014                    Cole; Medvidovic;     Infringement,          401, 402, 403               401
             FINJAN‐CISCO 037748     Datasheet                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    939      FINJAN‐CISCO 037755 –   Cisco Data Sheet – Cisco Email Security         05/00/2017                    Cole; Medvidovic;     Infringement,          401, 402, 403               401
             FINJAN‐CISCO 037763     Appliance                                                                     Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness
    940      FINJAN‐CISCO 037764 –   Sourcefire Guide – Sourcefire FireAMP User       5/7/2014                     Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 037927     Guide – Version 4.5                                                           Mitzenmacher          Background of Cisco,
                                                                                                                                         Willfulness



DM2:12525305.1                                                                                     Page 62 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 64 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                        Date       Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s        For
  Trial                                                                                              Exhibit No.                                                   Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                           Objections          Use
   941    FINJAN‐CISCO 038134 –      Cisco At-a-Glance – Cisco Web Security             10/00/2016                    Cole; Medvidovic;     Infringement,          401, 402, 403                401
          FINJAN‐CISCO 038135        Appliance                                                                        Mitzenmacher          Background of Cisco,
                                                                                                                                            Willfulness
    942      FINJAN‐CISCO 038136 –   Cisco Data Sheet – Cisco Web Security              05/00/2017                    Cole; Medvidovic;     Infringement,          401, 402, 403               401
             FINJAN‐CISCO 038143     Appliance                                                                        Mitzenmacher          Background of Cisco,
                                                                                                                                            Willfulness
    943      FINJAN‐CISCO 038144 –   Cisco Webpage – ASA with CX/FirePower              12/23/2014                    Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 038155     Module and CWS Connector Configuration                                           Mitzenmacher          Background of Cisco,
                                     Example – Document ID: 118687                                                                          Willfulness
                                     http://www.cisco.com/c/en/us/support/docs/sec
                                     urity/adaptive-security-appliance-asa-
                                     software/118687-config-cws-OO.html
    944      FINJAN‐CISCO 038156 –   Cisco Webpage – Cisco Web Security – Cisco         6/17/2017                     Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 038159     Anti-Malware System                                                              Mitzenmacher          Background of Cisco,
                                     http://www.cisco.com/c/en/us/products/security/                                                        Willfulness
                                     web-security-
                                     appliance/anti_malware_index.html
    945      FINJAN‐CISCO 038160 –   Cisco Webpage – How AMP Threat Grid                6/18/2017                     Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 038167     Accelerates Incident Response with Artifacts,                                    Mitzenmacher          Background of Cisco,
                                     Content, and Correlation                                                                               Willfulness
                                     http://blogs.cisco.com/security/how-amp-threat-
                                     grid-accelerates-incident-response-with-
                                     artifacts-content-and-correlation
    946      FINJAN‐CISCO 038168 –   Cisco Webpage – Under the hood: Why you            6/18/2017                     Cole; Medvidovic;     Infringement,
             FINJAN‐CISCO 038174     need AMP on ESA                                                                  Mitzenmacher          Background of Cisco,
                                     https://blogs.cisco.com/security/under-the-hood-                                                       Willfulness
                                     why-you-need- amp- on-es a
    947      FINJAN‐CISCO 119075 –   WSA Cisco Web Reputation Overview –                1/26/2014                     Cole; Medvidovic;     Infringement,            PJE, EXCL
             FINJAN‐CISCO 119076     Document ID: 117851                                                              Mitzenmacher          Background of Cisco,
                                                                                                                                            Willfulness
    948      FINJAN‐CISCO 119077 –   How do I clear the tracking or reporting            9/9/2014                     Cole                  Infringement,                   PJE
             FINJAN‐CISCO 119079     database? – Document ID: 118394                                                                        Background of Cisco,
                                                                                                                                            Willfulness
    949      FINJAN‐CISCO 119080 –   Removal of the FireAMP Cache and History           00/00/0000                    Cole                  Infringement,
             FINJAN‐CISCO 119085     Files on Windows                                                                                       Background of Cisco,
                                                                                                                                            Willfulness
    950      FINJAN‐CISCO 119086 –   FireAMP Guide to Exclusions on Windows             00/00/0000                    Cole                  Infringement,                   PJE
             FINJAN‐CISCO 119090                                                                                                            Background of Cisco,
                                                                                                                                            Willfulness
    951      FINJAN‐CISCO 119091 –   Cisco Guide – User Guide for AsyncOS 11.0          5/31/2017                     Cole                  Infringement,                   PJE
             FINJAN‐CISCO 120254     for Cisco Email Security Appliances                                                                    Background of Cisco,
                                                                                                                                            Willfulness
    952      FINJAN‐CISCO 120255 –   Cisco Guide – File Policies and AMP for            00/00/0000                    Cole                  Infringement,                                        4
             FINJAN‐CISCO 120282     Firepower                                                                                              Background of Cisco,
                                                                                                                                            Willfulness
    953      FINJAN‐CISCO 120283 –   Cisco Guide – ASA FirePOWER Module User 1/22/2015                                Cole                  Infringement,
             FINJAN‐CISCO 120946     Guide for the ASA5506-X, ADA5506H-X,                                                                   Background of Cisco,
                                     ASA5506W-X, ASA5508-X, and ASA5516-X                                                                   Willfulness
                                     – Version 5.4.1
    954      FINJAN‐CISCO 120947 –   Cisco At-a-Glance – Cisco Cloud Web Security 02/00/2016                          Cole                  Infringement,
             FINJAN‐CISCO 120948                                                                                                            Background of Cisco,
                                                                                                                                            Willfulness



DM2:12525305.1                                                                                        Page 63 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 65 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness          Purpose           Cisco’s         Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                                    Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                           Objections          Use
   955    FINJAN‐CISCO 120949 –      Cisco Guide – Cisco Cyber Threat Defense          7/23/2015                     Cole; Medvidovic;      Infringement,          401, 402, 403                401
          FINJAN‐CISCO 120988        v2.0 – Design Guide                                                             Mitzenmacher           Background of Cisco,
                                                                                                                                            Willfulness
    956      FINJAN‐CISCO 120989 –   Cisco Data Sheet – Cisco Cloud Web Security       03/00/2014                    Cole                   Infringement,
             FINJAN‐CISCO 120993                                                                                                            Background of Cisco,
                                                                                                                                            Willfulness
    957      FINJAN‐CISCO 120994 –   Cisco Presentation – Cisco AMP Solution, by       01/00/2017                    Cole; Medvidovic;      Infringement,                   PJE
             FINJAN‐CISCO 121039     Rene Straube                                                                    Mitzenmacher           Background of Cisco,
                                                                                                                                            Willfulness
    958      FINJAN‐CISCO 121040 –   Cisco Solution Overview – Cisco Advanced          11/00/2016                    Cole; Medvidovic;      Infringement,          401, 402, 403               401
             FINJAN‐CISCO 121045     Malware Protection                                                              Mitzenmacher           Background of Cisco,
                                                                                                                                            Willfulness
    959      FINJAN‐CISCO 121046 –   Cisco Data Sheet – Cisco Threat Grid Premium      03/00/2017                    Cole; Mitzenmacher     Infringement,
             FINJAN‐CISCO 121049     - Cloud                                                                                                Background of Cisco,
                                                                                                                                            Willfulness
    960      FINJAN‐CISCO 121050 –   Cisco At-a-Glance – Cisco Threat Grid             03/00/2017                    Cole; Medvidovic;      Infringement,
             FINJAN‐CISCO 121051                                                                                     Mitzenmacher           Background of Cisco,
                                                                                                                                            Willfulness
    961      FINJAN‐CISCO 121052 –   Cisco White Paper – Cisco Email Security          07/00/2015                    Cole; Layne-Farrar;    Infringement,          401, 402, 403               401
             FINJAN‐CISCO 121058     Enhances Office 365 with Advanced Malware                                       Medvidovic;            Background of Cisco,
                                     Protection                                                                      Mitzenmacher; Hwang    Willfulness, Damages

    962      FINJAN‐CISCO 124307 –   Cisco Webpage – Cisco Advanced Malware          6/21/2017                       Cole; Medvidovic;      Infringement,
             FINJAN‐CISCO 124310     Protection for Email Security                                                   Mitzenmacher           Background of Cisco,
                                     http://www.cisco.com/c/en/us/products/security/                                                        Willfulness
                                     advanced-malware-protection/amp-for-email-
                                     security.html
    963      FINJAN‐CISCO 124311 –   Cisco Webpage – Cisco AMP Threat Grid           6/21/2017                       Cole                   Infringement,
             FINJAN‐CISCO 124312                                                                                                            Background of Cisco,
                                                                                                                                            Willfulness
    964      FINJAN‐CISCO 124313 –   Cisco Meraki Webpage – Advanced Malware           00/00/0000                    Cole; Medvidovic;      Infringement,          401, 402, 403               401
             FINJAN‐CISCO 124314     Protection for Meraki MX                                                        Mitzenmacher           Background of Cisco,
                                                                                                                                            Willfulness
    965      FINJAN‐CISCO 124315 –   Cisco Webpage – Cisco Next-Generation             5/21/2017                     Cole                   Infringement,
             FINJAN‐CISCO 124324     Intrusion Prevention System (NGIPS)                                                                    Background of Cisco,
                                                                                                                                            Willfulness
    966      FINJAN‐CISCO 124338 –   Talos Screenshots                                 00/00/0000                    Cole                   Infringement,
             FINJAN‐CISCO 124340                                                                                                            Background of Cisco,
                                                                                                                                            Willfulness
    967      FINJAN‐CISCO 562680 –   Email from Ivan Chaperot to David Zviel et al.,   8/11/2014                     Cole                   Infringement,            408, EXCL                 408
             FINJAN‐CISCO 562688     Re: RE: Cisco / Finjan - Follow-up –                                                                   Background of Cisco,
                                     Confidential with attachment                                                                           Willfulness
    968      FINJAN‐CISCO 563661 –   Email from Ivan Chaperot to David Zviel Re:       4/21/2014                     Cole; Layne-Farrar;    Infringement,            408, EXCL                 408
             FINJAN‐CISCO 563697     Cisco-Finjan License - Confidential with                                        Medvidovic;            Background of
                                     attachments                                                                     Mitzenmacher;          Cisco/Finjan,
                                                                                                                     Chaperot; Hartstein;   Willfulness, Damages
                                                                                                                     Chinn
    969      FINJAN‐CISCO 564413 –   Email from Ivan Chaperot to David Zviel Re:       7/14/2014                     Cole; Layne-Farrar;    Infringement,            408, EXCL                 408
             FINJAN‐CISCO 564418     Cisco Draft Term Sheet – Confidential with                                      Medvidovic;            Background of
                                     attachment                                                                      Mitzenmacher;          Cisco/Finjan,
                                                                                                                     Chaperot; Hartstein;   Willfulness, Damages
                                                                                                                     Chinn



DM2:12525305.1                                                                                       Page 64 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 66 of 78
                                                                                        Finjan, Inc. v. Cisco Systems, Inc.
                                                                                       No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                              Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                      Date       Deposition        Sponsoring Witness          Purpose           Cisco’s        Plaintiff’s        For
  Trial                                                                                           Exhibit No.                                                    Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                        Objections          Use
   970    FINJAN‐CISCO 565731 –      Email from David Zviel to Ivan Chaperot Re:     4/10/2014                     Cole; Layne-Farrar;    Infringement,            408, EXCL                 408
          FINJAN‐CISCO 565734        RE: Next discussion?                                                          Medvidovic;            Background of
                                                                                                                   Mitzenmacher;          Cisco/Finjan,
                                                                                                                   Chaperot; Hartstein;   Willfulness, Damages
                                                                                                                   Chinn
    971      FINJAN‐CISCO 567251 –   Email from Ivan Chaperot to Mike Lee Re:        12/11/2014                    Cole; Layne-Farrar;    Infringement,            408, EXCL                408
             FINJAN‐CISCO 567267     Cisco / Finjan - Video Conference -                                           Medvidovic;            Background of
                                     Confidential with attachments                                                 Mitzenmacher;          Cisco/Finjan,
                                                                                                                   Chaperot; Hartstein;   Willfulness, Damages
                                                                                                                   Chinn
    972      FINJAN‐CISCO 567268 –   Email from Ivan Chaperot to Mike Lee et al.,    12/2/2014                     Cole; Layne-Farrar;    Infringement,            408, EXCL                408
             FINJAN‐CISCO 567271     Re: Cisco Product List - Confidential with                                    Medvidovic;            Background of
                                     attachment                                                                    Mitzenmacher;          Cisco/Finjan,
                                                                                                                   Chaperot; Hartstein;   Willfulness, Damages
                                                                                                                   Chinn
    973      WITHDRAWN
    974      FINJAN‐CISCO 584338 –   Email from bart.showalter@bakerbott.com to      8/15/2016                     Cole; Layne-Farrar;    Damages,                 408, EXCL                408
             FINJAN‐CISCO 584344     phil@finjan.com et al., Re: Cisco/Finjan with                                 Medvidovic;            Infringement,
                                     attachment                                                                    Mitzenmacher;          Background of Cisco,
                                                                                                                   Chaperot; Hartstein;   Willfulness
                                                                                                                   Chinn
    975      FINJAN‐CISCO 601714 –   Email from Ivan Chaperot to Dan Lang et al.,     3/4/2014                     Cole; Layne-Farrar;    Infringement,        PJE, 408, EXCL               408
             FINJAN‐CISCO 601716     Re: RE: Upcoming trip to Israel                                               Medvidovic;            Background of Cisco,
                                                                                                                   Mitzenmacher;          Willfulness; Damages
                                                                                                                   Chaperot; Hartstein;
                                                                                                                   Chinn
    976      FINJAN‐CISCO 629441 –   Letter from Barton E. Showalter, Baker Botts  11/9/2016                       Cole; Medvidovic;      Infringement,            408, EXCL                408
             FINJAN‐CISCO 629442     LLP to Paul Andre, Kramer Levin Naftali &                                     Mitzenmacher;          Background of
                                     Frankel LLP Re: Response to October 14, 2016                                  Chaperot; Lang;        Cisco/Finjan,
                                     letter                                                                        Hartstein; Chinn       Willfulness; Damages
    977      FINJAN‐CISCO 629592 –   Email from Ivan Chaperot to Mike Lee et al., 10/31/2014                       Cole; Medvidovic;      Infringement,            408, EXCL                408
             FINJAN‐CISCO 629598     Re: Cisco - Finjan - Confidential with                                        Mitzenmacher; Lang;    Background of
                                     attachments                                                                   Hartstein; Chinn;      Cisco/Finjan,
                                                                                                                   Garland                Willfulness, Damages
    978      FINJAN‐CISCO 630186 –   Email from Daniel Chinn to Ivan Chaperot et      3/6/2014                     Cole; Medvidovic;      Infringement,            408, EXCL                408
             FINJAN‐CISCO 630188     al., Re: RE: Cisco - need name of corporate                                   Mitzenmacher;          Background of
                                     treasury contact                                                              Chaperot; Chinn;       Cisco/Finjan,
                                                                                                                   Hartstein              Willfulness, Damages
    979      FINJAN‐CISCO 630659 –   Email from Daniel Chinn to                      7/15/2014                     Cole; Medvidovic;      Infringement,            408, EXCL                408
             FINJAN‐CISCO 630660     (ysamet@cisco.com) et al., Re: Finjan                                         Mitzenmacher; Chinn;   Background of
                                                                                                                   Chaperot; Hartstein    Cisco/Finjan,
                                                                                                                                          Willfulness; Damages
    980      FINJAN‐CISCO 637408 –   Email from Daniel Chinn to Dan Lang et al.,     10/9/2015                     Cole; Medvidovic;      Infringement,            408, EXCL                408
             FINJAN‐CISCO 637411     Re: CISCO FINJAN DISCUSSIONS                                                  Mitzenmacher; Chinn;   Background of
                                     SUBJECT TO NDA ‫ ׀‬FRE 408 with attachment                                      Hartstein; Lang        Cisco/Finjan,
                                                                                                                                          Willfulness, Damages
    981      FINJAN‐CISCO 639439 –   Email from Daniel Chinn to Leslie Mcknew et     6/14/2016                     Cole; Layne-Farrar;    Infringement,            408, EXCL                408
             FINJAN‐CISCO 639446     al., Re: RE: Continue Discussions- Under NDA                                  Medvidovic;            Background of
                                     and Rule 408                                                                  Mitzenmacher; Chinn;   Cisco/Finjan,
                                                                                                                   Hartstein              Willfulness, Damages




DM2:12525305.1                                                                                     Page 65 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 67 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                             Description                       Date       Deposition        Sponsoring Witness          Purpose           Cisco’s        Plaintiff’s        For
  Trial                                                                                                Exhibit No.                                                    Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                             Objections          Use
   982    FINJAN‐CISCO 646330 –         Email from Ivan Chaperot to Daniel Chinn et        3/4/2014                     Cole; Medvidovic;      Infringement,           408, EXCL                  408
          FINJAN‐CISCO 646332           al., Re: RE: Upcoming trip to Israel                                            Mitzenmacher; Chinn;   Background of
                                                                                                                        Rubin; Hartstein       Cisco/Finjan,
                                                                                                                                               Willfulness, Damages
    983      FINJAN‐CISCO 662628 –      Email from Val Jones to                           10/14/2016                    Cole; Medvidovic;      Infringement,           408, EXCL                 408
             FINJAN‐CISCO 662631        bart.showalter@bakerbottts.com et al., Re:                                      Mitzenmacher;          Background of
                                        Finjan/Cisco with attachment                                                    Chaperot; Chinn;       Cisco/Finjan,
                                                                                                                        Hartstein              Willfulness,
                                                                                                                                               Damages, Validity
    984      FINJAN‐CISCO 682782        Letter from Phil Hartstein, Finjan                 8/9/2016                     Cole; Medvidovic;      Infringement,        EXCL, 403, 408          401, 408
                                        Cybersecurity to Chuck Robbins, Cisco                                           Mitzenmacher;          Background of
                                        Systems, Inc. Re: Patent licensing negotiations                                 Hartstein; Chinn       Cisco/Finjan,
                                        between Finjan and Cisco                                                                               Willfulness,
                                                                                                                                               Damages, Validity
    985      FINJAN‐CISCO 682910 –      Cisco Webpage – Advanced Malware                   3/7/2019                     Cole; Medvidovic;      Infringement,
             FINJAN‐CISCO 682924        Protection (AMP)                                                                Mitzenmacher;          Background of
                                        https://www.cisco.com/c/en/us/products/securit                                  Hartstein; Chinn       Cisco/Finjan,
                                        y/advanced-malware-protection/index.html                                                               Willfulness,
                                                                                                                                               Damages, Validity
    986      FINJAN‐CISCO 684552 –      Cisco Merkai Webpage – Documentation –             3/7/2019                     Cole                   Infringement,
             FINJAN‐CISCO 684553        Advanced Malware Protection (AMP)                                                                      Background of Cisco,
                                        https://documentation.meraki.com/MX/Content                                                            Willfulness
                                        _Filtering_and_
                                        Threat_Protection/Advanced_Malware_Protecti
                                        on_(AMP)
    987      FINJAN‐CISCO 684554 – 67   Cisco Guide – AMP Threat Grid Appliance           1/19/2017                     Cole; Medvidovic       Infringement,
                                        Frequently Asked Questions                                                                             Background of Cisco,
                                                                                                                                               Willfulness
    988      FINJAN‐CISCO 684653 –      Cisco Webpage – ESA Safelists/Blocklist           11/4/2015                     Cole                   Infringement,
             FINJAN‐CISCO 684655        Backup Procedure – Document ID: 117922                                                                 Background of Cisco,
                                                                                                                                               Willfulness
    989      FINJAN-CISCO 684569        Cisco Video Presentation – Email Security         00/00/0000                    Cole                   Infringement,                   BE 1002, 1003, 1004
                                        Pipeline, by Kevin Floyd                                                                               Background of Cisco,
                                                                                                                                               Willfulness
    990      FINJAN-CISCO 684585 –      Cisco At a Glance – Cisco Advanced Malware        05/00/2016                    Medvidovic;            Infringement,
             FINJAN-CISCO 684587        Protection for Meraki MX                                                        Mitzenmacher           Background of Cisco,
                                                                                                                                               Willfulness
    991      FINJAN-CISCO 684595 –      Cisco Presentation – Cisco Connect – Threat  04/20/2014                         Medvidovic             Infringement,
             FINJAN-CISCO 684651        Prevention with AMP (Advanced Malware             –                                                    Background of Cisco,
                                        Protection), by Gary Spiteri – Seoul, Korea  04/30/2014                                                Willfulness
    992      FINJAN-CISCO 692578        Cisco Video Presentation – Email Security    00/00/0000                         Medvidovic             Infringement,               PJE, BE 1002, 1003, 1004
                                        Update Version 11.1 – Enhanced URL Filtering                                                           Background of Cisco,
                                                                                                                                               Willfulness
    993      WITHDRAWN
    994      CISCO‐FINJAN 00000397      Cisco Document – Rockford Master Test              7/1/2014                     Medvidovic; Owens      Infringement,
                                        Strategy – Document Number EDCS-1425067                                                                Background of Cisco,
                                                                                                                                               Willfulness
    995      CISCO‐FINJAN 00001821      Cisco Document – AMP – AMP Overview               00/00/0000                    Medvidovic; Kwok       Infringement,
                                                                                                                                               Background of Cisco,
                                                                                                                                               Willfulness




DM2:12525305.1                                                                                          Page 66 of 77
                                           Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 68 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                               Description                      Date        Deposition        Sponsoring Witness           Purpose          Cisco’s         Plaintiff’s       For
  Trial                                                                                                  Exhibit No.                                                    Objections      Responses to      Court’s
 Exh. No.                                                                                                                                                                                Objections         Use
   996    CISCO‐FINJAN 00073057           Cisco Presentation – AMP Threat Grid –            1/8/2015                      Medvidovic             Infringement,
                                          January 2015 Update – Cisco Product                                                                    Background of Cisco,
                                          Management                                                                                             Willfulness
    997      WITHDRAWN
    998      CISCO‐FINJAN 00310641        Cisco Guide – User Guide for AsyncOS 9.6 for      7/6/2015                      Medvidovic;            Infringement,
                                          Cisco Email Security Appliances                                                 Mitzenmacher;          Background of Cisco,
                                                                                                                          Kuruganti; Owens       Willfulness
    999      CISCO‐FINJAN 00310643        Cisco Guide – User Guide for AsyncOS 9.8 for     10/13/2016                     Medvidovic;            Infringement,
                                          Cisco Email Security Appliances                                                 Mitzenmacher           Background of Cisco,
                                                                                                                                                 Willfulness
   1000      CISCO‐FINJAN 00317977        Cisco Guide – Cisco AMP Threat Grid              5/11/2016                      Medvidovic;            Infringement,
                                          Appliance Setup and Configuration Guide –                                       Mitzenmacher           Background of Cisco,
                                          Version 2.0.3                                                                                          Willfulness
   1001      CISCO-FINJAN-SC_000001 –     Cisco source code production                                                    Medvidovic             Infringement,                    PJE
             CISCO-FINJAN-SC_000850                                                                                                              Background of Cisco,
                                                                                                                                                 Willfulness
   1002                                   Cisco source code computer made available for                                   Cole; Medvidovic;      Infringement,          401, 402, 403, 401, 1002, 1003,
                                          inspection (Physical Exhibit)                                                   Mitzenmacher;          Background of Cisco,               BE             1004
                                                                                                                          Brozefsky; Donnan;     Willfulness
                                                                                                                          Kwok; Valentic
   1003      FINJAN-CISCO 019463 -        Stock and Asset Purchase Agreement among         11/2/2009    Chinn Ex. 15      Cole; Mitzenmacher;    Infringement,            PJE, H, 602 NH, 803, 803(6),
             FINJAN-CISCO 019588          M86 Security, Inc., M86 Americas, Inc., Finjan                                  Medvidovic             Background of Cisco,                             602
                                          Software Inv., Finjan Inc. Finjan Software                                                             Willfulness
                                          (UK) Limited. and Finjan Software B.V.

   1004      CISCO-FINJAN-YS 00002345 -   Email from Yoav Samet to Richard Palmer et       1/16/2006                      Layne-Farrar;           Damages,              DUPE, H, 602 NH, 803, 803(6),
             CISCO-FINJAN-YS 00002347     al., Re: FW: Finjan gearing for IP attack with                                  Tompkins; Chinn;        Willfulness,                                   602
                                          attachment                                                                      Hartstein               Background of
                                                                                                                                                  Cisco/Finjan
   1005      CISCO-FINJAN 00081581        Finjan Software Inc. Amended And Restated        06/00/2004                     Layne-Farrar;           Damages,                PJE, H, 602 NH, 803, 803(6),
                                          Investors' Rights Agreement                                                     Tompkins; Samet         Willfulness,                                    602
                                                                                                                                                  Backgroun of
                                                                                                                                                  Cisco/Finjan,
   1006      CISCO-FINJAN 00081605        Finjan Software Inc. Amended And Restated        11/00/2008                     Tompkins; Hartstein;    Willfulness,                 H, 602 NH, 803, 803(6),
                                          Investors' Rights Agreement                                                     Chinn                   Background of                                   602
                                                                                                                                                  Cisco/Finjan
   1007      CISCO-FINJAN-YS 00000107     Email from Tal Slobodkin to Tal Slobodkin et     4/16/2012                      Tompkins; Hartstein;    Willfulness,                 H, 602 NH, 803, 803(6),
                                          al., Re: Finjan update call - April 16th                                        Chinn                   Background of                                   602
                                                                                                                                                  Cisco/Finjan
   1008      CISCO-FINJAN-YS 00001213     Email from Shlomo Touboul to Arad Naveh et       12/14/2004                     Layne-Farrar;           Damages,                     H, 602 NH, 803, 803(6),
                                          al., Re: Mamamia Update                                                         Tompkins; Samet         Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Cisco/Finjan
   1009      CISCO-FINJAN-YS 00001547     Email from Shlomo Touboul to Michael              6/1/2005                      Tompkins; Touboul;      Willfulness,            PJE, H, 602 NH, 803, 803(6),
                                          Eisenberg et al., Re: Mamamia last update and                                   Hartstein; Chinn        Background of                                   602
                                          call for urgent action                                                                                  Cisco/Finjan
   1010      CISCO-FINJAN-YS 00001680     Email from Asher Polani to Arad Naveh et al.,     8/1/2005                      Tompkins; Touboul;      Willfulness,            PJE, H, 602 NH, 803, 803(6),
                                          Re: Termination Letters                                                         Samet, Hartstein; Chinn Background of                                   602
                                                                                                                                                  Cisco/Finjan,
                                                                                                                                                  Damages, Validity




DM2:12525305.1                                                                                            Page 67 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 69 of 78
                                                                                             Finjan, Inc. v. Cisco Systems, Inc.
                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                   Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                             Description                        Date      Deposition        Sponsoring Witness          Purpose           Cisco’s       Plaintiff’s        For
  Trial                                                                                                Exhibit No.                                                    Objections    Responses to       Court’s
 Exh. No.                                                                                                                                                                            Objections          Use
  1011    CISCO-FINJAN-YS 00002008      Email from Jayshree Ullal to Yoav Samet Re:        1/16/2006                    Tompkins; Samet;       Willfulness,                 H, 602 NH, 803, 803(6),
                                        Re: Finjan gearing for IP attack                                                Hartstein; Chinn       Background of                                     602
                                                                                                                                               Cisco/Finjan
   1012      WITHDRAWN
   1013      CISCO-FINJAN-YS 00002367   Email from Yoav Samet to Jayshree Ullal et al.,    2/14/2006                    Tompkins; Samet;       Willfulness,                 H, 602 NH, 803, 803(6),
                                        Re: Re: Finjan                                                                  Chinn; Hartstein       Background of                                   602
                                                                                                                                               Cisco/Finjan,
                                                                                                                                               Damages
   1014      CISCO-FINJAN-YS 00005146   Email from Tal Slobodkin to 'tal@cisco.com' et     1/6/2013                     Tompkins; Samet        Willfulness,                 H, 602 NH, 803, 803(6),
                                        al., Re: Finjan update Jan 6 2013                                                                      Background of                                   602
                                                                                                                                               Cisco/Finjan,
                                                                                                                                               Damages
   1015      CISCO-FINJAN-YS 00005461   Cisco Systems, Inc. Mutual Non-Disclosure          1/19/2004                    Layne-Farrar;          Damages,               DUPE, H, 602 NH, 803, 803(6),
                                        Agreement between Cisco Systems, Inc. and                                       Tompkins; Samet        Willfulness,                                    602
                                        Finjan Software, Inc.                                                                                  Background of
                                                                                                                                               Cisco/Finjan
   1016      WITHDRAWN
   1017      FINJAN-CISCO 003616 -      Finjan Software Inc. Action by Unanimous           6/1/2004                     Tompkins; Hartstein;  Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 003651        Written Consent of the Board of Directors                                       Chinn; Touboul        Background of                                    602
                                                                                                                                              Cisco/Finjan
   1018      FINJAN-CISCO 024040 –      Cisco Systems, Inc. Mutual Non-Disclosure          1/19/2004                    Tompkins; Hartstein;  Willfulness,           DUPE, H, 602, NH, 803, 803(6),
             FINJAN-CISCO 024044        Agreement between Cisco Systems, Inc. and                                       Chinn; Touboul        Background of                 EXCL               602
                                        Finjan Software, Inc.                                                                                 Cisco/Finjan,
                                                                                                                                              Validity, Damages
   1019                                 Merriam-Webster Dictionary Definition of           3/26/2020                    Tompkins; Hartstein;  Willfulness,            401/402, 403,   401, 402, 702,
                                        good faith https://www.merriam-                                                 Chinn; Touboul; Samet Background of Cisco/          IE, 702              703
                                        webster.com/dictionary/good faith                                                                     Finjan, Validity,
                                                                                                                                              Damages
   1020                                 The Delaware Way: Deference to the Business     3/26/2020                       Tompkins              Willfulness,            401/402, 403,   401, 402, 702,
                                        Judgment of Directors Who Act Loyally and                                                             Background of                 IE, 702              703
                                        Carefully                                                                                             Cisco/Finjan
                                        https://corplaw.delaware.gov/delaware-way-
                                        business-judgment/
   1021                                 Finjan Holdings, Inc. Form 10-K Annual         12/31/2016                       Tompkins               Willfulness,           401, 402, 403             401
                                        Report for fiscal year ended December 31, 2016                                                         Background of
                                                                                                                                               Cisco/Finjan
   1022                                 PTAB Decision Denying Institution of Inter         6/8/2016                     Tompkins; Hartstein;   Willfulness,                    MIL
                                        Partes Review (IPR2016-00492 Blue Coat                                          Chinn                  Background of
                                        Systems Inc. v. Finjan, Inc .) Paper 11                                                                Cisco/Finjan
   1023                                 PTAB Decision of Inter Partes Review               8/30/2016                    Bims; Hartstein        Validity, Damages               MIL
                                        (IPR2016-00890 Blue Coat Systems Inc. v.
                                        Finjan, In c.) Paper 8
   1024                                 PTAB Decision Denying Inter Partes Review          1/23/2017                    Bims; Hartstein        Validity, Damages               MIL
                                        (IPR2016-01443 Blue Coat System Inc. v.
                                        Finjan, Inc .) Paper 13
   1025                                 PTAB Final Written Decision (IPR2015-01974         3/16/2017                    Bims; Hartstein        Validity, Damages               MIL
                                        Palo Alto Networks, Inc. v. Finjan, Inc .) Paper
                                        49
   1026                                 PTAB Decision Denying Institution of Inter         4/3/2018                     Bims; Hartstein        Validity, Damages               MIL
                                        Partes Review (IPR2017-02154 Cisco
                                        Systems, Inc. v. Finjan, Inc .) Paper 8




DM2:12525305.1                                                                                          Page 68 of 77
                                  Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 70 of 78
                                                                                      Finjan, Inc. v. Cisco Systems, Inc.
                                                                                     No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                            Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX              Bates Range                     Description                        Date      Deposition        Sponsoring Witness         Purpose        Cisco’s       Plaintiff’s    For
  Trial                                                                                         Exhibit No.                                                Objections    Responses to   Court’s
 Exh. No.                                                                                                                                                                 Objections      Use
  1027                           PTAB Decision Denying Institution of Inter         4/3/2018                     Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2017-02155 Cisco
                                 Systems, Inc. v. Finjan, Inc .) Paper 11
   1028                          PTAB Final Writen Decision (IPR2018-00391          5/23/2019                    Bims; Hartstein       Validity, Damages           MIL
                                 Cisco Systems, Inc. v. Finjan, Inc .) Paper 33

   1029                          PTAB Decision Denying Institution of Inter         3/25/2019                    Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2019-00031 Juniper
                                 Networks, Inc. v. Finjan, Inc .) Paper 8
   1030                          PTAB Decision Denying Institution of Inter         4/29/2019                    Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2019-00060 Juniper
                                 Networks, Inc. v. Finjan, Inc .) Paper 7
   1031                          PTAB Decision Denying Institution of Inter         4/21/2016                    Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2016-00165 Palo Alto
                                 Networks, Inc. v. Finjan, Inc .) Paper 7
   1032                          PTAB Final Written Decision (IPR2016-00151         3/15/2017                    Bims; Hartstein       Validity, Damages           MIL
                                 Palo Alto Networks, Inc. v. Finjan, Inc .) Paper
                                 51
   1033                          PTAB Final Written Decision (IPR2015-01979         3/15/2017                    Bims; Hartstein       Validity, Damages           MIL
                                 Palo Alto Networks, Inc. v. Finjan, Inc .) Paper
                                 62
   1034                          PTAB Final Written Decision (IPR2016-00159         4/11/2017                    Bims; Hartstein       Validity, Damages           MIL
                                 Palo Alto Networks, Inc. v. Finjan, Inc .) Paper
                                 50
   1035                          PTAB Final Written Decision on Remand              5/15/2019                    Bims; Hartstein       Validity, Damages           MIL
                                 (IPR2016-00151 Palo Alto Networks, Inc. v.
                                 Finjan, Inc .) Paper 68
   1036                          PTAB Judgment Termination of Proceeding            6/24/2016                    Bims; Hartstein       Validity, Damages           MIL
                                 (IPR2016-00937 ProofPoint, Inc. v. Finjan,
                                 Inc .) Paper 10
   1037                          PTAB Judgment Termination of Proceeding            6/24/2016                    Bims; Hartstein       Validity, Damages           MIL
                                 (IPR2016-00937 ProofPoint, Inc. v. Finjan,
                                 Inc .) Paper 11
   1038                          PTAB Decision Denying Institution of Inter         9/24/2015                    Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2015-01022 Sophos, Inc.
                                 v. Finjan, Inc .) Paper 7
   1039                          PTAB Decision Denying Request for                  2/25/2016                    Bims; Hartstein       Validity, Damages           MIL
                                 Rehearing (IPR2015-01547 Symantec Corp. v.
                                 Finjan, Inc .) Paper 11
   1040                          PTAB Decision Denying Institution of Inter         2/26/2016                    Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2015-01897 Symantec
                                 Corp. v. Finjan, Inc .) Paper 7
   1041                          PTAB Decision Denying Institution of Inter         3/11/2016                    Bims; Hartstein       Validity, Damages           MIL
                                 Partes Review (IPR2015-01894 Symantec
                                 Corp. v. Finjan, Inc .) Paper 7
   1042      WITHDRAWN
   1043                          PTAB Final Written Decision (IPR2015-01892         3/15/2017                    Bims; Hartstein       Validity, Damages           MIL
                                 Symantec Corp. v. Finjan, Inc .) Paper 58

   1044      WITHDRAWN




DM2:12525305.1                                                                                   Page 69 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 71 of 78
                                                                                         Finjan, Inc. v. Cisco Systems, Inc.
                                                                                        No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                               Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                       Date      Deposition        Sponsoring Witness           Purpose           Cisco’s        Plaintiff’s        For
  Trial                                                                                           Exhibit No.                                                     Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                         Objections          Use
  1045    FINJAN-CISCO 018217 -      Finjan Powerpoint Presentation, Finjan vs.      05/00/2009                    Bims; Hartstein        Validity, Damages              H, 602 NH, 803, 803(6),
          FINJAN-CISCO 018238        Cisco IronPort                                                                                                                                           602

   1046      FINJAN-CISCO 020222 -   Amended and Restated Non-Competition and        03/00/2012                    Bims; Hartstein        Validity, Damages         PJE, H, 602 NH, 803, 803(6),
             FINJAN-CISCO 020231     Non-Solicitation Agreement among Trustwave                                                                                                             602
                                     Holdings, Inc.; TW Security Corp.; M86
                                     Americas, Inc.; FSI Delaware Inc. and FI
                                     Delaware Inc.
   1047      FINJAN-CISCO 123948 -   Finjan Holdings, Inc. Form 10-K Annual          12/31/2016                    Bims; Chinn; Hartstein Validity, Background     401, 402, 403             401
             FINJAN-CISCO 124042     Report for fiscal year ending December 31,                                                           of Finjan
                                     2016
   1048      FINJAN-CISCO 271723 -   Finjan Holdings, Inc. Form 10-K Annual          12/31/2014                    Bims; Chinn; Hartstein Validity, Background     401, 402, 403             401
             FINJAN-CISCO 271813     Report for fiscal year ending December 31,                                                           of Finjan
                                     2014
   1049                              Finjan Holdings, Inc. Form 10-Q For Quarter     3/31/2017                     Bims; Chinn; Hartstein Validity, Background     401, 402, 403           4-Feb
                                     Ending March 31, 2017                                                                                of Finjan
   1050      FINJAN-CISCO 320990 -   Confidential Patent Cross License Agreement      4/6/2018                     Bims; Chinn; Hartstein Validity, Background         PJE, 602              602
             FINJAN-CISCO 321005     between Finjan Mobile, Inc. and Carbon Black,                                                        of Finjan
                                     Inc.
   1051      FINJAN-CISCO 121067 -   Verdict Form, Finjan, Inc. v. Blue Coat          8/4/2015                     Bims, Hartstein, Layne- Validity, Background
             FINJAN-CISCO 121075     Systems, Inc. (Dkt. No. 438)                                                  Farrar                  of Finjan, Damages
   1052      FINJAN-CISCO 121076 -   Verdict Form (Finjan, Inc. v. Sophos, Inc.)     9/21/2016                     Bims, Hartstein, Chinn Validity, Background
             FINJAN-CISCO 121079     Dkt. No. 398                                                                                          of Finjan, Damages
   1053      FINJAN-CISCO 074068 -   U.S. Patent No. 6,092,194                       7/18/2000                     Bims, Hartstein, Chinn Validity, Background
             FINJAN-CISCO 074090                                                                                                           of Finjan, Damages
   1054      FINJAN-CISCO 082840 -   U.S. Patent Ex Parte Reexamination File         10/7/2013                     Bims; Jaeger; Orso;     Validity                         PJE
             FINJAN-CISCO 086572     History for U.S. Patent No. 7,647,633                                         Touboul
                                     (Application No. 90/013,016)
   1055      FINJAN-CISCO 109709 -   U.S. Patent Ex Parte Reexamination File         12/9/2015                     Bims                   Validity                          PJE
             FINJAN-CISCO 111803     History for U.S. Patent No. 7,647,633
                                     (Applicaton No. 90/013,652)
   1056      FINJAN-CISCO 363336 -   U.S. 60/030,639 Provisional Application         6/14/2017                     Bims                   Validity                          PJE
             FINJAN-CISCO 363387
   1057      FINJAN-CISCO 574994 -   U.S. Patent No. 9,189,621                       11/17/2015                    Bims; Jaeger; Orso;    Validity
             FINJAN-CISCO 575028                                                                                   Touboul
   1058      FINJAN-CISCO 575029 -   U.S. Patent No. 9,219,755                       12/22/2015                    Bims                   Validity
             FINJAN-CISCO 575065
   1059      FINJAN-CISCO 006666 -   IDC Study “Market Analysis-Worldwide            11/00/2005                    Bims                   Validity                       H, 403 NH, 803, 803(6),
             FINJAN-CISCO 006747     Secure Content Management 2005-2009                                                                                                                    401
                                     Forecast Update and 2004 Vendor Shares:
                                     Spyware, Spam and Malicious Code Continue
                                     to Wreak Havoc”
   1060      FINJAN-CISCO 007063 -   IDC Bulletin-“Content Security: Policy-Based    09/00/2000                    Bims, Hartstein        Validity, Damages,        H,401, 402, NH, 803, 803(6),
             FINJAN-CISCO 007072     Information Protection and Data Integrity”                                                           Background of Finjan         403, 602        401, 602

   1061      FINJAN-CISCO 007560 -   IDC Study-Finjan Software: Closing the          10/00/2003                    Bims, Hartstein        Validity, Damages,        PJE, H, 401, NH, 803, 803(6),
             FINJAN-CISCO 007564     Window of Vulnerability”                                                                             Background of Finjan     402, 403, 602        401, 602

   1062      FINJAN-CISCO 007702 -   Finjan Datasheet-Finjab Software Company     00/00/0000                       Bims, Hartstein        Validity, Damages,      401, 402, 403,   401, NH, 803,
             FINJAN-CISCO 007705     Profile-The Number 1 Name in Security                                                                Background of Finjan            H, 602     803(6), 602
   1063      FINJAN-CISCO 007710 –   Finjan Datasheet – Finjan Software – Company 00/00/2000                       Bims, Hartstein        Validity, Background    401, 402, 403,   401, NH, 803,
             FINJAN-CISCO 007711     Profile                                                                                              of Finjan                       H, 602     803(6), 602



DM2:12525305.1                                                                                     Page 70 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 72 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date      Deposition        Sponsoring Witness           Purpose           Cisco’s          Plaintiff’s      For
  Trial                                                                                            Exhibit No.                                                     Objections       Responses to     Court’s
 Exh. No.                                                                                                                                                                            Objections        Use
  1064    FINJAN-CISCO 007758 -      Finjan Datasheet-Finjan Vital Security           00/00/2006                    Bims, Hartstein,       Validity, Background    401, 402, 403,    401, NH, 803,
          FINJAN-CISCO 007761        Securing Your Web-Company Profile                                              Touboul                of Finjan                       H, 602      803(6), 602
  1065    WITHDRAWN
  1066    FINJAN-CISCO 013038 -      Finjan White Paper-“Vital Security for Web”     00/00/2004                     Bims, Hartstein,       Validity, Background    401, 402, 403,   401, NH, 803,
          FINJAN-CISCO 013074        (version 7.0)                                                                  Touboul, Ben-Itzhak    of Finjan                       H, 602      803(6), 602
  1067    FINJAN-CISCO 017851 -      Finjan Press Release-“Finjan is First to Market  6/30/2013                     Bims, Hartstein        Validity, Background      PJE, H, 401, NH, 803, 803(6),
          FINJAN-CISCO 017853        With Executable File Behavior Blocking and                                                            of Finjan                402, 403, 602        401, 602
                                     Profiler in its Latest Enhancements of Vital
                                     Security ™ for Web and Vital Security™ for E-
                                     Mail” http://www.prnewswire.com/executable-
                                     file-behavior-and-profiler-in-its-latest-
                                     enhancements-of-vital-security-for-web-and-
                                     vital-security-for-e-mail-7521767.html

   1068      FINJAN-CISCO 017854 -   Finjan Software Ltd. IP Valuation Report         11/00/2009                    Bims, Hartstein, Chinn Validity, Background      PJE, H, 602 NH, 803, 803(6),
             FINJAN-CISCO 017885                                                                                                           of Finjan, Damages                                602

   1069      FINJAN-CISCO 018432     E-mail from Yuval Ben-Itzhak to Yaniv Dafni      10/12/2009                    Bims, Hartstein, Chinn Validity, Background           H, 602 NH, 803, 803(6),
                                     and Shay Brin re: Breakdown of Finjan’s                                                               of Finjan                                         602
                                     patents
   1070      FINJAN-CISCO 026700 -   Finjan Manual-“Security Policies In-Depth-       00/00/2007                    Bims; Ben-Itzhak        Validity, Background    H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 026819     Votal Security Appliance Series NG-1000/NG-                                                            of Cisco/Finjan,            403, 602        401, 602
                                     5000/NG-6000/NG-8000                                                                                   Willfulness
   1071      FINJAN-CISCO 027311 -   Finjan Press Release-“Finjan Named By            6/23/2007                     Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 027312     eWeek as a Winner in the 7th Annual                                            Ben-Itzhak              of Finjan                   403, 602        401, 602
                                     Excellence Awards Program
   1072      FINJAN-CISCO 027313 -   Finjan Press Release-“Finjan Vital Security™     4/23/2007                     Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 027314     Web Appliance Wins 2007 Global Product                                         Ben-Itzhak              of Finjan, Damages          403, 602        401, 602
                                     Excellence Awards in Three Categories”
   1073      FINJAN-CISCO 027315     PC Pro Business Reviews-“Exclusive Finjan        07/00/2007                    Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
                                     Vital Security NG-1100” www.pcpro.co.uk                                        Ben-Itzhak              of Finjan, Damages          403, 602        401, 602

   1074      FINJAN-CISCO 027330     SC Magazine- Product Reviews-“Finjan Vital       05/00/2007                    Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
                                     Security NG-6100”                                                              Ben-Itzhak              of Finjan, Damages          403, 602        401, 602

   1075      FINJAN-CISCO 033571 -   Gartner Research-“Magic Quadrant for Secure       6/4/2007                     Bims, Hartstein, Chinn, Validity, Background PJE, H, 403, 602 NH, 803, 803(6),
             FINJAN-CISCO 033598     Web Gateway, 2007”                                                             Ben-Itzhak              of Finjan, Damages                           401, 602

   1076      FINJAN-CISCO 123365 -   Finjan Press Release-“Finjan Nominated as        2/19/2007                     Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 123367     Finalist in Two Categories in SC Magazine                                      Ben-Itzhak              of Finjan, Damages          403, 602        401, 602
                                     2007 Awards Europe”
   1077      FINJAN-CISCO 123372 -   Finjan Press Release-“Finjan Named By            6/22/2007                     Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 123373     eWeek As A Winner In The 7th Annual                                            Ben-Itzhak              of Finjan, Damages          403, 602        401, 602
                                     Excellence Awards Program”
   1078      FINJAN-CISCO 123374 -   Finjan Press Release-“Finjan’s Unified Secure    5/20/2013                     Bims, Hartstein, Chinn, Validity, Background    H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 123375     Web Gateway Tops eWeek’s ‘Most Interesting                                     Ben-Itzhak              of Finjan, Damages          403, 602        401, 602
                                     Products Exhibited at RSA 2009” ‘
                                     www.prnewswire.co/uk/news-releases/finjans-
                                     unified-secure-web-gateway-tops-eweeks-most-
                                     interesting-products-exhibited-at-rsa-2009-
                                     155804855.html




DM2:12525305.1                                                                                      Page 71 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 73 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                          Description                       Date       Deposition        Sponsoring Witness              Purpose             Cisco’s        Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                                          Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                                Objections          Use
  1079    FINJAN-CISCO 271504 -      Finjan Press Release-“Finjan Receives             6/11/2008                     Bims, Hartstein, Chinn, Validity, Background         H, 401, 402, NH, 803, 803(6),
          FINJAN-CISCO 271506        Network Products Guide 2009 Product                                             Ben-Itzhak              of Finjan, Damages               403, 602        401, 602
                                     Innovation Award”
                                     http://www.prnewswire.com/news-
                                     releases/finjan-receives-network-products-
                                     guide-2009-product-innovation-award”
   1080      FINJAN-CISCO 271507 -   Finjan Press Release-“Finjan Vital Security™      4/25/2015                     Bims, Hartstein, Chinn, Validity, Background H, 401, 402, 403 NH, 803, 803(6),
             FINJAN-CISCO 271508     Web Appliance Wins 2007 Global Product                                          Ben-Itzhak              of Finjan, Damages                                401
                                     Excellence Awards in Three Categories”
                                     http://www.prnewswire.co.uk/news-
                                     releases/finjan-vital-securitytm-web-appliance-
                                     wins-2007-glogal-product-excellence-in-three-
                                     categories
   1081      FINJAN-CISCO 294529 -   Confidential Patent License Agreement among       12/29/2017                    Bims, Hartstein, Chinn, Validity, Background                DUPE
             FINJAN-CISCO 294543     FireEye, Inc., Finjan Inc.; Finjan Blue; and                                    Ben-Itzhak              of Finjan, Damages
                                     Finjan Mobile Inc
   1082      WITHDRAWN
   1083      FINJAN-CISCO 332433 -   Gartner Research-“Magic Quadrant for Secure       9/11/2008                     Bims, Hartstein, Chinn,   Validity, Background       H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 332467     Web Gateway”                                                                    Chaperot, Garland,        of Finjan, Damages             403, 602        401, 602
                                                                                                                     Layne-Farrar
   1084      FINJAN-CISCO 341808 -   Finjan User Manual-“Vital Security for Web™       00/00/2004                    Bims, Hartstein, Chinn,   Validity, Background        PJE, H, 401, NH, 803, 803(6),
             FINJAN-CISCO 342137     7.0 Service Pack 3                                                              Ben-Itzhak                of Finjan, Damages         402, 403, 602        401, 602

   1085      FINJAN-CISCO 342138 -   IDC Market Analysis: “Worldwide Antivirus         08/00/2003                    Bims, Hartstein           Validity, Background        PJE, H, 401, NH, 803, 803(6),
             FINJAN-CISCO 342173     Software Forecast and Analysis, 2003-2007:                                                                of Finjan                  402, 403, 602        401, 602
                                     Return of the Consumer”
   1086      FINJAN-CISCO 343061 -   Proactive Security List of patents describing a   6/29/2004                     Bims, Hartstein           Validity, Background     A, H, 401, 402,  901, 902, NH,
             FINJAN-CISCO 343069     proactive security system                                                                                 of Finjan, Damages              403, 602   803, 803(6),
                                                                                                                                                                                              401, 602
   1087      FINJAN-CISCO 421061 -   IDC Market Analysis: “Worldwide Antivirus         7/25/2016                     Bims, Hartstein           Validity, Background       H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 421097     Software Forecast and Analysis, 2003-2007:                                                                of Finjan                      403, 602        401, 602
                                     Return of the Consumer”
   1088      FINJAN-CISCO 432446 -   Email from Phil Hartstein to Scott Eckstein re:   11/7/2013                     Bims, Hartstein           Validity, Background       H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 432449     Industry recognition for Finjan                                                                           of Finjan, Damages             403, 602        401, 602

   1089      FINJAN-CISCO 432621 -   Finjan webpage-“Another unified security           5/8/2009                     Bims; Hartstein           Validity, Background       H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 432623     gateway? Not quite”                                                                                       of Finjan, Willfulness         403, 602        401, 602
                                     https://scmagazine.com/another-unified-
                                     security-gateway-not-quite/review/6061
   1090      FINJAN-CISCO 432624     SC Magazine Product Review-Finjan Vital           05/00/2007                    Bims; Hartstein; Ben-     Validity, Background       H, 401, 402, NH, 803, 803(6),
                                     Security NG-6100 www.scmagazine.com                                             Itzhak; Chinn             of Finjan, Damages             403, 602        401, 602

   1091      FINJAN-CISCO 432626 -   CRN Review: Finjan Vital Security v9.0 “Vital     4/21/2008                     Bims; Hartstein; Ben-     Validity, Background        PJE, H, 401, NH, 803, 803(6),
             FINJAN-CISCO 432627     Security Offers Vital Protection”                                               Itzhak; Chinn             of Finjan, Damages         402, 403, 602        401, 602

   1092      FINJAN-CISCO 432671 -   Finjan Press Release-“Finjan Licenses             7/28/2015                     Bims; Hartstein; Ben-     Validity, Background        PJE, H, 602 NH, 803, 803(6),
             FINJAN-CISCO 432672     Computer Security Technology Patents to                                         Itzhak; Chinn             of Finjan, Damages                                  602
                                     Microsoft”
   1093      FINJAN-CISCO 432693 -   Finjan User Manual-Setup and Configuration        00/00/2008                    Bims; Hartstein; Ben-     Validity, Background       H, 401, 402, NH, 803, 803(6),
             FINJAN-CISCO 432789     Guide for NG-8000, NG-6000 and NG-5000                                          Itzhak; Chinn             of Finjan, Damages             403, 602        401, 602
                                     (version 9.2)




DM2:12525305.1                                                                                       Page 72 of 77
                                          Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 74 of 78
                                                                                              Finjan, Inc. v. Cisco Systems, Inc.
                                                                                             No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                    Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                              Description                         Date        Deposition        Sponsoring Witness         Purpose           Cisco’s         Plaintiff’s        For
  Trial                                                                                                    Exhibit No.                                                   Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                                 Objections          Use
  1094    CISCO-FINJAN 00000167          Cisco Solution Overview – Cisco Advanced           05/00/2016                      Bims, Hartstein       Validity, Background   401, 402, 403                401
                                         Malware Protection                                                                                       of Finjan
   1095      CISCO-FINJAN 00001502       Cisco Document – User Story: Pre-                  2/15/2015                       Mitzenmacher          Infringement,            EXCL (CN)
                                         classification using ClamAV – Document                                                                   Background of Cisco,
                                         Number 1407474, Rev 01                                                                                   Willfulness
   1096      CISCO-FINJAN 00298274       Cisco Guide – User Guide for AsyncOS 10.0          6/20/2016                       Mitzenmacher          Infringement,
                                         for Cisco Email Security Appliances                                                                      Background of Cisco,
                                                                                                                                                  Willfulness
   1097      CISCO-FINJAN 00303007       Email from Dean De Beer to Srinivas R                10/27/2017                    Mitzenmacher          Infringement,          401, 402, 403               401
                                         Gidituri et al., Re: Threat Grid issues List - Still                                                     Background of Cisco,
                                         NOT working                                                                                              Willfulness
   1098      CISCO-FINJAN 00304734       Cisco Presentation – Cisco Email Security            02/00/2018                    Mitzenmacher; De Beer Infringement,          401, 402, 403               401
                                         update – Threat Defense and Intelligent                                                                  Background of Cisco,
                                         Security Forum, by Ravichandra Kenchappa                                                                 Willfulness
                                         and Suresh Gopathy
   1099      FINJAN-CISCO 002896 –       Cisco Data Sheet – Cisco Clous Web Security          12/00/2015                    Mitzenmacher;         Infringement,          401, 402, 403               401
             FINJAN-CISCO 002902                                                                                            Kenchappa             Background of Cisco,
                                                                                                                                                  Willfulness
   1100      FINJAN-CISCO 003072 –       Cisco White Paper – Cisco Outbreak Filters         05/00/2015                      Mitzenmacher          Infringement,
             FINJAN-CISCO 003078                                                                                                                  Background of Cisco,
                                                                                                                                                  Willfulness
   1101      FINJAN-CISCO 037749 –       Cisco Brochure – Cisco Email Security:             06/00/2016                      Mitzenmacher          Infringement,          401, 402, 403               401
             FINJAN-CISCO 037754         Layered Protection from Blended Threats                                                                  Background of Cisco,
                                                                                                                                                  Willfulness
   1102      FINJAN-CISCO 037928 –       Cisco Guide – Firepower 7000 and 8000 Series       11/5/2015                       Mitzenmacher          Infringement,
             FINJAN-CISCO 038127         Installation Guide – Version 6.0                                                                         Background of Cisco,
                                                                                                                                                  Willfulness
   1103      FINJAN-CISCO 038128 –       Cisco Document – Cisco Web Security:               02/00/2015                      Mitzenmacher          Infringement,          401, 402, 403               401
             FINJAN-CISCO 038133         Protection, Control, and Value                                                                           Background of Cisco,
                                                                                                                                                  Willfulness
   1104      FINJAN-CISCO 684570         Video – Security Chalk Talks about Outbreak        00/00/0000                      Mitzenmacher          Infringement,                    BE 1002, 1003, 1004
                                         Filters – Raymond Jett, Technical Marketing                                                              Background of Cisco,
                                         Engineer                                                                                                 Willfulness
   1105      FINJAN-CISCO 684652         Cisco Video Presentation – Demo: AMP on            00/00/0000                      Mitzenmacher          Infringement,                    BE 1002, 1003, 1004
                                         Web Security Appliance, by Aniket Arondekar                                                              Background of Cisco,
                                                                                                                                                  Willfulness
   1106      FINJAN-CISCO 684656 –       Cisco Guide – Incoming & Outgoing Mail:            10/00/2015                      Mitzenmacher          Infringement,
             FINJAN-CISCO 684661         Anti-Virus AMP and Outbreak Filters –                                                                    Background of Cisco,
                                         Version 1.2                                                                                              Willfulness
   1107      FINJAN-CISCO 684663 –       Cisco Guide – File/Malware Events and              00/00/0000                      Mitzenmacher          Infringement,
             FINJAN-CISCO 684694         Network File Trajectory                                                                                  Background of Cisco,
                                                                                                                                                  Willfulness
   1108      FINJAN-CISCO 690690 –       Cisco Guide – AMP for Endpoints User Guide         1/22/2019                       Mitzenmacher          Infringement,
             FINJAN-CISCO 690938                                                                                                                  Background of Cisco,
                                                                                                                                                  Willfulness
   1109      WITHDRAWN
   1110      CISCO-FINJAN-YS 00004682-   Email from Yoav Samet to Richard Pollastri et      9/11/2009                       Layne-Farrar; Samet   Damages,                      H 602 NH, 803, 803(6),
             CISCO-FINJAN-YS 00004684    al., Re: RE: Finjan with attachments                                                                     Willfulness,                                    602
                                                                                                                                                  Background of
                                                                                                                                                  Cisco/Finjan




DM2:12525305.1                                                                                              Page 73 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 75 of 78
                                                                                          Finjan, Inc. v. Cisco Systems, Inc.
                                                                                         No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                        Date       Deposition        Sponsoring Witness         Purpose           Cisco’s        Plaintiff’s        For
  Trial                                                                                             Exhibit No.                                                   Objections     Responses to       Court’s
 Exh. No.                                                                                                                                                                         Objections          Use
  1111    FINJAN-CISCO 004751 –      Finjan Presentation – Finjan’s Monthly Board      10/6/1998                     Layne-Farrar; Samet   Damages,                      H, 602 NH, 803, 803(6),
          FINJAN-CISCO 004772        Update                                                                                                Willfulness,                                       602
                                                                                                                                           Background of
                                                                                                                                           Cisco/Finjan
   1112      FINJAN-CISCO 007028 –   Finjan Presentation –SurfinGate Product           00/00/0000                    Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 007046     Presentation                                                                                          Damages,                                         602
                                                                                                                                           Background of Finjan
   1113      FINJAN-CISCO 024032 –   Cisco Webpage – Toolkit – Click Accept –           9/5/2004                     Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 024035     Cisco Systems – Instructions re Cisco Systems,                                                        Damages,                                         602
                                     Inc. Non Disclosure Agreement and Email                                                               Background of Finjan
                                     from ecoa-admin@cisco.com to David Aber
                                     Re: [Finjan Software Inc.] (Receipt of
                                     Accepted NDA) – Cisco AVVID Partner
                                     Program
   1114      FINJAN-CISCO 024036 –   Cisco Systems, Inc. Mutual Non-Disclosure         3/28/1997                     Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 024038     Agreement between Cisco Systems, Inc. and                                                             Damages,                                         602
                                     Finjan, Inc.                                                                                          Background of
                                                                                                                                           Finjan/Cisco
   1115      FINJAN-CISCO 024072 –   OEM Software License Agreement (with              03/00/1998                    Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 024113     Reproduction Rights) between Cisco Systems,                                                           Damages,                                         602
                                     Inc. and Finjan Software, Inc.                                                                        Background of
                                                                                                                                           Finjan/Cisco
   1116      FINJAN-CISCO 121642 –   Letter to Frank Rays Re: Strategic Alliance and   4/14/1997                     Touboul, Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 121643     Development Agreement between Finjan, Inc.                                                            Background of                                    602
                                     and Cisco Systems, Inc.                                                                               Finjan/Cisco,
                                                                                                                                           Damages
   1117      FINJAN-CISCO 121678     Article – Vendor addresses users’ applet          00/00/0000                    Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
                                     anxiety by Matthew Nelson                                                                             Background of                                    602
                                                                                                                                           Finjan, Damages
   1118      FINJAN-CISCO 123294 –   LexisNexis Document – Cisco to secure Java;       7/28/1997                     Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 123295     Vendor addresses users’ applet anxiety by                                                             Background of                                    602
                                     Matthew Nelson – Copyright 1997 InfoWorld                                                             Finjan, Damages
                                     Media Group InfoWorld
   1119      FINJAN-CISCO 124089 –   Fortune Webpage – Cool Companies these             7/7/1997                     Touboul; Hartstein    Willfulness,         H, 401, 402, 602 NH, 803, 803(6),
             FINJAN-CISCO 124099     Days, Cool Companies Offer Solutions: To                                                              Background of Cisco,                         401, 602
                                     Business Going Online, to Consumers Who                                                               Damages
                                     Want Hassle-Free High Tech, to Investors
                                     Looking for Smart Bets, Not Hype. Here Are
                                     25 Outfits to Watch http://archive.fortune.
                                     com/magazines/fortune/fortune_archive/1997
                                     /07 /07 /228625/index. htm
   1120      FINJAN-CISCO 124212 -   Finjan Software Guide – Cisco and Finjan          11/22/2004                    Touboul; Hartstein    Willfulness,                  H, 602 NH, 803, 803(6),
             FINJAN-CISCO 124231     Innovation: Building Network Security                                                                 Background of                                    602
                                     Solutions together, by Amit Shaked                                                                    Finjan, Damages,
                                                                                                                                           Validity
   1121      FINJAN-CISCO 565260 –   Email from Ivan Chaperot to David Zviel Re:       6/18/2014                     Touboul; Hartstein    Willfulness,              408, EXCL               408
             FINJAN-CISCO 565261     Cisco - Finjan call - Confidential-Subject to                                                         Background of
                                     NDA                                                                                                   Finjan, Damages,
                                                                                                                                           Validity




DM2:12525305.1                                                                                       Page 74 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 76 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                         Description                          Date      Deposition        Sponsoring Witness          Purpose           Cisco’s         Plaintiff’s        For
  Trial                                                                                              Exhibit No.                                                    Objections      Responses to       Court’s
 Exh. No.                                                                                                                                                                            Objections          Use
  1122    FINJAN-CISCO 565868 –      Email from Ivan Chaperot to                         2/6/2015                     Chaperot; Hartstein;   Willfulness,             408, EXCL                  408
          FINJAN-CISCO 565872        brad.williams@bakerbotts.com et al., Re: Cisco                                   Chinn                  Damages,
                                     / Finjan - Confidential, Subject to NDA with                                                            Background of
                                     attachment                                                                                              Finjan/Cisco
   1123      FINJAN-CISCO 566023 –   Email from Ivan Chaperot to                         2/2/2015                     Chaperot; Hartstein;   Willfulness,             408, EXCL                 408
             FINJAN-CISCO 566032     brad.williams@bakerbotts.com et al., Re: Cisco                                   Chinn                  Damages,
                                     / Finjan – Confidential with attachment                                                                 Background of
                                                                                                                                             Finjan/Cisco
   1124      FINJAN-CISCO 626062 -   Email from Ivan Chaperot to                         2/6/2015                     Chaperot; Hartstein;   Willfulness,             408, EXCL                 408
             FINJAN-CISCO 626072     brad.williams@bakerbotts.com et al., Re: Cisco                                   Chinn                  Damages,
                                     / Finjan - Confidential, Subject to NDA with                                                            Background of
                                     attachment                                                                                              Finjan/Cisco
   1125      FINJAN-CISCO 627374 –   Email from Ivan Chaperot to                         2/6/2015                     Chaperot; Hartstein;   Willfulness,             408, EXCL                 408
             FINJAN-CISCO 627378     brad.williams@bakerbotts.com et al., Re: Cisco                                   Chinn                  Damages,
                                     / Finjan - Confidential, Subject to NDA with                                                            Background of
                                     attachment                                                                                              Finjan/Cisco
   1126      FINJAN-CISCO 650199 –   Email from Julie Mar-Spinola to Dan Lang et        6/26/2015                     Chaperot; Hartstein;   Willfulness,             408, EXCL                 408
             FINJAN-CISCO 650207     al., Re: Escalation requested: Subject to NDA ‫׀‬                                  Chinn                  Damages,
                                     Rule 408                                                                                                Background of
                                                                                                                                             Finjan/Cisco
   1127      FINJAN-CISCO 001516 -   File History for U.S. Patent No. 8,677,494                                       Lang; Chinn; Hartstein Willfulness,                    PJE
             FINJAN-CISCO 002838                                                                                                             Damages,
                                                                                                                                             Background of
                                                                                                                                             Finjan/Cisco
   1128      FINJAN-CISCO 004069 -   Appendix – Gateway Level Corporate Security 10/31/1996                           Jaeger; Orso; Touboul Validity, Background          H, 602 NH, 803, 803(6),
             FINJAN-CISCO 004078     for the New World of Java and Downloadables,                                                            of Finjan                                       602
                                     SurfinGate Means Business
   1129      CISCO-FINJAN 00517332   Summary of Allocation of Net Revenue           2020                              Layne-Farrar; De Beer; Damages
                                     2020Q1                                                                           Hwang; Yoran; Becker

   1130      CISCO-FINJAN 00517333   Summary of Allocation of Net Revenue                  2019                       Layne-Farrar; De Beer; Damages
                                     2019Q3                                                                           Hwang; Yoran; Becker

   1131      CISCO-FINJAN 00517334   Summary of Allocation of Net Revenue                  2020                       Layne-Farrar; De Beer; Damages
                                     2020Q2                                                                           Hwang; Yoran; Becker

   1132      CISCO-FINJAN 00517335   Summary of Allocation of Net Revenue                  2019                       Layne-Farrar; De Beer; Damages
                                     2019Q4                                                                           Hwang; Yoran; Becker

   1133      CISCO-FINJAN 00517336   Allocation of Net Revenue Spreadsheet                                            Layne-Farrar; De Beer; Damages
                                                                                                                      Hwang; Yoran; Becker

   1134      FINJAN-CISCO 703766 -   Finjan Holdings, Inc. Form 10-K Annual         12/31/2018                        Hartstein              Background of Finjan
             FINJAN-CISCO 703853     Report for fiscal year ended December 31, 2018

   1135      FINJAN-CISCO 703598 -   Finjan Mobile Patent Portfolio and Covered            2020                       Hartstein              Background of Finjan   401, 402, 403
             FINJAN-CISCO 703601     Products
   1136      CISCO-FINJAN 00125451   Cisco Self-Defending Networks - Integrated                                       Hartstein;             Cisco/Finjan
                                     Solutions to Identify, Prevent and Adapt to                                      Mitzenmacher;          Background
                                     Security Threats (2 pages)                                                       Medvidovic; Cole
   1137      FINJAN-CISCO 273158-    Finjan Cybersecurity Overview Why Licensing           2015                       Hartstein              Finjan Background
             FINJAN-CISCO 273161     Best Practices?



DM2:12525305.1                                                                                        Page 75 of 77
                                         Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 77 of 78
                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                           No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                  Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX             Bates Range                             Description                        Date       Deposition        Sponsoring Witness            Purpose           Cisco’s      Plaintiff’s    For
  Trial                                                                                                 Exhibit No.                                                      Objections   Responses to   Court’s
 Exh. No.                                                                                                                                                                              Objections      Use
  1138    FINJAN-CISCO 645964 -         Finjan Mobile: A Leader in Mobile Security         12/22/2017                    Hartstein                Finjan Background
          FINJAN-CISCO 645975           Innovation / Finjan: How the Pioneer in
                                        Network and Web Security Has Been Driving
                                        Innovations to Protect the World's Web
                                        Applications for More than 20 Years
   1139      FINJAN-CISCO 646016 -      Finjan: How the Pioneer in Network and Web         12/22/2017                    Hartstein                Finjan Background
             FINJAN-CISCO 646021        Security Has Been Driving Innovations to
                                        Protect the World's Web Applications for More
                                        than 20 Years
   1140      FINJAN-CISCO 622383 -      Email from Finjan Holdings, Inc. to Phil            5/8/2015                     Hartstein                Finjan Background
             FINJAN-CISCO 622386        Hartstein re Legal Newline article Silicon
                                        Valley licensing company crafts 'best
                                        practices,' argues it could transform patent
                                        system
   1141      FINJAN-CISCO 550493 -      Finjan Briefing for Meeting with Senator           4/24/2014                     Hartstein                Finjan Background
             FINJAN-CISCO 550506        Durbin
   1142      FINJAN-CISCO 253187 -      Start-Up Israel Article: Security innovator        4/18/2014                     Hartstein                Finjan Background
             FINJAN-CISCO 253189        Finjan returns as security investor
   1143      FINJAN-CISCO 576001        Article: Cisco cuts stake in litigation opponent    2/2/2018                     Hartstein                Finjan Background
                                        Finjan to zero , by Jason Ayock, SA News
                                        Editor
   1144      FINJAN-CISCO 274032 -      Computerworld Security Article: Finjan's            7/9/2001                     Hartstein                Finjan Background
             FINJAN-CISCO 274033        Software Blocks Active Content Threat , by
                                        Pimm Fox
   1145      FINJAN-CISCO 620456 -      Email from Phil Hartstein to John Garland and      8/28/2017                     Hartstein                Finjan Background
             FINJAN-CISCO 620459        Atreyee Dhar re Radware Circa 2005
   1146      FINJAN-CISCO 273367 -      Article - Product Focus: Behavior-Blocking          6/5/2002                     Hartstein                Finjan Background
             FINJAN-CISCO 273376        Stops Unknown Malicious Code , by Andrew
                                        Conry-Murray, Network Magazine
   1147      CISCO-FINJAN 00085961      Cloud Sandbox Throttle Limits Included in          9/00/2015                     Layne-Farrar             Damages
                                        Basic AMP Licenses presentation
   1148      CISCO-FINJAN-YS 00003421   Email from Keith Valory to Yoav Samet and          2/12/2008                     Layne-Farrar; Samet      Damages
                                        Paul Glaser re Finjan                                                            Valory
   1149      CISCO-FINJAN 00310578      Cisco Security Production Descriptions and                                       Layne-Farrar; Eddy; De   Damages
                                        Price Lists                                                                      Beer; Hwant; Yoran
   1150      CISCO-FINJAN 00074272      Cisco Capacity Analysis                                                          Layne-Farrar; De Beer;   Damages
                                                                                                                         Hwang; Yoran
   1151      CISCO-FINJAN 00072911      Cisco Product Price List                                                         Layne-Farrar; De Beer;   Damages
                                                                                                                         Hwang; Yoran
   1152      CISCO-FINJAN 00075455      Market Guide for Endpoint Detection and            12/16/2015                    Layne-Farrar             Damages
                                        Response Solutions
   1153      FINJAN-CISCO 271994 -      Finjan, Inc. Form 10-K Annual Report for           12/31/2013                    Hartstein; Layne-        Notice, Finjan/Cisco
             FINJAN-CISCO 272117        fiscal year ending December 31, 2013                                             Farrar; Samet            Background
   1154      FINJAN-CISCO 630783        Email from Jonathan Weiner to Connie Chen,          6/7/2013                     Hartstein; Layne-        Finjan/Cisco
                                        et al. re Finjan signatures                                                      Farrar; Samet            Background
   1155      FINJAN-CISCO 634365        Email from Daniel Chinn to Tal Slobodkin re         4/9/2013                     Hartstein; Layne-        Finjan/Cisco
                                        Finjan ownership                                                                 Farrar; Samet            Background
   1156                                 Finjan’s Responses to Cisco’s Interrogatory         3/6/2019                     Bims                     Validity
                                        No. 16, Appendix A
   1157                                 Blue Coat Systems, Inc. v. Finjan, Inc. , Case                                   Bims                     Validity
                                        No. IPR2016-01174, Paper 50 (Final Written
                                        Decision)



DM2:12525305.1                                                                                           Page 76 of 77
                                      Case 5:17-cv-00072-BLF Document 628-3 Filed 05/15/20 Page 78 of 78
                                                                                           Finjan, Inc. v. Cisco Systems, Inc.
                                                                                          No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                 Plaintiff Finjan, Inc.'s Second Amended Exhibit List


  PTX                Bates Range                       Description                         Date      Deposition        Sponsoring Witness          Purpose       Cisco’s      Plaintiff’s    For
  Trial                                                                                              Exhibit No.                                                Objections   Responses to   Court’s
 Exh. No.                                                                                                                                                                     Objections      Use
  1158                               Proofpoint, Inc. et al v. Finjan, Inc ., Case No.   6/24/2016                    Bims                  Validity
                                     IPR2016-00966, Paper 11 (P.T.A.B. June 24,
                                     2016)
   1159                              Symantec, Inc. v. Finjan, Inc ., Case No.           3/15/2017                    Bims                  Validity
                                     IPR2016-00919, Paper 62 (Final Written
                                     Decision) (P.T.A.B. March 15, 2017)
   1160      FINJAN-CISCO 000021 -   File History of U.S. Patent No. 6,154,844                                        Hartstein; Touboul;   Background of
             FINJAN-CISCO 000441                                                                                      Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1161      FINJAN-CISCO 000460 -   File History of U.S. Patent No. 6,804,780                                        Hartstein; Touboul;   Background of
             FINJAN-CISCO 000616                                                                                      Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1162      FINJAN-CISCO 000647 -   File History of U.S. Patent No. 7,647,633                                        Hartstein; Touboul;   Background of
             FINJAN-CISCO 001026                                                                                      Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1163      FINJAN-CISCO 001043 -   File History of U.S. Patent No. 8,141,154                                        Hartstein; Touboul;   Background of
             FINJAN-CISCO 001487                                                                                      Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1164      FINJAN-CISCO 002839 -   Assignment Abstract of Title for Application                                     Hartstein; Touboul;   Background of
             FINJAN-CISCO 002840     08995648/U.S. Patent No. 6,154,844                                               Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1165      FINJAN-CISCO 002841 -   Assignment Abstract of Title for Application                                     Hartstein; Touboul;   Background of
             FINJAN-CISCO 002842     09539667/U.S. Patent No. 6,804,780                                               Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1166      FINJAN-CISCO 002843 -   Assignment Abstract of Title for Application                                     Hartstein; Touboul;   Background of
             FINJAN-CISCO 002844     111594557/U.S. Patent No. 7,647,633                                              Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1167      FINJAN-CISCO 002845 -   Assignment Abstract of Title for Application                                     Hartstein; Touboul;   Background of
             FINJAN-CISCO 002847     12814584/U.S. Patent No. 8,141,154                                               Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1168      FINJAN-CISCO 002848 -   Assignment Abstract of Title for Application                                     Hartstein; Touboul;   Background of
             FINJAN-CISCO 002849     13290708/U.S. Patent No. 8,677,494                                               Mitzenmacher,         Finjan, Validity,
                                                                                                                      Medvidovic, Cole      Ownership
   1169      FINJAN-CISCO 036495     Finjan Software Presentation – Finjan Software 12/3/2003                         Hartstein; Layne-     Finjan/Cisco
                                     Limited – Vital Security Solution – Closing the                                  Farrar; Samet         Background
                                     Window of Vulnerability
   1170      FINJAN-CISCO 268061     Finjan Software – Finjan White Paper –          10/00/2004                       Hartstein; Layne-     Finjan/Cisco
                                     Combating the New Generation of Malware:                                         Farrar; Samet         Background
                                     Spyware, Phishing and Active Content
   1171      FINJAN-CISCO 252855     Email from John Vigouroux to John Vigouroux      9/8/2008                        Hartstein; Layne-     Finjan/Cisco
                                     et al., Re: RE: Finjan Board Pack - 9.9.08’                                      Farrar; Samet         Background
                                     New York City with attachment




DM2:12525305.1                                                                                        Page 77 of 77
